Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, there is a blatant inaccuracy and, if you will, an injustice. Mr Howitt states that fellow-countrymen of his, lorry drivers, are being prevented from returning home - especially now as Christmas is approaching - by the tractors of farmers who, in their struggle for survival, have blocked off a number of roads. The truth is that whenever those drivers want to get by, they are let through, and not only this, but because there is some disturbance and difficulty about feeding them, special meals are prepared for them so that they can leave and return to their countries as calmly and quietly as possible.
I therefore ask for correction of that unjust comment against farmers who have been literally struggling for their livelihoods for the last ten days.
The order of business makes no allowance for debate on that subject.
Mr President, the Minutes make reference to the somewhat intemperate intervention by Mr Niall Andrews yesterday afternoon concerning the case of Miss McAliskey who is awaiting extradition to Germany, charged with complicity in a mortar attack in Osnabrück. Miss McAliskey is currently in an all-women prison - Holloway. She is pregnant and has received full medical check-ups. I can report to the House that her condition is reported to be excellent. She has received extremely good care and I absolutely reject the intemperate comments made by Mr Andrews in his intervention yesterday.
(Applause )
Mr President, in connection with what Mr Howitt said yesterday regarding the case in Greece, I can confirm that it is not only English drivers who are hostages in this Greek game. There are also Danish drivers who have been 'imprisoned' and who are receiving unbelievably bad treatment. I would therefore ask you, as a Greek and as a Parliamentary President, to write a letter to the Greek government and demand that citizens of the Union be treated properly.
Mr Blak, I do not think we can talk about the farmers' demonstrations in Greece, which are of course creating various problems that affect both Greek and foreign drivers.
(Parliament approved the Minutes)
Decision on urgency
Mr President, the Council also submitted this request for urgent procedure concerning mutual assistance between the administrative authorities of the Member States at the November part-session. At that time, we rejected it. No new element has emerged since then. Nor have we heard anything from the Council. The Committee on Budgetary Control has therefore decided to reject the request for urgent procedure once again.
(Parliament rejected the request for urgent procedure)
Mr President, the Committee on Fisheries has decided to accept the Council's request for urgent procedure.
Mr President, as rapporteur I would like to put the following viewpoint, which coincides with that of the Commission: in the first place, I believe that a proposal for a Council Regulation laying down technical measures must satisfy certain minimum basic requirements, a broad scientific foundation, wide agreement and acceptance, dialogue with the sector and the recognition and support of interested sectors.
This is how I started to work, but the response of the chairman of our committee to this method of operation, which was certainly the right one, was to apply Article 146(4) to me and impose a deadline for presentation of the report.
In addition, the Council of Ministers has been urging us on and applying pressure by submitting a first, and now a second, request for urgent procedure. My response - so that I should not be held responsible for any delay - was to submit a full and wide-ranging report, and that of the Committee on Fisheries - likewise so that it should not be held responsible for the Council's inability to take a decision - was to vote to reject the Commission's proposal. This Parliament should know that we are now agreed on the urgent procedure, but we are agreed on it in order to reject the Commission's proposal. This is a way of working hard and fast but in a destructive manner.
(Parliament agreed to urgent procedure)
Yes, Mr President, we rejected this request for urgent procedure. We shall deal with this under the usual procedure at the January partsession. The Committee on Agriculture is therefore opposed to this request for urgent procedure.
(Parliament rejected the request for urgent procedure)
Mr President, I should firstly like to say something to the Commission and the Council. I welcome the fact, moreover, that the President of the Commission is present. Recently, we have been working more and more often under increasingly difficult conditions, and the Commission and Council's consultation times have been getting increasingly short. In the case of the preparations for the Dublin summit, it even went so far that we were not consulted until the day that we had to vote in committee. It is not normally possible to work under such conditions. The same applies to the present case. Once again, we were consulted extremely late, and we had to deliver an opinion in the utmost haste yesterday evening. I wish to say that in the future, we shall no longer be prepared to work in such a way, and that next year, we shall no longer be accepting such requests for urgent procedure. Since it is a question of the alcohol regime in the Scandinavian countries, however, this being an exceptionally important matter in which specific regional factors are involved, and since a legal loophole will arise if we fail to take a decision during this part-session, I am in favour of approving this request for urgent procedure.
(Parliament agreed to urgent procedure)
As you said, Mr President, the report was adopted unanimously yesterday evening. The Committee on Agriculture therefore supports this request for urgent procedure.
(Parliament agreed to urgent procedure)
Commission's 1997 work programme and
previous year's legislative programme
The next item is the continuation of the debate on the Commission's programme of work for 1997 and evaluation of the legislative programme for the previous year.
Mr President, Mr President of the Commission, following on from our first debate in October, we are now concluding this procedure with a joint motion for a resolution supported by an overwhelming majority in this House. Pursuant to our new Rule 49, this resolution constitutes Parliament's contribution to the work programme for 1997.
Over and above the differences between the various political groups, this text reveals very broad political agreement on the essential aspects of European policy, whether with regard to employment and growth, a citizens' Europe, the environment, or external affairs. In view of this broad consensus, it is important for the Council to give its backing to this programme, which should be a genuine contract of government between the three main institutions.
On behalf of my group, I should like to express our approval of the Commission's planned new legislative proposals. However, we hope that they will be submitted at an adequate rate. This year, by the end of November, Parliament had received only five of the 19 proposals announced.
We also endorse the main substance of the political observations made by the President of the Commission in this debate, and we are committed to supporting the Commission whenever it endeavours to take Europe forward in a practical way. In this respect, we should like the Commission to be a little bolder on occasion, in the face of the frequently vacillating - or indeed inconsistent - national governments.
You will not be surprised to hear me vigorously reaffirm that our absolutely top priority is combating unemployment. Europe must play a role in this context, through all the policies that it pursues. The European Parliament endorses the confidence pact for employment and supports the President of the Commission in the face of the Council's reluctance. We join him in condemning the inconsistency of the Council, which forgets the grand declarations that it makes at the six-monthly European summits as soon as the Finance Ministers meet in the grey of a Brussels Monday. This undermines Europe's credibility and does it great harm.
The Socialist Group wishes to see the Union adopt a determined political approach to tackling unemployment, whilst both respecting the market's economic and financial laws and making a clear commitment to the European social model. As far as the macroeconomic approach which is essential to combating unemployment is concerned, this must be based on monetary and budgetary policies. The fundamental aim must be, on the one hand, to make possible substantial public investment which is capable of boosting economic activity and, on the other, to fund effective policies on employment.
The Socialist Group believes that a less restrictive monetary policy, which leaves the political authorities room for manoeuvre, in view of the urgent need to combat unemployment, must form part of the modern political arsenal. It has tabled an amendment to this effect to the joint motion for a resolution, and it would like to secure a broad consensus on this point.
Furthermore, we are calling on the Commission to submit specific proposals on the subject of taxation as a whole. There are too many inconsistencies from one Member State to another for the internal market to be able to develop. Faced with the impossibility of introducing the harmonization of direct or indirect taxation, however, the Commission is advocating more consensual methods, such as the establishment of a code of conduct between the Member States, or coordination rather than harmonization. This is an interesting, more pragmatic approach which deserves to be explored, since no Member State wishes to see fiscal dumping develop or labour being excessively burdened in relation to environmental or capital taxation.
It is essential to supplement this move towards coordination by taking account of welfare costs. Member States which have set up effective social protection systems which safeguard social cohesion will not allow them to be undermined by social dumping.
In accordance with our Rules of Procedure, this resolution will be forwarded to the national parliaments and to all the institutions which are involved in the European legislative process. I would call on the Council, the national parliaments, the Economic and Social Committee and the Committee of the Regions to respond to the efforts made by the Commission and the European Parliament to ensure transparency and clarity. Only in this way can Europe provide itself with effective and transparent - and therefore credible - policies which are in our citizens' interest.
Mr President, President Santer, ladies and gentlemen, back in October's debate on the Commission's annual programme for 1997, we raised a number of issues of method and timing: these concerned the procedure and schedule for the presentation to the House of the annual budget, the programme of work and the legislative programme of the Commission. Since that time, the European Parliament has amended its Rules of Procedure so as to provide a better definition of Parliament's role in the process of drawing up the legislative programme, taking account, what is more, of the fact that the Commission is established as a result of a vote investing it by the European Parliament.
We therefore consider this debate, in which we are both evaluating implementation of the 1996 programme and approving the main lines of the 1997 legislative programme, to be extremely important. It will be more important still if it helps consolidate the close relationship between Parliament and the Commission. That relationship should increasingly resemble the kind of relationship that exists between parliament and the executive, and a fundamental requirement for this is that we should share the same political will, ensure that information is rapidly provided, implementation is swift and that Parliament is able to exercise its supervisory powers transparently and with ease, as provided for by the code of conduct adopted on 15 March 1995. This is a relationship that Parliament wants to see strengthened.
If we are unable to be absolutely satisfied with the implementation of the Commission programme for 1996, the main area of concern has to be this relationship, particularly as regards a number of problems of timing and scheduling we encountered in reviewing dossiers sent by the Commission to Parliament.
Since it provides an opportunity for further reflection, this debate too ought perhaps to be subject to further assessment of a regulatory nature because the House itself ought better to prepare - and not just through the procedure for reaching agreement between the political groups - its resolution approving the Commission's legislative programme, if it wants to see the Commission acquire a stronger institutional profile.
Turning to the substance of the programme, in the time that remains to me, I shall focus on just one issue, given that other honourable Members will subsequently be taking up other points. That issue is, plainly and quite naturally, the visibility of the Union to the outside world, to quote President Santer. As time passes, this issue becomes increasingly more serious and increasingly difficult to resolve. Events follow swiftly on one another and, gradually, as this happens, Europe's role seems to become increasingly marginal.
During this sitting, we shall also be discussing the situation in Serbia. It sometimes look as if the Dayton accords will end up being a kind of alibi for Europe, inasmuch as we take the view that a strong commitment to civilian reconstruction, particularly of the democracies within Europe, although necessary, is not our prime task. Here too, we are asking the Commission to be bold and positive in taking an initiative.
Mr President, even if formally unexceptionable, within this Parliament, the interinstitutional declaration on democracy, transparency and subsidiarity is becoming very much open to criticism in terms of its ability to translate fine words into deeds. The programme for 1996 has been implemented to a very limited degree only if you bear in mind that by the end of November the European Parliament had received just five of the 19 legislative proposals announced by the Commission.
How can we think of constructing the new Europe if, in most sectors, the Commission seems to be abandoning its own institutional role as the driving force for action by the Union, and it is plain that the Council does not have a consistent political strategy, as it blocks the various sectors involved in the legislative programme, the budget and the legal bases? We have to make an effort to implement and complete the 1997 legislative programme; we need to fight unemployment through a range of effective policies able to promote the competitiveness of industry in the Union, regional, transport and environmental policy, a real effort to complete the internal market and identify an investment policy apt to stimulate economic activity; we need to fight fraud; the Commission must put a stop to shortcomings or abuses on the part of a Member State by suspending payments, recovering sums illegally obtained and imposing the requisite penalties.
We have to have the courage to look again at the question of waste, to review the agreements concluded with third countries which do not contain specific rules and guarantees on democracy and respect for human rights; we must support a proposal for a directive on waste management plans and domestic waste in particular; we must encourage the fight against rampant organized crime, reinforce cooperation between the Member States and promote international organizational initiatives.
Mr President, I believe that the political groups are more or less in agreement in delivering a negative verdict on the manner in which the Commission carried out its programme for 1996. Unfortunately, this consensus does not exist in respect of the evaluation of the programme for 1997.
With regard to the programme for 1996, it is also necessary to underline the Commission's total lack of determination vis-à-vis the Council. The blocking of a whole series of decisions within the Council poses an enormous problem for Parliament: 168 dossiers awaiting a final decision - that is a great many; a further 83 awaiting a common position - and no Commission initiatives in this respect. In our view, that is unacceptable.
With regard to the programme for 1997, it must be said that the Commission is proposing a very low profile for the European Union in relation to the issues at stake, which are clear to all our citizens - whether as regards employment policy, the environment, citizenship or the role which the Union must play on the world stage. Yesterday, an international conference bringing together the various signatory states to the statutes of the World Trade Organization began in Singapore. The Commission has been given an ambitious mandate, but I have doubts as to the results that it will achieve. I do not have much faith in the Commission's determination in this respect.
For all these reasons, our group considers that the joint motion for a resolution which has been signed by a number of groups is characterized by weakness. You cannot criticize what has been done, deplore what has not been done, and then approve the Commission programme. That is quite unacceptable. This is why we do not subscribe to this text, and we have tabled our own, far stronger motion for a resolution.
Mr President, Mr Santer, ladies and gentlemen, on behalf of my group, I can only endorse what Mr Lannoye and other colleagues have just said. We note a great many shortcomings in the implementation of the 1996 programme and, like others, we are unable to endorse the resolution which the large political groups wish to see adopted, which restricts itself to approving the outline of the Commission's programme and supporting that institution in its role as a driving force. And this is precisely the point, Mr Santer, that I wish to draw to your attention.
To judge by the work programme which you have presented, I believe that the Commission is seriously failing in its role as a driving force. It is not with six or seven pages of good intentions - skipping over everything that is not working, failing to state clearly that, with regard to the confidence pact, for example, the Council does not support you, and that in many other areas, the European project has reached a serious deadlock - it is not by avoiding these issues and refusing to put them on the table for discussion, by renouncing, in fact, your role as a driving force, that you will take the process of European integration forward.
You rightly say that we must make progress with the major dossiers. But it is you who must provide the necessary impetus. If you fail to do so, you will perhaps secure a resolution which says 'All is well, your ladyship' , but that is not what will take Europe forward - and the consequences will be very serious for the future of this European Union, in which we all believe so strongly.
This is why we refused to support the text that will be put to the vote tomorrow - simply in order to give you the opportunity to do better, to do more, and to give the Commission back its rightful role. We hope to see you return one day with a work programme other than this one which, in our view, is inadequate and falls well short of our expectations.
Mr President, ladies and gentlemen, in the Commission's work programme, we always find the same generalities about the European Union's objectives: promoting the creation of jobs; preserving the European model of society; strengthening Europe's presence on the international stage; preparing for the challenges of the future - as if ritual incantations could turn hopes into reality. You would think that you were in France, where a television appearance by the President of the Republic is supposed, by the power of the word alone, to change an economic disaster into prosperity, an unpopular government into a model of efficiency, and a party made rotten by the corruption of its leaders into a movement of the future celebrating its twentieth anniversary.
Let us consider those celebrated objectives. In 1992, when there was a need to persuade France to vote in favour of the Maastricht Treaty, Jacques Delors predicted that the European Union would generate ten million jobs, just as it was predicted that the creation of the single market would bring prosperity. Unfortunately, reality rarely corresponds to the wishes of those in power. Today, there are officially 22 million unemployed people in Europe, as a result of unrestrained free trade with the rest of the world and the forced march towards a monetary utopia. Indeed, you regard the euro as the principal weapon for combating unemployment.
In France, thankfully, the debate has just been reopened, thanks to the remarks - for once - of Mr Giscard d'Estaing. A large number of Members of Parliament applauded him when he criticized current policy. The media are increasingly critical of your plans. Suddenly, the general public - which you view with such scorn, except when it is a question of indoctrinating it - is beginning to wonder. The fact that Mr Chirac rushed to renew his allegiance to Chancellor Kohl and reassure him that France would not leave the straight and narrow path of the euro-mark changes nothing. The introduction of the single currency will not guarantee prosperity, jobs or even economic strength. Wealth can create a strong currency. A currency cannot create wealth.
Thus you are destroying each day a little more of the model of society that you claim to defend. Under the guise of harmonization, you will destroy social security. Under the guise of improving competitiveness, you will call into question the protection of workers and the labour regulations of the different Member States. On the pretext of the need for competition, you are destroying public services. In fact, the dogma of global free trade is forcing you to reduce wages and social protection to third world levels, as is tirelessly demonstrated by Maurice Allais, my country's economics Nobel laureate. We do not want a Europe which sacrifices people and social progress to the economy and the financial appetites of a handful of multinationals!
I have received seven motions for resolutions pursuant to Rule 37 of the Rules of Procedure.
Mr President, 1997 is a critical juncture in terms of setting the future guidelines for cohesion and the regional policy of the EU. On behalf of my group I would like to make a few brief points on this area.
In the light of all the problems we have had with ineffective implementation, I would like to see the Commission work more strongly on publicizing best practice - good models of using funds effectively. In terms of the cohesion report, I would like to point to the need for an ongoing evaluation of how other Community policies are supporting the objective of economic and social cohesion. It is clear that in some of our areas and weak regions where structural funds come into play, they are at risk of being cancelled out, for example, by CAP, where it acts as a regressive factor. We need to begin to audit these policies to make sure we are in line with our own objectives within the Treaty.
We now need to work in earnest to begin the programme of reform for 1999. I want to thank the Commission for its efforts to meet the deadline for the cohesion report, but I regret that we have not yet had the communication on urban policy which was due to come forward in 1996, and we would like to see that at the beginning of 1997.
What I do believe is lacking is effective coordination in the execution of programme policies. I would like to see a more concerted effort by the Commission directorates to work closely at all levels, not only between Commissioners but also between policy directorates, to take up the challenges of EMU, enlargement and the future reform of the structural funds. An internal coordinated approach has to begin in 1997. Commission directorates must not shy away from a critical appraisal of their own policies and programmes, because only then can we get the right policies and programmes to secure the confidence of our citizens in the long term and after the reform of the funds in 1999.
I also believe that the Commission must not shy away from playing its role as a full partner merely because some Member States are claiming the monopoly on subsidiarity. The Commission is not a clearing house for policies and the Commission must take forward our structural fund programmes; it must also take forward the territorial and local employment pacts and give direction in this area through concrete actions and coordination activities. I also believe we now need a full communication on the impact of EMU on regional policies, particularly in the light of the Council's decision on the budget, to cut structural fund payments and to create a false relationship between structural funds, deficit criteria and economic convergence. I would like to see a communication in 1997 to allow Parliament to take decisions in this vital area of policy.
Mr President, I would like to explain briefly our position regarding the implementation of the 1996 legislative programme and the Commission's work programme for the year 1997; we attach particular importance to the institutional declaration on democracy, transparency and subsidiarity made by this European Parliament and adopted as their own by the Council and the Commission.
We believe, Mr President, that the legislative programme is an indispensable interinstitutional instrument for planning and coordinating Union activities in a transparent manner, and we therefore seek, Mr Santer, an effort in the right direction to achieve these objectives.
We think it essential that the Council should involve itself more closely in the process of programming legislation. Without closer cooperation between Commission and Council we believe that the result would not be satisfactory. This is what happened, in part, in 1996, when there were some gaps, which I shall briefly point out, in the interinstitutional programme we are now assessing. We particularly deplore the fact that, of the 19 legislative proposals announced, only a few reached us.
We agree with the general outlines for implementation of the work programme for 1997. We would like to highlight the institutional role assigned to the Commission as engine of the Union's actions; we would like to draw particular attention to the role of the Commission, which is to table new proposals for legislation presented to Parliament under Article 138b of the Treaty; we believe that there might be far fewer requests from the Council for urgent procedure if the programme planning which we are now debating were improved. This would enable Parliament to study the proposals more closely.
As for the priorities proposed by Parliament, we believe, on the basis of the position expressed by our Group, that for 1997 they should be set under three major headings: one, employment, growth and greater cohesion; two, the citizens' Europe; and three - of particular importance at the moment - a stronger Union presence in the world.
I would like to say a few words about each of these broad categories. Regarding employment, growth and greater cohesion, we reaffirm that Parliament's main objective is still to fight unemployment. We believe that the structural policies must be extended in order to enhance the effectiveness of the drive for greater cohesion, as regards both regional development and research, transport, the environment, industry and the single market. In particular, we ask the Commission to table a communication on research and employment, which was initially planned for 1996 but could not be carried out. Finally, under this heading, we also ask the Commission to produce a report for discussion in this Parliament on the financing of infrastructures in Europe, particularly in the context of the 'stability pact' .
Mr President, I am going to try to reflect my group's views on a Citizen's Europe and in particular to single out elements of the EPP motion for a resolution on 1996 and 1997.
President Santer knows full well that we are more than ready to support most aspects of his work and we appreciate the great efforts he is making to put order into the work of the Commission.
We are living in a period when all of us are involved in this great venture, both at European level and in Member States, and we need to implement to the full the legislation we have adopted here in this House and by the Council.
That said, in the words of our own resolution, we consider that the Commission has been too passive in the field of justice and home affairs and we regret in particular that not one of the proposals in the Commission's 1996 work programme has apparently been forwarded to Parliament.
Let me single out - but in no particular order - a few of the subjects that we, the EPP Group, have addressed in recent months. Firstly, there is the field of asylum policy. One fully appreciates that many Member States wish to hold the reins themselves. But there is no getting away from the fact that we are finding it extremely difficult within Europe to discriminate between the political and economic refugees. In one Member State, for instance, there are some 60, 000 people from outside the Union applying for asylum each year whose applications are still pending and of those - or at least those who have been admitted in the past - maybe only 5 or 10 %, possibly as high as 13 %, are finally admitted.
Whether one agrees or not with the criteria adopted, the fact is that Europe is a Mecca for at least tens of thousands of people, and their hopes and aspirations may well conflict with the needs of our own populations.
Then again, turning to our resolution once more, we have failed to promote harmonization in the use of lists of safe third countries of origin and lists of safe third countries, and it is at least questionable whether Member States are acting in their mutual interest.
I turn now to a further issue and that is the whole question of child abuse and child abduction, to which we are giving great thought. My colleague Mary Banotti - but not only her - is doing great work in this area. Child abuse is an issue which has been swept under the carpet, as we know all too well, for perhaps not only a decade but for a whole century - it is that serious. I do not refer, you understand, to one single Member State - far from it. But while it may be the prime responsibility of Member States, is there no contribution that we can make here at European level? The horrors of the situation speak for themselves and call for some concerted action.
Again, as regards child abduction, all of us who have constituencies - as in the UK - are likely to have to face the anguish of one or other parent trying to retrieve their child from another country, sometimes against near impossible odds. That, surely, is a field for closer cooperation.
I leave the issue there. There are so many other issues which one could discuss but I look forward very much to hearing the President's response.
Mr President, the work programme lists four quite acceptable priorities. The most important, which is actually mentioned in the introduction to the programme and which I should like to examine in my speech, is to demonstrate that the Union is there to serve all its citizens and that it is an appropriate body to do so. In this context, the Commission should be supported in its endeavours to secure a European confidence pact. It would send out a powerful signal to the people of Europe if all those responsible - the Council, the Commission, Parliament and the social partners - committed themselves to achieving the main aims of this pact, and in my opinion the Council is mainly to blame for the lack of progress here, as well as for the fact that the foundations of EMU and of the Union as a whole are now crumbling. It does not seem to appreciate that every time it blocks Community initiatives such as the confidence pact or incentive programmes for financial or short-sighted national reasons, it is also undermining its most important policy instrument: the Union itself. I hope that 1997 will bring a breakthrough, and not just at the IGC. 1997 should also be the year when an even balance is finally achieved between a macroeconomic policy focusing on stability and growth and an employment policy focusing on creating jobs. Work on this should start very soon - this weekend, in fact. The stability pact agreements should prove useful here and should enable the Member States to invest in employment.
Particular attention needs to be given to the 18 million - or in actual fact 30 million - who are out of work. Too many instruments are currently only reaching those already in work, and I fear that this is where the Commission's focus lies and that too little attention is given to the enormous numbers in the margins who, it is all too often assumed, will somehow automatically find jobs. Special attention needs to be given to young people here, and I would call on the social partners to assume their share of responsibility at national level by ensuring that training is provided for young people leaving full-time education.
Special attention should also be given to the Member States' failure to use funds which could pay for education and training. Their readiness to accept this and to allow the money to be used for other purposes should be condemned. The extent to which the Member States invest in education and training should, to my mind, be one of the main indicators for assessing how the Essen agreements are being implemented. It should also be one of the main ways of targeting the Structural Funds more specifically on employment. It is quite ridiculous that the Member States should always be getting more money to build motorways and so on, while at the same time claiming that they cannot afford to invest in education.
I would urge the Commission to put forward some specific proposals in 1997, once the report on the future of social protection has been dealt with. In particular, I welcome the Commission's plans to focus on the role that social policy can play in establishing economic priorities, which is also to be one of the main themes of the Dutch presidency. I support the Commission on this, but otherwise I would point out that the work programme does not actually contain any new proposals at all, and is only acceptable provided that the report is followed up with some sound and practical ideas and that active steps are taken to make use of the legacy of previous years. I would just make one point here: everyone is talking about reduced mobility, but most of the problems stem from the fact that the social protection provided for people working in other countries is completely inadequate. I would therefore urge, finally, that the proposals which the Commission is shortly to submit should be actively taken forward.
Mr President, I have four comments to make about the Commission's work programme. I said last time that I found it fairly unambitious and in need of greater impetus, and I will give you four examples of what I mean.
First of all, telecommunications. We all know that telecommunications, the media, and information and communications technologies are all converging, and I think it is vitally important for the Commission to try to establish some kind of balance in this whole area, because now that we are going to have television without frontiers, and we have to decide what to do about the new providers of services and the question of licences, we do not really know how to set about it all. I also think that we need a general framework to bring together all the various subjects which now exist in the telecommunications sector. Funding for a universal service is covered in the interconnection directive, but the definition of universal service is contained in the voice telephony ONP directive. This is just one example of why we need some kind of framework.
My second example is research and development. The Council is causing great difficulties about providing extra funding for the fourth framework programme, and the European Parliament has said on a number of occasions that it wishes the funding to be provided. It is clearly one of the most important instruments in terms of employment in the Union, and this is why I think it is also extremely important for the Commission to issue a communication on the relationship between employment and R&D in the European Union very soon. Then we can convince the governments during the preparations for the fifth framework programme that the money has to be found.
The third point is taxation, which is an area that is greatly undervalued. I would suggest that without further harmonization in this field, we are going to encounter major problems with the operation of the monetary union. These have been greatly underestimated. The various profit calculation systems used in the Member States will present considerable difficulties for EMU. The Dutch presidency is trying to ensure that taxation is high on the agenda and is looking at VAT, amongst other things. It wants to go back to an energy tax and to introduce rules on the transfer of companies' royalties. I would urge the Commission to use the development of the euro as an opportunity to put taxation high on the political agenda.
The final example is energy. We are all still at risk from unsafe nuclear power stations. The Commission's White Paper on energy policy has been adopted, and Parliament has also adopted a resolution stating that the Commission must play a leading role in ensuring that we finally have an action programme to tackle all these unsafe power stations. I would once again call on the Commission and in particular President Santer to take a firm grip on this whole issue as a matter of urgency. It would be extremely welcome if the Commission could play a coordinating role here, because this is an area that people need to feel is in safe hands.
The political priorities of the Commission for 1997 are set out in the document with impressive words: growth and employment, the European model of society based on solidarity, and so on. We are told that the Commission will be attentive to the quality of life, the role of consumers, and will show great vigilance in areas of foodstuffs; these are wonderful words. Similar brave words are used on environment policy: integration is the watchword there. There is no mention of health and I should like to know why.
But political manifestoes or work programmes can only be measured in terms of the record of those putting them forward and it is that which I want assurances on.
Sometimes it is said that the Commission is no more than a collection of people who are representing their national interests and not the interests of the Community and I would like the President of the Commission to guarantee to us that the Commission is not heading in the direction of nationalization but is in fact genuinely concerned about European citizens, not simply the countries of origin of commissioners.
I would like the Commission to give an undertaking to ensure that all their proposals are measured against the health and welfare of consumers across Europe and their impact on the natural environment and resource depletion and are not simply a reflection of lobby interests somewhere in the background. I would like the Commission to give a commitment that proposals made now in December 1996 and proposals that have already been worked on for some considerable time will not simply be abandoned, postponed, neglected, subverted or watered down in the face of lobbying by vested interests somewhere in the backrooms of Brussels or Strasbourg. I would like the Commission to join with the European Parliament in demanding that the Europe of the citizens - which I hope we are still committed to - means building on the honourable legacy of the Delors era and its acceptance of a citizens' Europe and not giving the impression of subtracting from it, and in some cases appearing to wish to deny that it had ever existed.
Because in reading the programme and in looking at the record I see some evidence that the Commission is retreating from its proper brave stance in defence of an advancing integrating Europe, that it is retreating into an intergovernmental organization. I would hope that the President of the Commission will be able to assure us today that this is not so and that the Commission remains a proper guardian of the Treaty in all senses.
Mr President, when presenting the Commission's work programme for 1997 at the October part-session, Mr Santer named as the first of four priorities: ' fostering growth and employment' . He is undoubtedly right in this respect, since the fact that there are 18 million people out of work is a problem that threatens the social cohesion of the individual Member States and the European Union as a whole. The Union as such is faced with a challenge, although the main responsibility for employment policy lies with the Member States - and, in this context, above all with the two sides of industry. Europe's employment strategies have so far met with only modest success. The Member States do not give adequate support to the endeavours of the Commission and Parliament on this front. A proposal from the Committee on Budgets could enable the first steps towards the realization of the trans-European networks to be taken. Under that proposal, funding for a number of the projects would be transferred from category 3 to category 4 of the budget. I welcome the fact that, in 1997, the Commission intends to promote the measures set out in the confidence pact concerning the reform of employment systems, the adjustment of structural policy and the conclusion of territorial employment pacts. Monetary union will be a means of bringing about increased employment. 1997 will be a key year in its achievement, in which it will become clear which Member States can participate. In this context, adhering to the timetable is just as important as fulfilling the criteria of a sound economic and monetary policy. Only that will create jobs in the long term.
Furthermore, the Commission has announced that, in 1997, it will free from the ice of the European legislative process a number of the proposals which are blocked in the Council. I would mention just the proposal for a Statute for the European Company. According to the calculations of the Chiampi Group on the promotion of Europe's competitiveness, the lack of such a statute is costing European industry around ECU 30 billion every year. In this context, the PPE Group indicates in its motion for a resolution that the rights of participation and codetermination of workers in all companies under European law must be established by mutual agreement of the two sides of industry.
I am hoping for further clarification of the social dimension of the European Union from the conference of Heads of State or Government by the middle of next year, for example through the incorporation of the social protocol into the EU Treaty, the addition of a new employment chapter - whereby I am not, however, reckoning on additional powers for the Community - and the inclusion of a general ban on discrimination and thus provision for the equal treatment of women. Here too, the Commission can make an important contribution through its work in 1997.
Mr President, 1997 will be a critical year for the European Union. Currently, all attention and the whole of the debate is focused on the single currency. If that objective, albeit a useful and important one, continues to be the only - or at least the main - policy, the European Union will get off to a bad start: it will emerge with an imbalance in powers, tilted in favour of the central banks and some governments, and with Europe's citizens left at a distance, because the single currency, although important, does not exactly quicken the pulse of citizens and has, in fact, from the outset been perceived as the cause of certain restrictions.
For those reasons, we have, as a matter of urgency, to be resolute and achieve a better balance in the process, by building on, giving greater prominence to and focusing on another axis on which Europe needs to evolve: development, employment, economic and social cohesion and solidarity towards the more vulnerable regions and sectors of society. This should be the main concern of the European Parliament and the Commission; it needs to be made coherent - and not just in words.
Let us be honest: the confidence pact that you, President Santer, have proposed, and the regional pacts for employment alongside it, are likely to meet the same fate as Jacques Delors' White Paper. We have to make sure that they are not just quoted, cited as pieces of literature and stored in libraries but are put into practice and become real priorities.
We have to be clear on this point: let us remember that in recent years, even if the distances separating the Member States have in part been reduced, the differences and disparities between the more vulnerable and the stronger regions have actually become greater, and we have seen more marginalization. That means that cohesion has still to be a concern for all of us. Not only the Structural Funds, but all of the Union's policies - agricultural and research policy, the trans-European Networks and transport - as well as national policies must be directed more towards that goal.
We must insist on that approach and be consistent. And the European Parliament itself must be consistent: for example, at first reading on the budget, when it failed to achieve the majority needed to reject the cuts proposed by the Council, and first and foremost those on the Structural Funds, this was - in my view - a political error, specifically because, as far as the budget goes, its hands were tied in relation to the Council and, to some extent, it accepted the negative message emanating from the Council, namely that this was not the time for development, employment and economic and social cohesion. Well, we have to make clear that in 1997 these will be the main issues and we shall have to shift the balance between policies accordingly!
Mr President, Mr President of the Commission, ladies and gentlemen, in terms of the Community's structural policies, the Commission is attaching great importance to 1997. It is doing so, firstly, because a mid-term review of the Objective I programmes will be carried out next year and, secondly, because an adjustment of these policies will be proposed as part of the programme planning for the Objective II areas for the new period 1997 to 1999. We hope that, in the process, the wide variety of regional experiences gained with the Structural Funds will be utilized and disseminated. These experiences are both positive and negative - for example, with regard to the disbursement of funds, because the delays in this respect, whether caused on the ground or by the Commission, are very difficult to explain to the various beneficiaries. But the regions also have experiences regarding efficiency in general. This relates to both the substance of the development programmes and the streamlining and simplification of procedures and administrative methods.
However, an important element is missing from the Commission's work programme, namely the announcement of a report in 1999 on the forthcoming revision of the Structural Funds during the next planning period from 2000 to 2005, although the debate on this is currently well under way. Associations, organizations and a number of regions have already adopted a position. In 1997, Mr Santer, we are hoping - alongside the Commission's usual oral statements - for some suitably clear indications of your institution's thinking. In my view, the present cohesion report only hints at - and can only hint at - meeting this requirement.
Consideration must be given to the future of the Structural Funds, in good time and without ideological restrictions. The manner in which the European Parliament participates in this process must be different, in other words more effective than was the case for the previous period, so as to ensure that the Structural Funds do not, for reasons of time, once again have to be rushed through, as occurred in 1993. Indeed, the evaluation of the programmes and the establishment of the allocation criteria are important tasks - not least of Parliament and in particular its Committee on Regional Policy. After all, this area accounts for no less than one third of the total Community budget. I would urge you to include this important point in your work programme for 1997, Mr President of the Commission, so that your thinking can be discussed and thereby influence the joint decision-making in good time.
Mr President, Mr President of the Commission, there is no one in the House, I believe, who does not regret that your various efforts to do more for employment in Europe have so far either failed or not received the appropriate backing - and we support you in this respect. Employment policy is surely linked to liberalization policy, though, and the Commission is the standard-bearer of liberalization in Europe, not without good reason. In my view, therefore, in all our very proper moves towards liberalization, we need to take account of the possible problems or negative consequences to which these moves may give rise. New jobs will undoubtedly be created, but jobs will also be destroyed. I come from a small country - but one which is very closely integrated into Europe - where this is perhaps more clearly evident than in many larger countries.
Consequently, it is absolutely vital for the Commission to include the social dialogue - the dialogue with the workforce, with those affected - in all its deliberations, and to make this dialogue a key element of its liberalization and modernization strategy. We discussed this recently in relation to the white paper on railways, and I welcome the fact that Commissioner Kinnock has promised that such a dialogue will take place. The same will be necessary with regard to postal services, even if the final decision on this subject has been postponed. Naturally, there is a great deal of apprehension in this context, and it is important for the Commission and the European Union as a whole to affirm that this modernization process will, as far as possible, be carried out with the agreement of and not in opposition to the workforce in the establishments concerned. In 1997, even more so than in previous years, the social dialogue must be an essential element of the Commission's work.
I should now like to refer to a second, completely different issue. Like the European Parliament, the Commission is focusing increasingly on the question of human rights in its consideration of foreign policy and policy on external trade. In this sense, the Union's stance regarding the human rights situation in Turkey will be an important issue in 1997. Many of us take the view that the Commission's response to Parliament's efforts to bring increased pressure to bear on Turkey has been far from satisfactory. However the details may now be settled, Mr President, I urge you to pay particular attention to ensuring that we are not led up the garden path. We can only meet Turkey's legitimate wishes if those in power in that country pay greater respect to human rights and implement those rights point by point - in practice, as well as in law.
Mr President, I am convinced that this subject, frequently viewed as a marginal part of the debate, could be in fact be further developed because it is a source of major conflict between both the countries of the European Union and between those countries and non-Member States. The issue of fisheries is so contentious that, in the view of some reliable international commentators, it may become a source of international conflict, as illustrated by the dispute between Canada and Spain. We therefore need a proposal from the Commission that measures up to the gravity of the situation.
The plans drawn up hitherto by the European Union have on occasion been flimsy and sometimes bureaucratic and difficult to apply. The result has been to undermine the credibility of the Union in this sector. In my view, we are also seeing what is now patently unlawful conduct not only in the large-scale but also in small-scale fisheries. The crisis in the sector is also tending to result in an increase in the misuse of vessels, which are being used for other activities also. You will perhaps be aware that fishing vessels are being used for drug-trafficking, the arms trade, the transport of illegal immigrants and the dumping of toxic and dangerous waste.
And so there has to be far-reaching change; we need to preserve the biological and environmental balance and, at the same time, take responsibility for the conservation of stocks and for the social issues underlying the crisis in the sector. In recent years, numbers working in the fisheries sector have fallen dramatically and not even the possibility of reintegrating them into related activities would appear to provide a satisfactory solution.
We have therefore to promote the revival of fisheries on the basis of sustainable fishing; reform of the common fisheries policy is now, Mr President, a question that has to be tackled. It is not enough simply to encourage aquaculture, to provide for programmes - already in fact discussed by the House - we have also to set ourselves a more positive and a tougher goal. We need to promote special programmes which will enable fishermen's associations to be genuinely involved - for they should feel responsible for resource management - and allow the regional authorities to participate fully. Very often, the common fisheries policy is perceived as a bureaucratic policy that has no link with the regional authorities or local fishermen.
In this sector, it is now crucially important that we put into effect the principle of subsidiarity, a principle that is very often paraded in front of us but not in practice applied, provoking a great deal of distrust.
We need also to turn our minds to a concept of integrated development for fishing: in the same way as the concept of rural development has been evolved for agriculture, we should devise a concept of marine activity which includes fishing. We need to encourage other forms of income for fishermen; we consider it appropriate that there should also be a form of set-aside to allow biological resources to recover and that we have to make fishermen the guardians of the seas.
I have simply tried here to make a number of suggestions to the Commission and a contribution to the discussions it will be holding with the House.
Mr President, today we are continuing the debate which began in October on the Commission's programme of work for 1997. And we are taking this opportunity to evaluate the legislative programme for 1996.
To begin with, I should like to thank all those speakers who referred to the broad consensus of the political groups in favour of the course of action adopted by the Commission. I also wish to thank all those whose observations on the Commission's work programme were far more critical. Those criticisms were made in a constructive spirit, and naturally the Commission will take the greatest possible account of them, in so far as they fall within the scope of the work programme and the policies that Parliament has approved.
Having read again the speeches made in October and listened to a number of honourable Members speak this morning, however, I think that it would perhaps be useful to look once more at the course of action taken by the Commission, in order to remind ourselves of the guidelines it has adopted, taking into account, of course, the European Council's decisions at the Edinburgh summit and the interinstitutional agreement between Parliament, the Council and the Commission concerning the procedures for implementing the work programme, as well as the principle of subsidiarity.
This is the context in which the Commission's work programmes for 1996 and 1997 should be evaluated and assessed. In this sense, I would remind the House that the Commission's initiatives are essentially based on two main requirements. Firstly, all new legislative proposals must meet the criteria of rigour, clarity and transparency. Secondly, the principles of revising existing legislation and making legislative texts more accessible must be applied. In this respect, the Commission has developed a new simplification procedure, which has been put in place in the field of the internal market under an acronym with which you will be familiar: ' SLIM' .
These measures as a whole - which I shall not elaborate on at present - are the reflection of a new legislative culture, which we also described in the document entitled 'Legislating better in 1995' . In this context, it is worth pointing out that the Commission's legislative proposals fundamentally comply with the principle of subsidiarity. The Commission therefore assesses the appropriateness of its actions firstly in terms of their necessity - can the objectives be achieved satisfactorily by the Member States? - and, secondly, in terms of their effectiveness - would the objectives be better achieved at Community level?
Furthermore, I would underline the fact that our proposals, as we perceive them, must take greater account of the objectives being pursued. In other words, the principle of proportionality remains an essential criterion of the Community's legislative action. We intend to give effect to this principle, through the framework directive programmes, by establishing common minimum measures on the lines of those laid down for the guarantee fund for consumer goods, the taxation of heavy goods vehicles, takeover bids, and so on.
Another matter which must be mentioned, and which has perhaps been the object of excessive criticism - not today, but in the previous debate - is the use of green and white papers. We do not draw up green papers for the fun of it! They are designed to broaden the consultation process in order to include all interested parties: parliamentary opinion, of course, but also the parties affected - the citizens, that is - with a view to drawing conclusions which will subsequently be translated into action plans, directives, regulations and legislative acts. We have thus published 13 green papers, and I would stress how useful they are. I shall give just one example which, I believe, is particularly significant.
When we published the Green Paper on monetary union and the single currency, in May 1995, it enabled us to launch a major debate on that subject. If you read that green paper again, you will see that it contains all the proposals which were presented to Parliament and the Council from 16 October onwards, and which currently form the basis of our discussions. I could give other examples of the consultation of interested parties - notably as regards the 'motor oil' programme - which demonstrate the usefulness of green papers and their effectiveness in the realization of particular programmes.
In this spirit, I believe that we must welcome the broad consultation of citizens and interested parties which green papers make possible. I believe that this is essential to democracy, as this is practised in the European institutions, and that we should not underestimate the impact of green and white papers on our citizens.
A further example - and one which has just been mentioned by a number of speakers - is provided by the report on taxation in the Union. Everyone knows that proposals on taxation and the harmonization of taxation are generally blocked at some stage in the Council. We sought to reopen the debate by means of a report drawn up on the initiative of Commissioner Monti, with a view to examining the problem of taxation in its entirety and all its complexity. It is a question not only of direct taxation, but also of indirect taxation and the problems relating to fiscal dumping.
I believe that green papers represent a good means of drawing the attention of an informed public to the complexity of a particular issue and gradually reaching adequate solutions. I continue to believe that it is through the publication of green papers and reports, through the broader consultation of all citizens, that we shall succeed in interesting the parties concerned in the measures taken at Community level, at the level of the European Union.
Furthermore, Mr President, I am pleased to note that a number of speakers referred to the priorities that we have established. I wish to thank them. The priorities set out in our work programme - and which I shall not go over again - can be summarized as follows: fostering growth and employment and preparing for the euro; actively promoting the European model of society; enhancing Europe's presence on the international stage; and preparing for the future by drawing up Agenda 2000. These, then, are the priorities that must concern us - not only during 1997, but throughout the present Commission's mandate, which expires on 6 January 2000. In other words, I am sure that, throughout this mandate, we shall be faced with problems relating to those priorities.
The greatest problem - as I have said before on many occasions, and as will be said again tomorrow in the debate on the Dublin summit - is unemployment. The problem of unemployment is, in my view, fundamental. Of course, I am the first to recognize that social and economic policies remain the responsibility of the Member States, and that all the Member States are making great efforts to resolve the problems connected with unemployment, to combat unemployment, to create jobs for young people, and so on.
Nevertheless, I continue to believe - I repeat - that a Europe of 15 Member States, endowed with a single market of 370 million consumers, cannot remain uninvolved in issues of national concern. By pursuing convergent policies at the level of the Fifteen, we shall, I hope, give a multiplier effect, added value, to the efforts of the Member States. That is the aim of the confidence pact which I launched before Parliament on 31 January this year. Its object is not to replace the powers and responsibilities of the Member States - the Member States must continue to perform their duties at national level - but to give added value to the Member States' efforts, and to meet the concerns of our citizens, at all levels and in all Member States.
Given that we wish to build a Europe which is close to its citizens, the latter will fail to understand why we do not concern ourselves with their immediate problems. And it is the problem of unemployment - over and above our citizens' daily concerns - which is undermining our democratic societies. All the more reason, therefore, for us to tackle this scourge of modern society. I am well aware that jobs cannot be decreed from Strasbourg or Brussels, but I am convinced that by means of a collective and progressive approach which mobilizes all economic and industrial operators, as well as the two sides of industry - employers and workers - we shall gradually find solutions to the problem of structural unemployment.
It is for this reason that I am committed to the confidence pact, and that, like many of you here, I shall not allow myself to be diverted from the course we have taken, since I believe that we have a contribution to make in this respect. We must carry out a practical, effective, resolute and determined plan of action. Similarly - and I shall say this again before the House tomorrow, in the presence of the President-in-Office of the Council - I am expecting a clear and unequivocal message in favour of combating unemployment to emerge from the Dublin summit. All other talk about a citizens' Europe will be in vain, all other declarations will be futile, if we do not implement practical measures to which our citizens can relate. I therefore share the concern of all those Members who stressed this aspect of our work, which will remain a priority throughout the present Commission's mandate and until its very end. I give you that pledge.
A number of other points were made, particularly with regard to monetary union. I am not among those who believe that monetary union and employment are mutually exclusive. I have never seen monetary union as an end in itself, but as the instrument of a policy of economic and social development. We need only look at those Member States which are making drastic budget cuts in order to meet the Maastricht convergence criteria, but which are at the same time increasing employment, whilst complying with the government deficit criteria. I need only mention Ireland, the Netherlands and Denmark, which are the most notable examples, and which are clearly demonstrating that the efforts to achieve sound public finances do not hinder employment - quite the opposite. It is by establishing monetary union that we shall encourage the investment that will create future jobs.
This makes clear the fact that we must fight on two fronts: on the one hand, achieving monetary union; and, on the other, creating new jobs, exploiting the full potential of the single market and developing a macroeconomic strategy. I am pleased to note that, in an event unique in the European Union's history, the two sides of industry have together addressed a joint report to the Dublin European Council, in which they declare their support for the strategy that we have developed for the achievement of monetary union. This means that the unions and the employers' associations agree with monetary union and the euro. But they also support our idea of an action plan in favour of employment, which gave rise to the confidence pact.
There is also a need to encourage small and medium-sized enterprises. This has not been referred to this morning, in the context of the internal market, but I welcome the fact that the proposals for promoting small and medium-sized enterprises set out in our overall programme have met with agreement in the European Council and - for once - are being translated into specific funding by the Council of Ministers. This funding is not, perhaps, as substantial as we would have wished, but a least a specific measure has been adopted in this context. It should be realized that it is small and medium-sized enterprises - of which there are 18 million in the European Union - which create new jobs. Consequently, there is a need to adopt a new approach to encouraging these firms.
A number of other matters have been raised. I referred to the question of taxation, and a number of Members spoke on this subject. The question of taxation must be considered in all its complexity. As I said, we cannot allow an area of fiscal dumping to be created within the internal market. That would be as damaging to the internal market as social dumping. I am seeking to combat fiscal dumping and social dumping simultaneously. That is why I sometimes encounter problems with the leaders of certain Member States.
Having said that, Members are right to stress the principles that must guide us in the future if we wish to take maximum advantage of the internal market, the possibilities of which, both economic and political, we have not yet fully explored. We shall not solve all the problems overnight, but I am attaching a great deal of importance to this in the context of the Intergovernmental Conference, and in the context of the framing of a common foreign and security policy worthy of the name, one which enables the European Union to play its rightful political role on the international stage. A number of speakers correctly emphasized this point.
In this context, there is also a need to be vigilant with regard to human rights. This is one of the fundamental principles of all our actions, both inside and outside the European Union. No trade, cooperation or aid agreement is concluded without the incorporation of a formal human rights clause. You are right to stress the need to apply and evaluate this clause in relation to a number of countries. I am the first to acknowledge that.
The Treaty has other structural shortcomings which the Intergovernmental Conference must rectify, notably regarding the third pillar. Parliament is right to be concerned at the inadequacy of our actions under the third pillar, especially - as Members have stressed - as regards the sexual exploitation of children, the fight against organized crime, and the free movement of persons. It is true that, in this respect, Europe does not project the best possible image of itself to third countries or its own citizens. Moreover, given that we wish to build a Europe which is close to its citizens, these are precisely the problems to which our citizens are most sensitive: they are being made to feel insecure by the rise of organized crime, as well as by other phenomena which, in some Member States, are going so far as to undermine the foundations of our democratic institutions - such as the sexual exploitation of children. Real national upheavals are occurring in some Member States.
We must provide an appropriate, positive and effective response to these problems. I am the first to regret the fact that the Treaty does not yet provide for the effective instruments that are required. I believe that if we genuinely wish to create an area of freedom and security in Europe, we must have the necessary means at our disposal. I am pleased to see from the Irish presidency's draft treaty that, in the Intergovernmental Conference, the vast majority of Member States have fully recognized these problems. They have put forward appropriate proposals aimed at remedying this state of affairs. The House will always find me at its side when it comes to taking measures in these fields, within the scope of the powers and responsibilities conferred on us by the Treaties.
In another sense, we must prepare for the future - in other words, the year 2000. And the year 2000 is not a mythical year for the Commission: it is a year towards which we must strive, and for which we must prepare. In this respect, the Commission is committed to meeting the challenge of enlargement in political terms, as well as to meeting the challenge of reorganizing and restructuring a number of the Community's financial and structural policies in response to the prospect of enlargement. In the context of the enlargement strategy set out at the Madrid summit, the Commission is committed - and it is currently working on this - to submitting to the Council, following the conclusion of the Intergovernmental Conference - i.e. in the middle of next year - the financial package known as 'Agenda 2000' . This package addresses the whole range of problems - both those connected with enlargement and those connected with the financial perspectives after 1999 - whilst taking into account the financial implications of the common agricultural policy and the reorganization and restructuring of the Structural Funds, as well as all the other related issues. This comprehensive package will be submitted to the Council of Ministers, but not before Thursday. I do not wish to overload the work of the Intergovernmental Conference at present, but after the conclusion of the IGC, this comprehensive package of preparations for the challenges of the year 2000 will be forwarded to both the Council and Parliament.
Members have also referred to a number of other problems, notably as regards health protection. Naturally, public health requirements and related issues are one of the Commission's main concerns, and they underlie a number of other policies, such as the common agricultural policy. Indeed, questions such as the mad cow crisis, the problem of genetically modified maize and the fight against tobacco addiction are all issues which relate to health policy.
Obviously, I am unable to respond to all your proposals individually, but I should like to draw your attention to something which - I shall say not offended, as I am never offended - but slightly irritated me a short while ago, when the Commission's role as the guardian of the Treaties was called into question. I can assure you, Mr President, ladies and gentlemen, that I firmly believe that it is the Commission's fundamental task to act as the guardian of the Treaties. I have demonstrated this on many occasions, and you can bear witness to that.
Whenever a Member State has acted as if the Treaties did not apply to it, I have always protested and responded in accordance with the Commission's prerogatives. At the Intergovernmental Conference, and acting within the scope of the Commission's powers and responsibilities, I shall campaign vigorously to ensure that the Commission's prerogatives as conceived within the interinstitutional balance, which was one of Jean Monnet's key creations, continue to be safeguarded. This is therefore a reproach that I shall never accept, and the House will forgive me if I have responded more clearly and directly to that criticism.
I have endeavoured to respond to a number of the speeches made by honourable Members, some of whom expressed support for the Commission's work programme, while others criticized it, although in a constructive spirit. The House may rest assured that the Commission will take account of Parliament's proposals, so that together we can try to steer Europe towards the year 2000. Similarly, I would expect that, following the Dublin summit at the end of this week, a clear message will be sent out that, despite everything, Europe is moving forward, that it is dynamic and that it knows how to stand up for itself.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Communities' draft general budget for 1997
The next item is the joint debate on the following reports:
A4-404/96 by Mr Brinkhorst, on behalf of the Committee on Budgets, on the draft budget of the European Union for the 1997 financial year Section III - Commission as modified by the Council (C4-0600/96); -A4-0403/96, by Mr Fabra Valles, on behalf of the Committee on Budgets, on the modifications made by the Council to Parliament's amendments to Section I - European Parliament, Ombudsman annex Section II - Council Section IV - Court of Justice Section V - Court of Auditors Section VI - Economic and Social Committee - Committee of the Regions of the draft budget of the European Union for the 1997 financial year (C4-0600/96).I give the floor to Mr Fabre-Aubrespy.
Mr President, I wish to move the inadmissibility of this debate on the second reading of the budget.
Indeed, underlying this second reading is Parliament's concern not to fall in line with the arguments of the Council, which is rightly being guided by the need to make savings in the Community budget. To this end, the Committee on Budgets is proposing an amendment which goes to the very heart of this second reading: Amendment No 4521, which seeks to transfer the financing of part of the Structural Funds - of the order of ECU 100 million - from category 3 to category 4. This amendment is inadmissible, Mr President, and as such makes the whole of this second reading debate inadmissible. And it is inadmissible because it seeks to change the legal bases.
With regard to the legal aspect, the explanatory statement indicates that the line in question has an appropriate legal base. It is also stated that this line already establishes a link between the Structural Funds and the countries of Central and Eastern Europe, with legal bases allowing for this link to be extended to include the trans-European networks. This assertion is completely groundless; it is not a legal justification. The decision that was referred to yesterday in the Committee on Budgets - European Parliament and Council Decision No 1692 of 23 July 1996 - did not have the aim of, nor could have had the effect of, changing the legal base. Everyone knows, moreover, that when we talk about trans-European networks, we are not referring to those which fall within the scope of cross-border cooperation.
If we approve the budget with this amendment, the Commission will be entirely at liberty not to implement the budget in the form in which we adopt it. It comes down, therefore, to an empty statement, just a ruse. Consequently, I would urge the House to support this motion of inadmissibility.
Mr President, what Mr Fabre-Aubrespy has just said does not correspond in any way to yesterday's vote in the Committee on Budgets. Firstly, this question has nothing to do with appropriations for the Structural Funds. Mr Fabre-Aubrespy was certainly present, but if he had been listening, he would know that we were not discussing the transfer of Structural Fund appropriations to other categories, but the allocation - through a comprehensive amendment by the rapporteur - of the resources saved in category 4 at the first reading of the 1997 budget, which had been placed in a global reserve in that category.
We can argue against the political desirability of this, but we should not do so by means of technicalities which do not apply. Mr Fabre-Aubrespy's remarks have absolutely no basis in fact, therefore, and I would ask you to reject his motion and begin the debate on the second reading of the budget.
Dear colleagues, the question raised by Mr Fabre-Aubrespy is irrelevant in my view. It suggests that the budget is not admissible on the basis of the supposed inadmissibility of an amendment. Yet, pursuant to Rule 125(3), it is for the president to decide whether amendments are admissible or not. This decision must be taken, if there is a request, when the vote is taken and not now. As far as the presidency is concerned, we can perfectly well proceed with the debate. As for the question raised by Mr Fabre-Aubrespy, there is no discussion, in terms of Article 128, about whether I should give the floor to the first speaker inscribed, Mr Brinkhorst, the rapporteur.
Mr President, we are about to start the final debate on the 1997 budget and so in a certain sense it is time for stocktaking. The 1997 budget can be characterized by a number of paradoxes and contrasts in the financial, budgetary and institutional sphere.
In the first place, from the very beginning, in its resolution on the guidelines, the European Parliament was aware of the special character of the 1997 budget year and the need for a rigorous budget. We have followed this up. We have shown great self-discipline and I should like to pay tribute here to all my colleagues on the committees who have contributed so much and who have made real sacrifices because real priorities had to be weighed against each other.
Nevertheless, we have now delivered a draft budget which - assuming it is adopted on Thursday - has no precedent because it will be the first budget since 1979 which is below the Commission's preliminary draft estimates. The curious point is the contrast with the Council. While Parliament has made real savings in its priorities, the Council has made only apparent savings in the area for which it is responsible. The ECU 1 billion for agriculture clearly in no way represents a real saving. In past years, because of over-estimates by the Commission and the Council, there have been considerable returns to the Ministers of Finance and the ECU 1 billion in regional fund payments in a situation where we have underspent something like ECU 25 billion cannot be said to be a real saving. That is the first paradox.
The second one is linked with the priorities. The Council and the European Council have repeatedly established priorities but words are always stronger than actions. On research and development, trans-European networks and Northern Ireland, the European Council has repeatedly said that we must increase the amounts but when it comes to it the money is not there. In contrast to this, it is Parliament which has financed priorities set by the Council. I recall a debate with our colleagues on Northern Ireland when if it had not been for Parliament restoring funding and taking it from its own area, we would not have been able to finance the three priorities mentioned.
There is an important third paradox - the institutional one. Right from the beginning, because we were in favour of a rigorous debate and a rigorous budget, Parliament was entitled to expect a dialogue with the Budget Council. But during this last year nothing of the kind has occurred. The Council often reminds me of the three monkeys - hearing nothing, saying nothing and seeing nothing. Even on 19 November it was not possible to make any progress on any of the significant institutional points which have characterized this budget, namely the legal base, the fisheries agreement and some small changes of category within the various financial areas. It is only by exercising extreme pressure that in the end we have been able to achieve something on fisheries.
The Budget Council is not a real Council and in the motion for a resolution we ask the President of Parliament, together with the President of the Commission - and I welcome the presence of President Santer here today - to take up this point with the President of Ecofin. If we are to make any progress, particularly with regard to the Intergovernmental Conference and the need to overcome the democratic deficit, we must have a different interlocutor from the current one. So paragraph 14 of the motion for a resolution says that the Budget Council cannot be considered a reliable and effective interlocutor for Parliament. In a sense this is saying that we are at the end of the road as far as the Budget Council is concerned.
I shall turn very briefly to some of the specific points. I call on the Commission to implement some new budget lines within the 1997 legislative programme. I listened with interest to President Santer when he said that the third pillar had priority and I hope he will read paragraph 20 of the motion for a resolution carefully. We have used the reserve in a number of areas. As far as MEDA is concerned, we have not used it not to penalize or to damage the MEDA countries but to make it very clear that Parliament is serious when it talks about the resolution of 19 September concerning Turkey. The proposal is to put ECU 100m in reserve for specific actions concerning Turkey. Unfortunately President's Santer's reply to President Hänsch's letter in no way convinced the Committee on Budgets of the justice of this. We regret it but we believe it is the way it should be done.
We will vote extra money for research and development for which there is a small reserve. We need to talk to the Commission about the Committee on Energy, Research and Technology's priorities. Non-nuclear energy is an important point.
Finally, we must have a new dialogue on agriculture for next year. We have started this with our colleagues working in the field of agriculture but it is very clear that reserves in the sphere of agriculture are a way forward - not to destroy agriculture but to put it in its proper setting within the Community's priorities. Information policy is the last reserve and on this point I must compliment Mr Oreja. He has made a lot of progress but I hope that in the course of next year we can make progress there on substance within our various institutional frameworks.
Mr President, when we presented the 97 budget for first reading in the October session we were aware of its limitations. Some of them were general, concerning all the institutions, and some very specific, as in the case of the Court of Auditors' urgent need for more auditors in view of the expansion of the European Union's activities, as well as its geographical enlargement, which required an increase in staffing. Another specific example was that of special advisers for the Committee of the Regions.
Despite these limitations, we were satisfied that we had met the requirements set out for us by the trialogue held on 3 April of this year, at which Council, Commission and Parliament reached agreement on the effort required for standardization of financial rules and on stringency, transparency and zero growth of the establishment plan; above all, we were pleased with the considerable saving we should be achieving in the 97 budget as a result of interinstitutional cooperation.
We went so far, in fact, as to hope that this would be the first budget to be approved on first reading, but this hope was not realized. The Council rejected a series of amendments, but after reviewing this rejection and noting that the amendments were in line with the trialogue, since the Council produced no explanation of this rejection, we in the Committee on Budgets unanimously decided to resubmit these rejected amendments.
As a new amendment, Mr President, there will only be support to ensure the continuation of language courses, since we believe that we must go on facilitating opportunities for contact amongst ourselves. We have a major barrier, that of language, and a valuable source of help, the interpreters, but we cannot each carry an interpreter in our pocket to help us with our contacts.
I do not know whether there will be any more, since the deadline for submission of amendments has not been reached and there may be something further.
At all events, Mr President, I would like to say here that we do not understand and cannot grasp the reason for the rejection of certain amendments, when we note, and I say this with all due respect, a certain lack of consistency. This shows up in the way that an amendment which has been accepted by one institution is rejected by another.
Moreover, amendments which have no financial implications are rejected; amendments with the sole aim of improving transparency are rejected. An amendment has even been rejected contrary to the provisions of the Financial Regulation. We have the case of the Court of Justice: we sought greater transparency on rents (the short time which has elapsed since this was discussed has proved us right: we can see the situation of the Court of Justice building). Eighteen regradings have been refused; even in a situation of zero growth, I believe we cannot deny officials the chance of continued career development, and in my opinion these regradings were important, particularly since they have been accepted in other institutions.
Amendments are re-submitted concerning the Economic and Social Committee's meetings, notices of meetings and publications. As for the joint organizational structure of the Economic and Social Committee and the Committee of the Regions, an amendment, which I see as important, relating to analytical accounting procedures for the standardization of accounting practices within all the institutions, was rejected.
I would like to conclude, Mr President, by saying that the Committee on Budgets has reached a unanimous decision, and seeks a vote in favour of the amendments tabled for purposes of improving cost-effectiveness and improving the functioning, transparency and monitoring of the institutions, all of this in line with the trialogue of 16 April.
Mr President, a short time ago, in this Chamber, we heard President Santer reconfirm the need to develop an economic and social Europe and present to us once again the confidence pact to ensure that, without prejudice to the powers of the Member States, we have at European Union level coordinated efforts providing back-up on the issues of employment and social policy.
The European Parliament plainly agrees with all of this and has consistently called for it. But the Council has turned a deaf ear to those requests and, at its seconding reading of the budget, rejected all Parliament's proposals. This House, however, is showing great consistency and retabling all of its proposals; tomorrow, the Committee on Budgets will be asking the House to vote again for its proposals on employment and the more vulnerable categories - the elderly and the handicapped - so as to ensure that the social dialogue is able to be pursued.
We are also proposing a specific line for the development of pilot projects in the third sector - ' jobs' . In that connection, I wish to draw attention to a further issue of concern to us: the incomprehensible stance adopted by the Council on legal bases. Mr President-in-Office, I would venture to say that this is a somewhat short-sighted position on the part of the Council and one that aggravates further the relationship between citizens and Europe. It gives a very negative signal to Europe's citizens.
I think what we have here is an absurd test of strength with the European Parliament. Parliament is putting forward an extremely reasonable solution which does not pose a threat to the austerity and budgetary policy we in fact endorse. We also think it a response, albeit a small one, to the needs of Europe's citizens, a response that will bring Europe closer to its citizens. And so what is the Council trying to prove by adopting this - let us not mince words - incomprehensible position?
I am therefore asking the Council to reconsider its position. It is never too late to do so. The Dublin summit will discuss the confidence pact; the agreement on the legal bases offers an opportunity to show consistency.
Mr President, I welcome the fact that the Council has seen fit to respect Parliament's request for additional funding for the Community coal and textile initiatives on behalf of the Committee on Regional Policy. This will bring a sense of relief to those regions that have been eagerly awaiting reports from the Council that additional money will be available in the budget lines.
I should also like to say on behalf of the Committee on Regional Policy that we welcome the solution that has been found to the Northern Ireland Peace and Reconciliation Programme, but I would reiterate the views of our rapporteur that it is in fact Parliament that has sought the solution in finding an additional ECU 100 million. The creation of a negative reserve, however, as Parliament understands that, will then be taken from proved performance; underspends and other programmes will effectively pay for the Northern Ireland peace programme. So it is effectively a situation of robbing Peter to pay Paul.
We should be quite clear that the Council has not met its responsibilities in this area. Therefore I would say that the European Parliament insists on being consulted before those monies are moved into the additional funds for the peace programme. It would, of course, be a singular irony if we end up funding the Northern Ireland peace programme from underspends in the Northern Ireland peace programme for 1997 and 1998.
I should also like to make a point concerning the zero-growth strategy and the decision to cut ECU 1 billion of structural fund payments. Mr Brinkhorst is right: it is not a question of savings. This is technically not the way to deal with things because it will lead to longer delays. Some regions and some projects have not had their payments in 1994/95, and we end up aggravating the situation of poor implementation and potential underspends.
If the Council had wanted to be bold it could have singled out those Member States that have no commitment to the regional programmes and cut their payments and perhaps indeed their commitments. That would have been a saving overall. It is politically indefensible for the Council to now tie structural fund payments to EMU convergence criteria. Here the Council is being inconsistent. Only last week we had fine statements from the Council regarding the need to maintain investment efforts at national level, to promote growth, competitiveness and the creation of lasting employment, and now we have funds being cut to meet EMU convergence criteria.
Finally, can I say that this is not a budget for a citizens-first campaign. This is a budget to satisfy finance ministers. It is a budget for discipline and rigour, and I believe it will be poorly received in our regions.
Mr President, the 1997 budget of the European Communities which Parliament is preparing to adopt this week is overall reasonable and solid: it contains savings, the profile of priorities is sharper and there are interesting new projects.
The overall satisfaction is, however, accompanied by some disappointment: the budget procedure has revealed serious shortcomings. An even better result would have been possible - better for all the institutions involved.
The 1997 Community budget contains important elements of rigour. Some of them are real: for example, the 'zero' for new staff for all institutions - except for enlargement - is a symbolic but highly visible signal.
Some elements of rigour are more provisional: ECU 1 billion are cut both from the Common Agricultural Policy and from the structural funds payments. But the underlying regulations are unchanged and will need to be fully financed. The actual rigour of the 1997 budget will therefore only be established during its execution. With regard to agriculture, in particular, the decisions in the sector will have to be compatible with the tighter budgetary constraints.
There was a large degree of agreement between the institutions throughout the budget procedure on the need for rigour. In 1997, the decisive year for the successful launch of Economic and Monetary Union, the Community budget must be seen to be in line with the serious efforts being made at national level.
In spite of this basic convergence of views, concertation between Council and Parliament on implementation was difficult. Important opportunities were missed, both to limit expenditure further and to improve procedures.
An adoption of the revision of the Financial Perspective to accelerate some key investments in 1998 and 1999 would have created a political framework for an even more restrictive budget in 1997. And it would have given a welcome message of confidence in the future of the Union.
In the end, it was not possible to agree even some small degree of flexibility between the categories for 1997 - not involving any additional expenditure. It was never intended that the Financial Perspective should be written in stone for seven years. Redeployment between categories - which does not increase expenditure - needs to be facilitated to respond to changing circumstances.
With regard to procedures, I am glad that an agreement has been found on better informing the budget authority on the fisheries agreements. The key provision of this agreement is: if additional funds appear to be required there will be a trialogue on the causes of this situation and the measures which may have to be taken. This should permit more transparency and better control of the budgetary costs of these agreements.
The failure to agree between the institutions on the question of legal basis is disappointing. Sound financial management requires clear rules on this question. They can only come from an agreement between the three institutions.
Until an agreement is found, the Commission has to shoulder its responsibility. For the implementation of the 1997 budget it will follow the line taken in its Communication of July 1994. This will involve preparatory actions and pilot programmes for a limited time, even before a legal basis is proposed. This will apply, for example, to the new pilot projects for refugees and asylum-seekers.
The missed opportunities show that the concertation procedure is not working as it should. Some reflection is required on how it can be developed.
Along with elements of rigour, the 1997 Community budget will have a sharper profile. In fact, in times of scarce resources, spending has to focus more on the priorities of the Union. This also implies moving away from activities where there is less European value added.
It was in this sense that the Commission proposed concentrating Community spending more on employment creation and growth. It has identified research, Trans-European Networks and small and medium-sized enterprises as particularly valuable in this respect.
The Commission would have preferred a significant reinforcement of these activities for 1998 and 1999 by means of a revision of the Financial Perspective. The undisputed financing of the ECU 100 million still outstanding for the Irish peace process was also part of this proposal.
Without agreement on revision, financing for these priorities has been difficult to find. In these difficult circumstances the Commission welcomes the proposals of the Committee on Budgets for the financing of the Irish peace process in Category 2, for a reinforcement of research and development in Category 3 and for additional infrastructure investment in Category 4.
The Community budget for 1997, as it is in front of you, contains a number of new projects. I have already highlighted the new pilot projects for refugees and asylum-seekers.
I would also like to express my full support for the initiatives of the rapporteur, Mr Brinkhorst, in further rationalizing the use of Community funds. In fact, the Committee on Budgets and the Committee on Budgetary Control, under the leadership of their chairmen, Detlev Samland and Diemut Theato, have from the beginning used pressure and encouragement in support of the Commission's efforts for a new culture of financial management.
Let me conclude by thanking the rapporteurs, Laurens Brinkhorst and Juan Fabra Vallés, as well as the chairman of the Committee on Budgets, Detlev Samland, together with his colleagues, for their hard work towards a successful conclusion to the 1997 budget procedure.
Mr President, whilst I speak on behalf of the Socialist Group, I should like to make a personal comment. Of the seven years that I have been involved in the budget process, this has been the most unsatisfactory. I have to say that in a personal capacity. That is for several reasons, two of which I would like to highlight.
Firstly, the two strategies which our group supported were not agreed by Parliament as a whole, and that put us in a very weak position when we were trying to negotiate with the Council. We went in to negotiate with the Council with no weapons in our hands.
But secondly, the attitude of Council has not helped at all. It is best summed up by an amendment to the resolution which was put forward by Mr Colom i Naval last night in the Committee on Budgets, which reads: ' Parliament regrets that the Council has rejected a minor revision of the financial perspective to allow for the priorities voiced by the budgetary authority within conciliation contrary to what has been decided by common accord on several previous occasions' . That sums it all up. But there was also an intransigence on the part of Council towards things like getting agreements on the legal base, and it has left a sour taste in a lot of people's mouths.
We now have three Union priorities which we have wanted to support from the very beginning. The solutions we have got will, I suppose, have to do. The negative reserve in Category II has been outlined quite well by Mrs McCarthy. It would seem that, yes, we do have a solution to the Irish peace process, but in a way that we would not have wanted. It seems that the last resort is what you do when you have run out of rational debate, or when you have lost the rational debate.
Concerning research and development, we have a negative reserve in Category III which means that in the one category where we have our priorities, we have to hope that some of those priorities will not be met or spent so that we can fund the negative reserve.
Then we have the TENs in Category IV which we hope that the Commission will transfer to Category III at some time in the future. As I said, this is not a situation that we wanted to support in the first instance.
Our group is left with Hobson's choice: take it or leave it. For the sake of getting those 314 votes in Parliament we will not jeopardize the extra money for research and development, neither will we put the TENs money in jeopardy if there is that possibility of it getting into Category III. Therefore we will take it rather than leave it. But as I said at the beginning, it has not been a satisfactory process. It is a bit of a mess. One has to hope that next year there will be far better conciliation between ourselves and the Council to ensure that we do not go through this procedure again. One would hope that in the future Parliament will be united, which it certainly has not been on this occasion.
Mr President, I would like to congratulate the two rapporteurs, Mr Brinkhorst and Mr Fabra Vallés, for their excellent work during this year. As Mr Wynn has indicated, this has not been a simple year; indeed, it has been a bruising and difficult year, because we basically had the choice of maintaining those agreements which we have entered into as a Parliament, including the interinstitutional agreement, which, I am delighted to see as a result of our debates today and our procedure on Thursday, will be confirmed, or voting for funds on the transEuropean networks or research and development which would take us outside the limits. We as a group have always maintained that we should uphold those agreements which we have entered into.
Of course we would have an unsatisfactory budget procedure, I would say, Mr Wynn, because once you have actually agreed in principle to have an austere budget, there is very little to discuss because we are all going to be within a similar margin for manoeuvre - both Parliament and the Council. In this particular year there are three points I would like to make in summarizing the point of view of the European People's Party.
Firstly, we have begun to refine the way in which we use the reserve to achieve Parliament's aims. We have done this in terms of information policy, where we have seen a remarkable change-around by the Commission in its willingness to come to some radical decisions on how information policy should be developed. We still have not quite got to the end of that process. We are supporting that 25 % of the funds should remain in the reserve so that in the institutional working group, which is now well established both for general and specific reasons, we are able to come to a proper decision between Parliament and Commission as to how the funds should be operated.
Similarly, in terms of small and medium-sized businesses, tourism and DG XXIII, we have also seen some change once funds are put in the reserve by Parliament on first reading and we come to the second reading. It may be coincidental perhaps from the Commission's point of view, but so far as Parliament is concerned, it is unlikely that decision would have been taken so quickly had we not also put funds in the reserve. Again, we are getting a better use of the reserve. Obviously the third example, Turkey, is a much more sensitive question, and we have not yet been able to get the right balance of confidence between the institutions: between, on the one hand, the Commission's view of the code of conduct and therefore its desire to have its freedom of manoeuvre and, on the other, that of Parliament, which does not yet have the confidence that the Commission will do what we have asked it to do.
This is the first point - that we will continue to use this instrument to be able to ensure that Parliament's priorities are properly asserted in the budget and legislative process. Secondly, this leads me to the linkage which we have not really made in this budget process, which is in the Intergovernmental Conference. We should now be able to see some progress in the Intergovernmental Conference, where the Council can see that it has a responsible, rational and disciplined partner in the budgetary process with which to implement the priorities of the European Union. I would expect some progress to be made in the elimination of the distinction between obligatory and nonobligatory expenditure, once we come to a conclusion, either in Amsterdam or a little bit later next year in the Intergovernmental Conference.
Lastly there is the point that if the European Council is going to continue to put out statements that it wishes to top up money for the trans-European networks, or wishes to be able to put more money into research and development and then does not provide the new money to go with that, then obviously we are going to continually find ourselves in the kind of situation in which we found ourselves in this budgetary process. So I would strongly endorse the point in Mr Brinkhorst's resolution - indeed it is an EPP suggestion - that we should have a fiche financière , a financial statement, from the European Council at every single point at which it makes use of funds, so that we know where the funds are meant to be coming from. Otherwise, I think this House will find that when it comes to the revision of the financial perspectives, enlargement and all these bigger questions which we are heading for, then there can only be trouble in future between the two arms of the budgetary authority.
Mr President, ladies and gentlemen, we are examining at second reading a budget which, despite its shortcomings, has the support of the UPE Group, since in the end it is entirely in line with what we were advocating: no additional fiscal charge on national budgets in 1997 because of the Maastricht Treaty.
Indeed, whatever feelings we may have about that Treaty, I believe that this Parliament should do nothing which might impede the actions of the national governments, which are required to ensure that, in 1997, their annual budgets make a positive contribution to the fulfilment of the convergence criteria. The zero growth approach, which was broadly supported by Parliament at first reading, will - we hope - enjoy equally wide backing in the vote on Thursday.
I believe that whilst this pause in the rise of payment appropriations represents a special effort for 1997, the significant increase in programme authorizations safeguards the future and respects the financial perspective. Moreover, the adoption of this budget will make it possible to preserve the interinstitutional agreement, even if we have to agree that the Council presidency did nothing - that is the least that can be said - to ensure that the dialogue, and subsequently the trialogue of 19 November, bore fruit.
I would add that the Committee on Budgets has given a display of collective wisdom which is worthy of praise, since the majority ensured that reason was able to prevail. I should like to offer my sincere thanks to our colleagues, Mr Samland and Mr Brinkhorst, for their hard work - even if they may think that it was somewhat in vain. In this respect, I would repeat the ancient words of wisdom pronounced by our rapporteur last night, towards midnight: ' dura lex, sed lex ' .
The months that have just gone by could be characterized as 'the battle for ECU 300 million' , which is divided into three groups of ECU 100 m. And even if this might seem a modest amount in relation to the ECU 88 billion of the total Community budget, it has to be said that it was fiercely disputed. For my part, I welcome the satisfactory outcome of the debate on the ECU 100 m earmarked for the peace process in Northern Ireland. As someone who lives on an island myself, I believe that you cannot put a price on peace - so let the funds which we allocate be earmarked for positive purposes and genuinely give the impression that the European Union represents an element of peace for every Member State. Similarly, the allocation of ECU 100 m to the RECHAR and RETEX programmes will make it possible to free up a situation in these two sectors which some people already see as extremely precarious. Let us hope for the success of these two programmes.
There remains the question of the ECU 100 m earmarked for the networks. A number of Members believe that releasing these funds under category 4 is no more than a ruse that will enable us to give a boost to relations with the CCEE, whilst avoiding exceeding the ceilings in category 3. I do not share this view, since the most that can be regretted is that the final arrangement might appear to many to be like pulling a rabbit out of a hat, whereas the main point is to safeguard the interinstitutional agreement. On Thursday, therefore, Parliament will vote on a budget whose uncertainties were due more to questions of principle than disputes over the level of appropriations. Let us be content with the way in which these questions of principle have been settled.
I should now like to draw attention to the financially positive measures. In releasing forthwith 50 % of the appropriations placed in the reserve at first reading for Euronews and undertaking to re-examine the financing arrangements for the latter at the end of March, the Committee on Budgets has demonstrated wisdom and understanding. This same understanding came into play to rectify the impact of the mad cow crisis on public opinion. ECU 20 m have thus been earmarked for the promotion of quality beef, and that is the least that could be done to make it clear to European consumers that cattle which are fed in accordance with traditional and controlled methods should not be confused with animals which are victims not so much of the madness of cows as the madness of men.
Finally, there is in my view a shadow cast over this budget, and that shadow concerns the MEDA programme. There is no point in giving with one hand and taking away with the other. In placing ECU 100 m in the reserve against the MEDA programme, for the reason that these appropriations might be earmarked for Turkey, we are anticipating an allocation of funds which is not provided for in any document and, in a way, we are throwing the baby out with the bath water. This late-night decision, which was handled in a dubious way, without prior financial assessment, is rather like one of those acts of atonement that give a clear conscience at minimum expense, and reminds us that like all good primitive tribes, the Committee on Budgets well knows - borrowing the title of a famous sociological work - how to navigate between totems and taboos.
Mr President, the deep convergence of options taken by the Council and those adopted by the European Parliament, in vital areas and at first reading, would virtually dispense with the laborious exercise that we have been indulging in over recent weeks. I therefore limit myself to certain aspects of the issue.
We distance ourselves, as everyone knows, from the restrictive option adopted at first reading, with a view to the single currency and, particularly, with an eye already on enlargement. For the same reasons we do not go along with the general direction taken in the second corrective charter on farming expenditure. As for the essential part, we are still in favour of inscribing 300 million ECU for the trans-European networks, research and Ireland. We continue to emphasize and criticize the absence of employment among the priorities set for 1997.
As for the inscription of the priorities set, we should like to stress the following:
First of all, they would have a different meaning in the context of a revision of financial perspectives. Without them, the solutions found are inevitably distorted. Indeed, the inscription in Category 2 of 100 MECU for Ireland now represents, objectively, as it is accompanied by a negative reserve of the same amount in this category, a further cut in the structural activities with which we obviously cannot agree. We would say the same for the negative reserve for internal policies.
As for the inscription of the networks in category 4 (external policies), we think that this is tantamount, on one hand, to a once and for all abandonment of unemployment as a priority (with the abandonment of the networks themselves) and, on the other hand, a new means of reinforcing the funding of enlargement, more directly and at the expense of internal objectives.
Finally I would like to say a word to say that we go along with the decisions taken yesterday in other fields, such as Turkey and the creation of a 100 MECU reserve and, also, concerning the code of conduct in respect of fisheries agreements.
But this is not enough to change our global appraisal of the budgetary process which, in our view, is deeply negative, frustrating and extremely lacking in prestige for the European Parliament.
Mr President, Commissioner, ladies and gentlemen, this year's budgetary procedure has left a nasty taste in the mouth of everyone who has taken part, for what message is it supposed to send to Europe's citizens? Saving for monetary union? But we all know very well that, irrespective of monetary union, the burden of debt in national budgets has to be drastically reduced in order to allow the Member States' governments to take any action in the future. However, blaming all the failings of economic management on the efforts to meet the Maastricht convergence criteria is not only untruthful but dangerous, since it contributes to anti-European propaganda, the results of which cannot be foreseen.
The intention to make savings was not even that resolute. The ECU 1 billion cuts in both agricultural and structural spending are simply loans for 1998 and 1999. But of course, I am forgetting that there are also some positive priorities which have to be financed from this budget. Quite frankly, the damaging fiddling with the ECU 300 million can only produce an embarrassed smile, since who could possibly understand the petty wrangling over the socalled revision of the financial perspective, or believe in good faith that the ECU 100 m for the trans-European networks is a job-creation initiative in itself? Moreover, by means of a budgetary contortion, not to say an artless ruse, this amount is being transferred to category 4 - and I should like to see just how we spend this ECU 100 m and what we spend it on.
This budget does not represent a convincing signal to the people of the European Union, but the management of the status quo at less than the lowest common denominator. The fact that ECU 100 m for the peace process in Northern Ireland was incorporated into the package which was finally agreed is the only ray of light. It is to be regretted that we had to force Mr van den Broek to respond to our demands by placing the ECU 100 m for Turkey in the reserve.
Finally, I would ask Mr Liikanen to ensure that, through proper cooperation, our efforts to safeguard the pensions of the Members of the Commission and other Commission staff produce some positive results next year!
Mr President, last year the French and Flemish non-attached Members protested at the significant rise in the Community budget. This year, we might be able to welcome a budget which spares taxpayers to a greater extent. However, the goal of zero growth - which we should not be too far from achieving in the end - only applies to payment appropriations, and it is less a case of real savings allowing this to happen than the adjustment of appropriations to the expenditure actually carried out. One sometimes has the impression that the savings relate to spending which would not have taken place anyway. In a way, we are being asked to vote on virtual savings.
Moreover, this budget only has the appearance of austerity, since commitment appropriations - and it is these which we must keep in check - will increase by 2 %. So there is still an upward trend, because commitment appropriations are continuing to rise. However, the comparable expenditure - on support measures and investment - in the budgets of the Member States and local and regional authorities is not rising, but falling. This means that the budgets of the Member States and local and regional authorities are more austere and more geared to savings than that of the European Union itself.
And it means that we still have a long way to go in moving from the virtual budgetary rigour that we have at present to genuine budgetary rigour and the increased protection of European taxpayers.
Mr President, ladies and gentlemen, I should like to begin with a quote from Albert Einstein which I have just found in my diary. It is very appropriate: ' I never think about the future, it comes soon enough' . This could be the heading for the 1997 budget. This budget is not a response to the challenges of the future, not in any respect, and nor has any of the institutions - our own included - covered itself with glory by providing that response. In fact, Mrs Müller, 314 votes are required to reject the Council's decisions at second reading. We did not even have the courage to say that the organizational framework which is supposed to improve the budgetary procedure as a whole is only a framework, and will only be retained if it actually works, not if it hinders future policy-making for the people of Europe.
The political procedure represents a first-class show of incompetence. Moreover, this has also been acknowledged by the Council. I am glad that the Council presidency has not come to this second-reading debate, since there is nothing to discuss with it anyway. That was also the case at first reading; it was the case before and after it, and it will also be the case in future. However, this is not the fault of the Irish alone: it does not matter if the Dutch, the Irish or anyone else is in office! It is because of the fact that the Council of Budget Ministers is the last in line in the whole institution, that it has nothing to say or to decide, and that as a result, absolutely no political discussions have ever taken place with the Council! The fact that the long arm of the civil service sends the ministers notes which, following political talks, render them incapable of doing what they have previously promised - because it is not on the note - represents a show of incompetence. This has nothing to do with policy-making! It is just a show of incompetence on the part of the European Union's political class, which should be making a creative contribution to solving the Union's problems!
I should like to say something else: when people say that it will all get better when we come to the Intergovernmental Conference - unfortunately Mr Elles is no longer in the Chamber, so I cannot argue with him about this - I can only laugh! When I read in the annex to the Irish paper that this subject will be dealt with over the course of the coming weekend, then I can only say that it will not get better, but worse - since the realization that the current procedure is not working is leading to an intention to apply the latter in future not only to agricultural policy, but also to the second and third pillars, i.e. foreign policy and home affairs. They wish to establish compulsory expenditure in those areas as well.
Ladies and gentlemen of the Council's clerical staff - the technical class: if you believe that your bosses should actually try to sell this to the public - there is still not enough democracy, but democracy will be improved in the future by making another two groups of expenditure compulsory - then I have to tell you that we are going to have fun with one another! This House will make an almighty song and dance about the proposal that you are preparing.
A final comment, Mr President: not all saving is the same, Mr Elles. We agreed on the need to make savings, but our group wished to make savings in order to use them in the service of the European Union and its citizens' goals. This should be given careful thought, if we wish to make policy from the viewpoint of opposition or government politicians in our home countries, and not just from our viewpoint as Members of the European Parliament.
Mr President, with demands for containment of spending this was never going to be a very happy procedure and yet I want to congratulate the rapporteurs, Brinkhorst and Fabra Vallés, and also the Irish presidency, for having achieved what might seem to be the impossible, of meeting our long-term commitments and resolving the immediate problems of today.
I want to draw attention particularly to the BSE crisis, which has incurred an increase in expenditure of 50 %, up to ECU 7 billion in that sector. I think that farmers particularly in the peripheral regions in Ireland, Northern Ireland and Scotland have to be grateful to the Commission, Parliament and the Council for the prompt attention which has been given to this problem and the resources which have been provided to meet the worst crisis those people have faced in a whole generation.
I want also to recognize that in spite of the need to contain spending we have met our commitments in the area of regional policy and we have gone on to increase commitments for the structural funds by 8.05 %. Again, it shows the willingness of the Community to honour its commitments to the poorer regions.
I also want to refer briefly to the disagreement on fisheries and to thank the Irish Council for having made a sincere effort to bring forward at least some understanding between Parliament, Council and Commission on how decisions are arrived at. We spend a lot of money on these agreements. Half of all the money that we provide for the fishing industry goes on these agreements, something like ECU 300 million annually. To achieve a better understanding between the institutions is important, but I want to underline that this is just an interim agreement. I believe that as far as international agreements are concerned, if there are significant amounts of money involved then Parliament is entitled, under Article 228 of the Maastricht Treaty, to full assent procedures.
Parliament confuses itself with this argument about what is compulsory and non-compulsory. If the Treaty is ratified in the proper way, if Parliament is properly consulted and gives its assent, then of course we have an obligation to meet the spending. But the emphasis, from Parliament's point of view, should be on having the letter of the law complied with in so far as the making of these agreements is concerned.
Finally, I want to say that in spite of all the talk about the necessity to cut back, this budget represents 1.22 % of GDP of the European Union. It is a very small amount of money. Mr Samland underlines this. The importance of containing spending and being careful has nothing to do with denying the needs of the Community in so far as budgetary resources are concerned. We are on course to increase our budget to 1.27 % by 1999. Let us not pretend that this will be enough resources to provide for the enlargement of the European Union and meet the needs of the states which expect to become full members. Nevertheless, the amount of money which we spend has a minimal impact on monetary or economic policy within this Community, while national governments are not cutting back spending. What they are doing is reducing the rate of increase and we should underline that. If you look at the figures, even the more stringent budgets in the Community are only slowing the rate of increase; they are not reducing spending. We have done that this year but we cannot continue to do it for ever.
Mr President, at the outset I would like to congratulate the rapporteurs on the presentation of their reports and to take the opportunity during this budget debate to refer to an increasing number of reports that the procedures involved in applying for EU funding are becoming more difficult, more bureaucratic and more demanding in terms of accounting requirements. This is not to say that I do not believe that there should not be financial control: there is a need for financial control. However, there must be a balance between applicants' eagerness to participate in EU programmes and the volume of details now required. The paperwork, the preparation necessary to apply for grant aid of, say, ECU 5, 000, is totally disproportionate to the benefit. Many of those who are eligible might apply if the detail and the bureaucracy were less and I would venture to say that there are many in the Union who should qualify but it is possibly too expensive and requires a disproportionate effort.
The Commission must distinguish between, say, sums of ECU 5, 000 and sums of ECU 50, 000 and over for smallscale grants to SMEs - and we realize the importance of SMEs and the important role that SMEs can play in the creation of jobs. Small companies like this should not need the equivalent of a PhD in financial control to apply to the Commission for grants. There is a serious need for rebalancing, a serious need for monitoring EU applications. All the aspects that I have referred to are, I believe, a deterrent to small companies. I would venture to say that this is totally contrary to the stated intentions of the EU.
We will very soon have the communication on the single currency, the citizen and the IGC. We must ensure that funding in relation to these will be found on the ground as soon as possible.
In conclusion, I want to welcome the fact that the matter relating to peace and reconciliation has now been resolved. I believe that all the commitments will be in place by the end of the year. The fund will be drawn down and let us hope that next year we will be discussing an extension of this fund.
Mr President, I wish to make just two comments. In this budget, in this game of chess which is the budgetary process, the European Parliament sacrificed its best pieces to the Council on the first reading, and now, on the second, we are without a queen, rooks, knights or bishops, facing a Council entrenched in this stringent and austere stance, with all its pieces intact. With such an unequal position on the board any efforts to seek a draw are pathetic when the Council is about to checkmate us.
This is the first zero-growth budget. It would have been better not to cut the funds assigned for job creation, Objectives 2, 3 and 4 of the structural funds and internal policies. It is a very unfortunate political signal, since the savings are made on precisely those policies where the citizen is most strongly aware of the presence of the Union. And another poor political signal is the failure to guarantee that such zero growth will be an exception and not the general rule until 1999 at least.
Second comment: the planned reorganization of the so-called 'A lines' , particularly in the fields of culture, youth and education, should be put forward again for 1998, but, I would emphasize, from an objective viewpoint, evaluating the effectiveness and knock-on effect of the programmes. There are some very positive moves along these lines, such as the European Movement or the inter-university association ESST. However, there are many initiatives which are simply a response to a shopping list produced by Members, with no check on whether they are needed or effective.
I shall now conclude. This budget, taken as a whole, shows a lack of ambition which bodes ill for the difficult challenges the European Union has to face.
The Committee on Agriculture and Rural Development welcomed the opportunity to work more closely with Parliament's Committee on Budgets, the Commission and the Council. We participated fully in the ad hoc procedure and particularly congratulate Mr Brinkhorst, the rapporteur.
However, we felt badly let down when the Budgets Committee refused to consider B1 line amendments to the budget report proposed in our opinion. Amongst these lines was the promotion of beef-eating line - the 'eat more beef' line. Subsequently this has been tabled by the Commission and agreed at the trialogue and by the Council. We would argue that a ECU 50m promotion of beef-eating would increase consumption by 1 %, which would save 60, 000 tonnes in cold storage, thereby making us a profit of ECU 70m. We think this is good and sound business, and we sincerely hope that Parliament will vote for it.
We deeply regret that the Council has turned down a budget line for honey. We produce less than half of the honey we eat, in a climate which is excellent for bee-keeping and honey production. I sincerely hope we will agree to money for research into bee-keeping and honey production from the reserve which we have agreed. Maybe with good will we can achieve this. For many years we have agreed that honey and bees should be helped, but we have put no money where our belief is.
We would have preferred monies to address the beef overproduction problem to have been added to the budget rather than taken from projected savings. But as we have guarantees that all price commitments and policy costs will be met, we feel that our interests have been protected.
In conclusion, we feel that our desires have been met. We have liaised, we believe we have been honourable in this year's budget discussion, but unfortunately we have not developed a trusting relationship with Parliament's Budgets Committee.
Mr President, as regards the structural funds this budget has involved a demonstration of responsibility by the various institutions and particularly by the European Parliament.
Fund implementation rates have certainly varied widely. With Objective 1 the rate was very high, and with Objectives 2 and 5b these rates have increased considerably, although there is still a shortfall in implementation, particularly in the more prosperous countries, which ought not to be experiencing such budgeting difficulties.
Linking progress with Category 2 to progress in implementation rates means putting one's faith in more efficient management and greater budgetary stringency in the Member States. For this reason, although it is difficult for a Parliament to accept a cutback in the structural funds, even in accounting terms, we have exercised responsibility and are now transferring to Member States the obligation to spend wisely and to implement the structural funds well, thus avoiding larger cuts in future budgets.
We must remind everyone that the European Union budget is also an instrument for ensuring economic and social cohesion. This principle should inspire the budgetary process from the outset, and so although the European Parliament may have accepted this book reduction in Category 2, this should not be seen as abandonment of the pursuit of economic and social cohesion. If one day - and we hope it never comes - someone takes an initiative which means a real cutback in Category 2, then that person should know that the European Parliament will be against it.
Mr President, Commissioner, ladies and gentlemen, on behalf of my group, I should like to begin by thanking the two rapporteurs for having brought this difficult task, namely the general budget for 1997, to completion.
Never before have we been faced with so problematic a budget, including in terms of the - sometimes rather pathetic - restrictions with a view to 1999. Never before have we been faced with so deaf a partner in negotiation - the Council - in response to the right and proper demands of the House. Never before then have we set out on a journey without knowing where it would take us.
The Council is incapable of defining its own policy even in relation to the budget. It is incapable of giving substance to its own declarations: in Florence, it entered into specific commitments which it subsequently deliberately ignored, in relation both to the confidence pact and the refinancing at least of the priorities it had itself determined. It is incapable of reaching agreement with us on the issue of the legal bases - and therefore improving effectiveness here and making it possible for the Commission also to implement the budget in a properly informed manner. In point of fact, the Council is giving way to the caprice of one Member State which is actually using the legal bases in an attempt to prevent the Institutions working properly. In relation to fisheries then it is dragging its feet over a long-accepted agreement; it is in fact doing all it can to undermine the very existence of the Institutions and their capacity to function properly. Parliament therefore does well to give a firm response to all of that via the budget that is to be put to the vote on Thursday.
Mr President, ladies and gentlemen, on 19 November 1996 the Council gave a second reading to a budget providing no increase at all relative to the budget for 1996.
I remind you that during the first reading, the European Parliament accepted the principle of zero increase and hence too the reduction of agricultural expenditure by 1 billion ECU and the reduction of sums earmarked for the structural funds again by 1 billion ECU. During the second reading, the Council approved the incorporation into the 1997 budget of the plan to support beef and veal producers with 1 billion ECU, so approving only as much as it had accepted on first reading.
Ladies and gentlemen, the European Parliament has stripped off most of its own clothes and is today discovering dumbly that it is walking the streets quite naked. This budget is the personification of poverty, it is a budget for the few and the powerful and not for the many and the weak. It is a budget which will make the rich richer and the poor poorer. It is an anti-developmental budget, a budget devoid of social sensitivity, . The people of Europe, ladies and gentlemen, are awakening. Working people and those who run small and medium enterprises are coming out in the streets. Social upheaval is getting closer and the European Parliament is unfortunately once again giving way to the Council's blackmail. Unless we understand that, and unless we put across the message that behind the figures there are people to be considered, we too will one day wake up only to find that it is by then too late. I will take pleasure in voting against this budget of poverty and austerity.
Mr President, the draft budget for 1997 is not the result of a satisfactory budgetary procedure. For me it has indeed been somewhat frustrating. I shall, and I believe I can speak for many of us, be voting for the proposal of the Committee on Budgets with a high degree of resignation, and also, no doubt, from a sense of responsibility.
But this is not the budget some of us would have wanted and believed possible, as complying with the Interinstitutional Agreement and also meeting the Union's needs in the coming year.
The comment has been made, and even published, that this has been an innovatory budget procedure in many areas, and that for the first time the budget will be below the preliminary draft tabled by the Commission in the spring. No doubt this is so, but it will also be the first time Parliament has voted for the budget dreamed up by the Council without obtaining anything in return.
We have made no progress towards solving the eternal problem of classifying compulsory and non-compulsory expenditure. We have talked a lot, but we have not moved forward an inch as regards the legal bases. We have not even secured a minor - genuinely minor - revision of the financial perspective to meet the priorities fixed by the Council and Parliament. The Council's dominance has led some of our colleagues to suggest breaking the Interinstitutional Agreement. Even the operation of the MEDA programme was threatened until last night. Ladies and gentlemen, it is not a satisfactory balance.
Parliament split virtually 50/50 on a strategic matter during the first reading - this for the first time, as I should like to remind you - and a blocking minority, although indeed a minority when all is said and done, imposed its view upon the majority in cutting ECU 1 billion from the structural funds - in the payment appropriations of course - in the programmes for industrial restructuring and the reduction of unemployment. A minority imposed this policy.
This is something which goes well beyond figures and technicalities and even support for national austerity policies. Behind the cutback I see a wish to provide ideological backing for national cutbacks in social and welfare policies adopted in the interests of Maastricht. I see an attempt to discredit the cohesion policy, which is now the Community's second policy, and also, I venture to suggest, the wish of certain parties to lower in advance the bases for calculating the structural costs of our desired enlargement to the East. This is what I see behind this budget and this cutback, not a policy of austerity and stringency.
So a sad message for the citizens of Europe, and a sad message and some poor working methods which should make us think carefully about our own institution.
Mr President, I would just point out that we must not feel we have been defeated. The other side of the House has continually claimed that Parliament has been defeated, but this is absolutely not true. We have managed to get the priorities we wanted included in the budget, which no one can dispute. We had ECU 400 million that we did not know what to do with, and we have succeeded in finding a home for ECU 375 million of it. So anyone who claims that we have lost out is completely wrong. That was the first point I wished to make.
The second point I should like to make to Mr Samland is that this budget is for one year, not ten. Next year the situation will be quite different, and I would warn the Council that the Interinstitutional Agreement is not guaranteed for ten years either, just this year. There has been no reason to revoke the agreement this time round, because we have managed to get our priorities through, which is, after all, what it is all about.
The Council can be blamed for many things, but the Budget Council in particular cannot itself be blamed for failing to address these prospects. We know that decisions have been taken at the highest level, so we cannot blame the Budget Council. What we can blame it for is, I have to say, the childish manner in which it is dealing with category 3. It is behaving like a class of two-year-olds, rejecting every proposal from Parliament and the Commission, yet at the same time the ministers from the Member States are pleading with Parliament to allocate funding for their section of category 3. It would be much more sensible for the Budget Council to keep in closer contact with its own ministers, so that it could also deal with category 3 as a proper budgetary authority should.
The main point I have not yet mentioned is the legal basis. If the Council continues in this way, then it will itself be placing a bomb under the Interinstitutional Agreement. It should come to an arrangement as quickly as possible, on the basis of Mr Christodoulou's sensible suggestions, it should adopt a rather more sensible approach to category 3, and then we might actually get somewhere.
Mr President, Parliament maintains a network of information offices in the national capitals of each of the Member States. These offices and the staff assigned to work there are funded at considerable cost from the annual budget of Parliament. Their function, as I understand it, is to disseminate information and defend the interests of this institution in a non-partisan manner in the country in which they are located.
For some time now this institution has been under hostile attack in some Member States - not on the basis of policies which Parliament is pursuing, but rather in the form of outlandish insinuations about the internal administration of Parliament.
These attacks culminated recently in a classic hatchet job programme made by an English television company and broadcast in three or four of the Member States. What, if anything, did the information offices do to rebut the allegations made in this television programme? As far as I can see, the officials based in these information offices rarely, if ever, make any serious efforts to defend the interests of this Parliament and its Members when these types of attacks are made. When an effort is occasionally made it is usually far too little and absolutely too late.
Most organizations which operate on a multinational basis have developed a policy of rotating senior staff. What I am asking you today, Mr President and Members, is that we have a rotation process in those offices so that every four years there is a rotation of the A grades in those offices so that they become familiar with one another, with the workings of this Parliament and with the work of its Members.
There is one other point I want to raise. It concerns paragraph 8 of the report where we are making proposals concerning Members' allowances, expenses and working conditions, including the single statute for MEPs. Taking into account the fact that we have appointed a committee, a sub-committee or an ad hoc committee to deal with this matter, I think it is very wrong that the outgoing President and Bureau should have their arms tied now and into the future as regards this most important subject. I am asking that, as an amendment, the Bureau should be presented with the report as soon as possible rather than to have it at the outset of the examination of the 1998 draft estimates. If this committee is to work properly it is vital that it gets the time to do the job correctly.
We shall now adjourn this debate for the vote.
It will be resumed at 3 p.m.
Votes
Mr President, the Commission proposal seeks further to harmonize the type approval of agricultural and forestry tractors at EU level. The aim is to enable the internal market to function better than at present. Requirements are updated so as to raise the maximum design speed for tractors from its present level of 30 km/hr to 40 km/hr.
As rapporteur I should like to say that it is very difficult for me to accept Amendment No 4 by the PPE and PSE Groups. The first two paragraphs of the amendment have already been taken into account in the directives which this directive will amend, and the second sentence of the third paragraph cannot be accepted because whatever falls outside the scope of this directive will in any case remain a matter for national decision-making, so that it will remain possible for the Member States to choose freely whether to grant national type approval to tractors with a maximum design speed exceeding 40 km/hr.
(Parliament adopted the legislative resolution)
Mr President, I asked to make this explanation of vote because I voted against Mr Burtone's report in the wake of the statements made yesterday by the rapporteur.
I would like to read out to you what he himself confirmed as being the priorities of the report: ' the need to treat drug addicts as persons who are ill and not as criminals; the need for the programme to tackle the social aspects of drug dependence; the need for the programme to cover all types of drug; the highlighting of the prison environment as a high-risk environment; training measures; grassroots and street-corner measures; dialogue with young people; the role of the family; reducing the social damage; cooperation with the NGOs; consistency with other programmes and the particular importance attached to risk groups' . That is what Mr Burtone writes; at no point does the report talk of legalization or non-legalization. Therefore, by presenting the report, as he did yesterday, as if it were the final word on the subject of legalization or the failure of prohibition - all of which is still open to discussion - Mr Burtone has done something that I consider to be very serious by failing to adhere to the actual content of the report.
That is why I voted against, and I wanted to give that explanation.
As I have already said on the first and second reading, I support Mr Burtone's sound work on a matter of such importance, particularly for the young, as this programme of Community action on the prevention of drug dependence.
The Council's common position has followed neither the original Commission proposal nor all Parliament's amendments in such vital areas as prevention, substitutive therapies, help for the families or guardians of drug addicts, information for the young, etc.
This leads me once more to support the rapporteur and to endorse his view that 'drug addicts are, above all, people who are ill' , despite the Council's refusal to accept amendments which backed this view with facts.
The fight against one of the most repugnant of crimes, the trafficking and distribution of addictive drugs, must be intensified, and every step in the right direction is to be welcomed. At the moment, however, we have to admit that the methods used for dealing with the criminals concerned are still not tough or merciless enough.
Politicians and the courts will never be able to put up an adequate fight against drug crime without sustained and persistent efforts to develop a new public spirit, in which ethical values and moral standards are restored to their rightful place.
This kind of renewed public spirit with its values and standards would be a more powerful and effective weapon against the scourge of drugs than any punishment, however necessary and commendable the action taken by our courts and politicians may be. That is why the many apologists, including - which hardly comes as a surprise - large numbers of intellectuals, must be morally indicted and condemned.
Those who say that it is not so bad, that it is best to legalize soft drugs and other such nonsense are, objectively speaking, just as guilty as the drugs criminals. Those who advocate the 'live and let live' approach have caused far too many serious disasters already, and will always remain the advocates of chaos.
The scourge of drugs is not only causing the slow death of individuals - mainly youngsters - but is also destroying whole families, thereby undermining the structure of society. Unfortunately, this phenomenon is no longer confined to certain social circles, to a few intellectuals seeking to escape from reality: trafficking is an international business. Far from solving the problem, freedom to purchase drugs - even if restricted to so-called soft drugs - would exacerbate it. A young person who is not subject to temptation can avoid the trap of addiction. If, on the other hand, these substances are sold at the school gates, then even though the attraction of what is forbidden will disappear, the rise in consumption will be unstoppable. This has been proved by experiments conducted in several countries, in particular Sweden, a few years ago. What is more, we know that in this case the transition from soft to hard drugs is inescapable. In my region, for example, we are seeing a resurgence of Ecstasy and heroin.
The campaign against drug addiction is beyond the means of a single state; it must be organized at least at Community level. I therefore very much welcome the fact that agreement has been reached regarding this Community programme on the prevention of drug dependence. The intended measures seem to me to go in the right direction.
Our strategy in the war against drugs must in fact be a comprehensive one. Repression is necessary, but not sufficient; three other crucial approaches must be adopted at the same time. Firstly, prevention: all the categories of persons concerned must be informed and educated. Secondly, the treatment of addicts to prevent them from contracting other diseases, and to help them recover from their addiction. And finally, the promotion of substitute products, so as to avoid in particular the spread of AIDS.
By joining forces, we shall be able to combat this problem effectively. I hope that this programme of action will be a great success, and that it will be a prelude to better cooperation between the Member States.
We need to carry on the fight against drugs at all levels. It is, naturally, pleasing that the EU is prioritising this issue but the programme is open to different interpretations which is why I, as a representative of a country with a restrictive narcotics policy, have chosen to abstain from voting.
We need to carry on the fight against drugs at all levels, locally, nationally and internationally. It is, therefore, pleasing that the EU is also prioritising this issue. There are many good points in the programme, its emphasis on information, exchange of experience and education for example.
However, we Swedish environmentalists, who represent a country with a restrictive narcotics policy, cannot vote for the action programme for reasons which include the following:
It is not clear whether the action programme supports a liberal or a restrictive drug policy.-The aim is to 'coordinate the policies of Member States' (Article 1). The question is which policy is being referred to, the restrictive Swedish model or, as is more likely, the liberal drug policy of the Netherlands? We are of the opinion that drug policy is a matter for national governments.-Drug users are regarded as sick or, put another way, personal drug use is decriminalised. This view is contrary to the Swedish view and to Swedish legislation.-Financial support will also apparently be given to liberal drug projects such as certain experimental towns and non governmental organisations, which we cannot accept.-It was obvious from the debate that the programme is open to many different interpretations and meanings. Many speakers referred to the Irish draft of the review of the Maastricht Treaty which includes a point stating that the EU shall 'ensure standardisation of action on certain aspects of illegal narcotics' , and said that the Burtone report is an important step towards this. It is our firm belief that legislation on narcotics must never, under any circumstances, be an issue to be determined at EU level.
The fight against drugs must be conducted at all levels, i.e. at local, national, European and international level. There are many good points in the report, the emphasis on information and education for example.
I represent a country with a restrictive narcotics policy and cannot, therefore, vote for the report in its entirety for the following reasons:
It is not clear whether the action programme supports a liberal or a restrictive drug policy.-The aim is to 'coordinate the policies of Member States' . There is no mention of the type of policy which is to apply, liberal or restrictive.-Decriminalisation of personal drug use is a move in the wrong direction and is contrary to Swedish legislation.-Economic support for liberal drug projects cannot be accepted.-In my opinion, policy on drugs and narcotics is an issue which should be determined at national level by each individual Member State but there should be extensive European and international cooperation.
During the now completed debate on the action programme in connection with prevention of the misuse of drugs, the European Parliament has worked actively to ensure that all significant aspects of misuse, and the causes thereof, have been included in the action programme. As a consequence of this, Parliament has stressed the need for implementation of a broad spectrum of provisions, ranging from general public information to a targeted effort for special risk groups. The programme also opens up the possibility for the implementation of initiatives that will provide support for existing addicts (including training) and provisions for the limitation of damage and negative social consequences affecting people who either are or have been drug addicts.
In view of the extent of drug misuse, implementation of the action programme must be given full support. In this regard it is seen as very positive that the Commission intends to make a proposal for the introduction of public and private bodies, including non-State organizations and voluntary aid organizations, in addition to treatment and accommodation initiatives in the concrete implementation of the programme.
Schnellhardt report (A4-0406/96)
Mr President, the Green Group in the European Parliament supported the Schnellhardt report, although with very serious misgivings, because the Commission simply removed the section concerning the labelling of alcoholic beverages from the proposal. Moreover, our position is very weak. We are now dependent on the goodwill of the Commission to announce that it will submit a proposal on the labelling of alcoholic beverages. I think we are all agreed in the House that there has to be such a proposal, not only because this is the wish of consumers, but also because there are other considerations which make it necessary. For example, there are people who need alcoholic beverages to be labelled, because they are unable to drink alcohol for health reasons. It is therefore quite impossible to understand why the Council and the Commission have bowed to pressure from the alcohol lobby to such an extent.
We shall therefore be extremely vigilant in checking that the Commission actually brings forward this proposal. Parliament must take this matter very seriously. We shall not be taking ourselves seriously if we do not now press the Commission to submit a proposal on the labelling of alcoholic beverages very swiftly. Moreover, that was the arrangement made in the Conciliation Committee. The Commission must not shirk its responsibility in this respect. It is Parliament's task to ensure that this proposal is brought forward, that it is applicable in practice, and that it contains no loopholes which make it possible to circumvent the labelling obligation. I believe that I can leave it at that. Our group will be very vigilant in ensuring that the Commission brings forward a proposal on the labelling of alcoholic beverages as soon as possible. That is the urgent wish of consumers, and we must do justice to that wish!
von Wogau report (A4-0390/96)
We would like to make the following declaration, just as we have in other discussions of this report, in connection with our vote for this report:
We assume that the Customs 2000 programme concerns agreement at Community level on criteria for the minimum extent of controls to be introduced.
As Member States currently have differing legislation in areas such as narcotics and weapons control, we consider that a common interpretation of the powers of customs authorities cannot be made.
In our opinion, each Member State shall determine for itself to what extent they will implement controls at their borders with other EU countries.
The Customs 2000 action programme has come back to the House for the third time, in accordance with the normal workings of the codecision procedure, now that the differences of opinion between the Council and Parliament have been reduced and a joint text has been approved by the Conciliation Committee.
This programme, which we can only approve in principle - since its aim is to improve the training of national customs officers and facilitate cooperation between their administrations - has nevertheless undergone several unwelcome changes in the course of the debate. I shall take one example, which sheds new light on how the codecision procedure operates in practice. It shows, in fact, that - under the guise of 'European democracy' , which does not exist - this procedure allows the most integrationist views to prevail in Parliament. Study of this example demonstrates why it is that the federalists heap praise on codecision and why, at the IGC, they would like to extend it to all matters 'of a legislative nature' .
In the matter we are considering today, the codecision procedure has enabled the European Parliament to place the Customs 2000 programme in a context of gradual unification of national customs authorities and of 'the development of the internal market into a real European home market' , as the second recital of the decision puts it.
This concept of a 'home market' , the emergence of which I criticized when I first spoke on Customs 2000 on 25 October 1995, is thus being legitimized for the first time, with the endorsement of the Council of Ministers, in an official decision adopted jointly by the various institutions. In this way, approval is being given at the highest level for the internal market to drift towards full unification of the Member States, something which most of the governments supporting this text would be hard pressed to defend clearly and unequivocally before their electorates.
In point of fact, the term 'home market' appeared for the first time in the Commission's communication of 8 May 1992 on the removal of border controls. This stated that to enable the internal market to operate under the conditions of a home market, it was necessary to abolish physical borders, in other words to abolish all checks, in keeping with the absence of checks at the borders between regions within a national market. This objective, which the Council was careful not to endorse directly at the time, is now receiving official approval through the second recital, and is even specifically defined as the abolition of differences between the internal market and Member States' home markets.
It is worth pointing out that it was Parliament which, at the first reading in codecision, inserted this objective into the text, that the Council then withdrew it, that Parliament reintroduced it at second reading and, finally, that the Conciliation Committee granted Parliament a total victory. 'Long live codecision!' say the federalists, and one can understand why.
However, as regards the substance, this deepening of the internal market to the point of total unification does not seem to us to reflect the wishes of the peoples concerned, who prefer to maintain their distinctive identities. Furthermore, its economic and social advantages are questionable, as I said here in the House when I spoke on 26 November 1996 concerning the report on the single market in 1995.
The main aim of this headlong rush into unification is, in fact, to iron out any differences which could hamper the smooth functioning of the single currency. The integration - or rather disintegration - machinery has been cranked into action.
I welcome the multiannual action programme for Community customs. I believe that it will help strengthen the operational efficiency of our customs service at the Union's external frontier.
The customs service has a critical role to play not only in relation to the smooth functioning of the internal market but also in relation to combating drug-trafficking. This is particularly important in relation to our East/West frontier.
Furthermore, if we are to ensure success against the drug barons, then each Member State should have a joint police/customs anti-drug team under a single leadership. If these teams operated under a strong Europol, then we would make real progress in the war against drugs.
Gahrton (V), Holm (V), Schörling (V), Lindholm (V), Eriksson (GUE/NGL), Lindqvist (ELDR), Seppänen (GUE/NGL), Lis Jensen (NI), Bonde (NI) and Sandbæk (NI), in writing. (DA) We have today voted against the report on an action programme for Customs authorities in the EU's 'Customs 2000' , since it is our view that the programme fails to acknowledge the individual Member States' sovereignty. It should still be up to each Member State to determine how it wishes to control its borders, train its personnel, etc.
The concept of Customs personnel now being required to wear an EU badge is quite alien to us. This is still an empty symbol on the part of the Union and an attempt to draw attention to itself. Customs officers and other personnel are not answerable to the EU but to their national authorities.
There exists today a wide range of legislation within all the Member States with regard to the importation of different types of goods, e.g. drugs and weapons. And this is likely to continue into the future, so we see no reason for harmonizing legislation in this area.
Moreover the programme is aimed at turning the Customs authorities into a Community affair and sets the objective of an even more standardized internal market than we find in the existing internal market, which in practical terms restricts any form of freedom in each nation's legislation. We are most strenuously opposed to this.
An agreement on the action programme for customs in the Community was finally reached at a meeting of the Conciliation Committee between Parliament and the Council.
I welcome the fact that a series of elements repeatedly advocated by Parliament have been included in the 'Customs 2000' programme.
Particularly important, in my view, is the 'psychological' measure whereby customs officers will in future wear the 12-star symbol alongside their national insignia on their uniforms. This is to highlight the fact that customs officers are also in the service of the European Union and have important European tasks to perform.
With a view to ensuring that these tasks can be carried out as well as possible, the European Parliament raised a number of additional key points. In the 'Customs 2000' programme:
the joint training of customs officers in all categories, with a view to Europe-wide cooperation, will be improved; -the computerization of all customs administrations and the harmonization of data and programmes will be stepped up; -the mobility of officials will be promoted by means of the development of long-term exchanges between national customs administrations.However, these positive elements will only be able to take effect in practice if the Member States are prepared to make actual use of the opportunities for Europe-wide cooperation in the customs field.
In any event, the Members of the European Parliament will do what they can, in collaboration with the Union of financial staff in Europe and the customs trade unions, to ensure that the 'Customs 2000' programme is translated into practice. Only in this way will it be possible to step up the fight against tax crime, transit offences and drug trafficking - to give just those examples - in the interests of Europe's citizens. In a single European market, the Europe-wide cooperation of customs officials is essential!
It is heartening that, after lengthy discussions between the European Parliament and the Council, agreement has now been reached on the Commission's proposed action programme 'Customs 2000' . It is worth bearing in mind that the programme is geared towards a further development and modernization of the Customs authorities of the 15 EU countries with a view to ensuring effective control at the EU's outer borders and, thereby, a better management of the internal market.
In its consideration of the proposal the European Parliament has rightly stressed the need for a common computer system and the need for closer cooperation between the EU's Member States in order to combat fraud. In this connection we must also take account of the Commission's undertaking, in close cooperation with Member States and with due regard for the principle of proximity, to look into possibilities for the ongoing development of Customs officers as part of their technical training, and the general efforts made to strengthen the exchange of experience among the national administrations of EU Member States.
The idea of a single market with 15 different customs administrations might at first sight seem to be a paradox. However, this may well be due to the fact that we cling excessively in our thinking to the structures of the traditional nation state, in the form in which it has evolved in Western Europe in the modern age. What we are dealing with here is not symbols of national power or the foreshadowing of a 'unified European nation state' , but entirely practical operating problems of the Community's internal market.
Bringing the procedures for cooperation between customs authorities into the Community domain seems to us to be the most appropriate approach to solving the problems. However, that was clearly not available.
Nevertheless, perhaps the imperfect compromise now before the House represents a good starting-point for a creative new approach to finding solutions to the problem of turning the internal market into a genuine 'home market' which can still be democratically controlled and regulated, without being subordinated to a unified state.
Tsatsos report (A4-0342/96)
The European Parliament's report on the constitutional status of European political parties implicitly reveals a real danger of anti-democratic developments.
The establishment of such parties would in fact - as I said in yesterday's debate - be based on institutional confusion, which would weaken the national democracies in a bid to consolidate a European superstate. This would be a disastrous move, since national politics still underpins democracy in Europe today.
But that is not all. It is disturbing to note that the report seems keen to confine the right of expression to a small inner circle of federalists, who would monopolize the funding. We see, in fact, that the status of European political party would in the first place be denied to organizations operating in a single Member State (paragraph 3(d) of the resolution), which would unlawfully exclude many voters who wish to have their say in the Union through parties - or Members - who maintain their national individuality. Secondly, the status envisaged would also be denied to parties not voicing opinions on matters deemed 'European' and not organized in a way that is likely to reflect 'the political will of citizens of the Union' (paragraphs 3(a) and (b) of the resolution). The quite deliberately arbitrary nature of these definitions is perfectly obvious and is primarily intended to eliminate opposition. In order to lock the door even more tightly, differences of opinion on the application of these criteria would be settled by an arbitration panel deriving from the Community system (paragraph 7 of the resolution).
Finally, to complete the picture, we must add that public funds from the Community's coffers would be offered to the good boys and girls. The purpose of this 'carrot' would be to encourage parties to fit themselves into the mould of European status, even if that meant betraying both their original aims and the peoples they represent, in order to champion the superstate.
We therefore repudiate this so-called 'constitutional status' , which is in no way constitutional or indeed democratic.
Eriksson and Seppänen (GUE/NGL), Holm, Lindholm and Schörling (V), Lindqvist (ELDR), Bonde, Lis Jensen, Krarup and Sandbæk (NI), in writing. (SV) The Greek proposal for the Intergovernmental Conference is that Article 138a shall be expanded to include a framework regulation on the legal status of European political parties along with a regulation on the economic position of European political parties.
We cannot see any pertinent reason to amend the Treaty in this respect. Even the Conference of Presidents, when the issue was raised, did not consider an amendment of the current regulations was necessary.
If, in the future, the people of Europe gain an identity and view themselves as a single entity, then there may be popular demand for European political parties. Political parties should arise as a result of popular demand and for no other reason. This situation is not currently to be found - although there is cooperation between parties in the whole of Europe, the Green Federation for example.
The lack of popular participation in EU politics cannot be remedied by pumping money into new parties. We do not wish to create further artificial pseudo-democratic ideals and force them on people in Europe. We believe in subsidiarity and initiatives from the ground up rather than from the top down. In view of the above, we cannot vote for the report.
I voted in favour of the Tsatsos report.
As a former President of the European Free Alliance (Democratic Party of the Peoples of Europe), which has developed from humble foundations in 1981 into an association which now unites over 20 regional, national and autonomist parties in the European Union, I am a firm believer in the benefits of efforts to promote international contacts between political parties.
I believe that European budgetary resources should be made available in due course to provide technical and material support to facilitate cooperation of this kind, and look forward to the day when the European Free Alliance will be recognized on an equal footing with the other European political movements.
The Danish Social Democrats have today declined to vote in favour of the Tsatsos Report for the following reasons:
There are no laws governing the setting up of parties in Denmark. We do not have any regulations defining what form a political association should take in order to be recognized as a party. On the other hand we do have provisions, in the Danish legislative system, which make it possible to ban parties if they make use of force and are therefore unacceptable.
From a Danish perspective we have problems with the concept of allowing Union citizenship to play so central a role in the Report. Denmark concurred with the Edinburgh agreements that Union citizenship should not replace national citizenship.
At the same time we must make it clear that it is not the political will of citizens that the parties represent. It is the political will of their party members . It is clear that any person elected by the people is elected on the basis of his political will. This is enshrined in Danish legislation for instance.
The Report draws up guidelines for 'the rights of certain of the European political parties' , including the right to put up candidates for elections. We have no sympathy with this. There is no common European election legislation, so it is not possible to propose candidates for elections at a European level.
The situation today is that political associations receive financial support with the inclusion of one item in the budget. It is our view that, on the same conditions as such associations, and in accordance with Article 138a, European political parties should also receive support with the inclusion of an item in the budget. We do not therefore agree with the argument that supporting political parties requires an independent legal basis in order to comply with the criteria of openness, transparency and reliability. The budget today is controlled in such a way that it would be impossible to cheat or deceive without this being discovered. We therefore see no need for making use of Article 235 of the EU Treaty in conjunction with financial support from European political parties, and we are against the proposal of applying Article 235 in conjunction with this matter.
I have voted against the Tsatsos report because in my opinion the role of the parties lies above all in bringing people together at national level to bring influence to bear within society, the most important forum being national parliaments. Cooperation between national parties is a good thing and worthy of support, and we here in the European Parliament have good experience of it. In cooperation between national parties, even representatives from small countries have an opportunity to state their opinions. On the other hand, in the European parties whose status the Tsatsos report seeks to secure, it will be impossible for citizens from small countries to make their voices heard.
Parties should be founded at citizens' own initiative. Only when the citizens of Europe themselves express a desire for European parties will a credible basis exist for them.
I cannot endorse the report's proposals on the funding of European parties. On the other hand, Parliament has a continuing duty to safeguard the preconditions for the work of Parliament's political groups. The report's proposal that information about funding should be public is an excellent one, but could equally be implemented under the present system if the will exists.
This declaration of vote is, equally and especially, an affirmation, an unequivocally political affirmation, of political principles and values.
' European construction' has been marked, in our view, by the primary intention to serve economic interests on the basis of political suppositions that we feel should at least be discussed. In this 'European construction' it would seem now that 'European parties' are an integral part. As we are questioning the political suppositions that underpin this 'European construction' serving particular interests, we are mostly very doubtful about a construction of party political institutions, forged in this context and resulting from arrangements behind the scenes or created 'in the lab' .
We think it significant that the discussion of this subject should be taking place at the end of a year in which political parties were celebrating 75 years of existence and, in particular, coinciding with the end of the congress of the party for which we stand, which was founded in 1921 and which started along a long road that formed its identity, something proven once again by this congress.
We refuse to accept pre-fabricated arrangements, notarial models and formulae, an opportunism compensated for by considerable material benefits, nor do we wish to exclude ourselves from the process of political negotiation adapting party political structures to real and ever-changing situations, and we are open to forms of cooperation and inter-party organization without any kind of preconception, as long as we do not call into question the identities resulting from collective experiences that transcend particular points in time and reflect profound popular expressions.
One thing is abundantly clear from this report by Mr Tsatsos: the two numerically largest political families in the House, the socialists and the Christian Democrats, are on the lookout for money again, and lots of it. What could the reason for this be? The fact that there is stricter monitoring of party funding in the Member States? The fact that more and more politicians are being accused of corruption and fraud in every country in Europe?
The fact is that the House is almost unanimously in favour of dipping once again into the taxpayer's purse. The politicians in the most powerful parties can obviously never get enough money. The ordinary people of Europe are once again going to have to stump up in order to fund the megalomania of a group of political profiteers.
In Flanders, one of the MPs from my party said in Parliament that politicians are, almost by definition, parasites growing rich at the expense of society. I know that this does not apply to all politicians, but I also know that it is certainly true of politics in the European Parliament, which has almost become synonymous with profiteering.
Even apart from these fundamental reservations, it must also be obvious that I completely reject the very idea of 'European political parties' . It is yet another attack on national sovereignty, and yet another step on the road to a bland and colourless Europe where national individuality is blurred as much as possible or else deliberately erased. Of course, there can and must be transnational cooperation between the European political parties, but they must retain their national identity and decision-making capacity.
This report is really nothing more than an ode to money as a weapon against the preservation of the political and national identities of the peoples of Europe.
The main characteristic of the political systems in the Member States is the fact that political parties, as relatively recent social phenomena, have developed in very different ways, not just in terms of their origins and organizational structure, but as regards their legal basis and the social functions which they perform. Much of this stems from the different electoral systems used in the countries of Europe. Political parties also tend to be deeply rooted in the history and culture of a particular country.
The report by Mr Tsatsos unfortunately fails to recognize this, and tends to assume the existence of a European nation and a broad level of European awareness. Although there is no doubt that European party groups do exist in Europe, it is unlikely that European political parties will bring European politics to the people, who are much more likely to rely on their own national politicians. This is also evident from the fact that Members of the European Parliament are elected using the national electoral systems, and are recruited through the national political parties in each Member State.
We would also contest the view that Article 138a of the Treaty contains a constitutional mission to create European political parties. It simply acknowledges the fact that European party groups exist and indicates their importance for the process of integration and the development of European citizenship. Article 138a in any event does not provide a legal basis for the further statutory development of European political parties and certainly not for providing their organizations with funding. Nor can Article 235 be used as the legal basis, for the same reasons.
It must be left to the people to decide whether supranational political parties should be set up. At the same time, the governments should interfere as little as possible in the formation of such parties, in accordance with the principle of freedom of association, which is recognized in all the Member States of the Union. The involvement of the European administration in the formation of parties could easily result in undesirable influence, which is why we object to the way in which the legal position of the European political parties is developed in the Tsatsos report.
We also reject the proposals to subsidize the European political parties. The direct and generalized provision of subsidies would make the parties dependent on the European administration. This is why the government in the Netherlands only provides indirect support for political parties in the form of subsidies for scientific institutions, training and work among young people. It also has to do with the fact that the Netherlands deliberately does not have any legislation on the position of the political parties. We appreciate that the situation is different in some other countries, but rules at European level would indirectly undermine the situation in the Netherlands.
The main argument against the proposal is that the formation of European political parties in itself presupposes that the groups in question are in favour of a federal Europe, and the provision of financial support would mean favouring this view over other groups which do not want a federal Europe and thus prefer not to form a European political party. These were the reasons why we voted against the Tsatsos report.
At the heart of the European Union's problem of legitimacy is the question of democracy. Universal democracy, in the form endorsed by the majority of the population in modern society, is unthinkable without a network of associations in which the political parties play a key role.
Only oligarchic and aristocratic élites can do without such organizational forms of collective political participation. The challenge at European level consists of strengthening and enhancing the European dimension of the existing political parties in a way which frees them from dependence on concentrations of power in the economy and the media, without turning them into the agents of a self-centralizing state power. This is undoubtedly a long and difficult task, but one that is of crucial importance.
Herzog report (A4-0338/96)
The Herzog report on participation of citizens and social players in the Union's institutional system declares a willingness to introduce proper information, transparency and the right to evaluation, concerted action, participation and consultation, all of which are laudable intentions, but the specific ways in which they will be applied are still not well enough defined to be truly practicable, in our view. What is worse, the vagueness of the report as regards the implementation of these principles could disrupt democratic procedures, unless care is taken.
For example, the report calls for the establishment at European level of a general right 'of every citizen and every representative organization to draw up and promote their opinions and to receive replies directly or indirectly' . But how exactly would this right - which could mean the European institutions having to produce replies on a massive scale - be exercised? We do not know. All the same, we should have liked to be told how the existing consultation processes operate in the multitude of management and regulatory committees and the numerous working groups already gravitating around the Commission. How are the participating organizations designated, how do they work, and how are their views taken into account? These points should have been examined before launching any new initiatives.
Furthermore, we fear that the universal pronouncement of a right to consultation will, in reality, serve to promote inadequately representative organizations, which would distort rather than improve the procedures. We also fear that conclusions reached nationally by democratic means could be challenged at European level in the general chaos of consultations, whereby the cleverest and most experienced pressure group could gain acceptance for its opinions, even when in a minority.
We have therefore tabled some amendments showing the lines along which we would like these ideas to be developed: consultations should be held only at a level determined by the principle of subsidiarity; it should be up to the national government to decide which associations are representative and which are not; no association could be deemed representative at Union level unless it had been deemed so within the Member States; and no association should be consulted at European level, in a working group or at a general hearing, if Community subsidies represent an excessive proportion of its resources, for example more than 10 %.
However, these amendments should be seen as merely indicative. In actual fact, we would have preferred to see a detailed preliminary study launched, showing how the external partners participating in the various EU working groups are designated at present, and how the system could be improved with due respect for all the stages in the democratic decision-making process.
I have voted for the Herzog report as it represents a basic critique of the democratic shortcomings of EU systems and the weak position people are in when it comes to influencing decisions. I am, however, disappointed with several of the compromises which have been made between Herzog and PPE/PSE, especially the section on the importance of national level influence on decisions. I would also like to emphasise that I have not voted to strengthen the status of the Economic and Social Committee or the Committee of the Regions or for the Union to have a tax system. I am also opposed to the insertion of the social protocol into the Treaty; this strengthens above all the federal operating bodies, the Commission and the Court.
We are largely in agreement with Herzog's report with regard to participation by citizens and social players in Union systems and in the Intergovernmental Conference. Herzog has done a good job. He has identified the problem of a deficit in democracy and lack of openness. He does not give any clear or detailed indications as to how citizens are to participate and be consulted on the 'development' of the Union, on the transition to the Euro, or on Europol etc. The best instrument for achieving real influence by the people is the referendum, preceded by a thorough debate. Popular participation will not be increased by giving the European Parliament greater powers as Herzog suggests.
Far-reaching Community regulations are not necessary or desirable to create participation by the people.
Neither a joint tax system nor a supervisory centre should be established. We are directly opposed to the proposal to improve the supply of information on European integration through conventions between the media, the EU and Member States. The media must remain free from ties, agreements and conventions in order to maintain its integrity.
The right to information together with transparency and openness, the principle of publicity in other words, are all requirements for a genuinely functioning democracy.
An initiative report from the Committee on Institutional Affairs proposes a number of actions to strengthen popular confidence and participation in the Union. The aim, according to the rapporteur Philippe Herzog, is to contribute to 'the advance of democracy within the EU' . The Commission and Member States are urged to develop the proposal during the Intergovernmental Conference.
It is of course important to highlight the need to emphasise employment and social issues as well as economic issues, but decisions regarding all of these important issues should take place totally at national level. But, there must of course be cooperation between the governments of the Member States on these issues.
That concludes the vote.
(The sitting was suspended at 12.35 p.m. and resumed at 3 p.m.)
Communities' draft general budget for 1997  (continuation)
We will now continue the debate on the draft general budget for 1997.
Mr President, we talked in detail this morning about the problems that Parliament has had with the Council during this procedure, and about the Council's unwillingness, as part of the budgetary authority, to be reasonable in trying to find common ground with Parliament. I almost have the impression that the Council has gradually forgotten that the budgetary authority has two arms, and not just one. This is sure to lead to serious problems one day, although it has not happened this year because Parliament has not found a way to counteract the effects of the Council's uncooperative attitude.
We had the chance at first reading to keep at least the financial elements of the Commission's confidence pact afloat, but we did not dare to take the risk. We could have kept a substantial part of it afloat at second reading, but it looks as if this too is not going to happen. So we have the problem here in the House that we cannot summon up 314 votes for a policy that dares to risk confrontation with the Council in order to achieve a generally acceptable result, the kind of result which Commissioner Liikanen said this morning that he would like to see. The question now is how we should organize ourselves in future. I think that a great deal of internal debate is required if we are to avoid a repetition in 1997 and 1998 of what has happened here in 1996.
There is just one glimmer of light. If everything goes according to the plans of the Committee on Budgets, the decision will be taken on Thursday to include the money for Turkey and the MEDA programme in the reserve. This is a direct result of the decisions we voted through by a large majority - 420 votes - at first reading.
I am delighted that this appears to be going through, and to those who claim that this is not fair, because Turkey is being treated differently from other MEDA countries, I would simply say that Turkey is and wants to be a different country from other MEDA countries. Turkey is the only country in the MEDA group that is a member of the Council of Europe and has signed the European Convention on Human Rights. It has a customs union with us, which we voted through last year. It hopes to become a member of the European Union, and the Treaty on European Union allows for this to happen. In short, Turkey is a special case in the group of MEDA countries and must be treated as such, as a country which is closer to Europe than the others. And in view of the human rights situation in Turkey it is, in my view, both possible and acceptable for us to adopt the same approach as the majority of the Committee on Budgets did yesterday.
It appears even more acceptable since we are currently holding talks with the editors-in-chief of the five main Turkish newspapers, who have come here to urge us to oppose the restrictions on press freedom which are currently being threatened in Turkey. This is evidence enough of how Parliament can influence events in that country.
I have one final comment. I welcome the fact that we have included a sentence in the Fabra-Vallés resolution on the need to conclude our investigations into payment of our allowances before the start of the 1998 budgetary procedure. And I welcome it because I fear that - certainly as far as the Netherlands is concerned, and probably other Member States as well - unless we put our house in order, the 1999 election campaign will not be about European issues, but about the money that Members are pocketing, and this is something Parliament must avoid at all costs.
Mr President, the fulfilment of the Maastricht criteria for monetary union by the Member States is just as important to us as it is to the Member States themselves. However, that is not the only reason why it is as necessary to make savings in the EU budget as it is in national budgets. Making savings does not just mean making cutbacks, but above all using the available funds sensibly. Although we are making the budget for 1997 a zero growth budget, therefore, we also wish to maintain our priorities: increased support for the peace process in Northern Ireland and research and technological development, and additional funds for the trans-European networks of some ECU 100 million. Since this extra expenditure cannot be financed by means of an amendment to the interinstitutional agreement, new solutions must be found, such as the creation of a negative reserve in category 2. A rather limited increase for research together with a negative reserve is acceptable. My group refuses to let matters now come to a clash with the Council because of a breach of the interinstitutional agreement due to the trans-European networks. As it is, the planning but not the implementation of projects is being supported. On the other hand, funds for the TENs in the PHARE countries are available in category 4. In any event, we need the onward connections in those countries.
I wish to thank Commissioner Liikanen for his comments on this point. The Council accepted only a quarter of Parliament's amendments to all sections at first reading, ladies and gentlemen! This seems quite arbitrary and at times even inconsistent - as is particularly apparent regarding the issue of 'no money for measures without a legal base' . It is a matter of urgency to adopt a suitably constructive joint declaration on this subject. In the meantime, however, we must ensure that the support funds entered by Parliament at first reading take effect, especially in the areas of employment and combating youth unemployment, education and training, the equal treatment of men and women, environmental and health protection, as well as the strengthening of democracy and the observance of human rights. However, Parliament must try to thin out the items in question before the next budget, in order to avoid the dispersal of resources and improve the transparency and control of their use. And the same applies to the satellite agencies.
I should like to thank the two rapporteurs most sincerely and congratulate them on their reports, and I also wish to thank the secretariat of the Committee on Budgets.
Mr President, as the Commission might expect I will make my comments solely on the question of the satellite agencies.
Can I first of all thank the Commission for their cooperation in operationalizing the request we made in the 1996 budget, where we asked the Commission to present proposals for consideration by the Committee on Budgets and Parliament on harmonization and modification of the agencies' financial regulations; on the question of budgetization of the agencies' revenues, on the question of a policy on property, on the question of their tax status and more importantly on the question of harmonization of the discharge procedures. Can I compliment the Commission on meeting us half-way on this. But for the budget process of 1998 we need to address the general questions that remain unresolved: the budgetization of revenue of own resources, the question of property, the question of tax and more importantly the question of discharge.
What I would now like to comment on are the issues that remain unresolved from the first to the second reading. I would like to hope that the Budgets Committee have met the spirit of the Commission's wishes more than halfway.
Firstly, on the question of CEDEFOP on line B3-1026, we still wish to place our ECU 1.72 million in reserve, pending the start of building in Thessaloniki. We see no problem with this as the third payment does not have to be made until September 1997.
Secondly, on the question of Bilbao. There are still problems with this agency and the Budgets Committee are recommending that we put ECU 3 million on the line with ECU 1 million in reserve. We now know that the agency has a director and its work programme is in place and I have asked Mr Brinkhorst the rapporteur to consider adding an amendment to the remarks of the budget line, that Bilbao may apply for further appropriations in the framework of an SAB, if it is proved to be justifiable and the resources are available, to enable them to carry out their programme.
Thirdly, there is the question of the drugs rehabilitation agency in Lisbon. I see Mr Mingasson there as a new member of the management board. Why do you need me when you have Mr Mingasson? We hope that, by moving funds from the REITOX line to the agency as a way of operationalizing the REITOX line, we can meet your demands. I think that is a good way forward.
Finally, on the question of the European Training Foundation, we are requesting that you take operational expenditure for that line from the Tempus programme to meet the work that agency does.
Can I note the comments made by Mr Liikanen at the Budget Committee hearing last week? We are not against the creation of new agencies, in fact we have no objection to them. What we do need are standardized and harmonized procedures before any new ones are created. I hope the Commission will now accept our recommendations.
Mr President, while adequate in the circumstances, this year's budget has shown many procedural shortcomings, not only inside this House but also in other institutions, particularly of course in relation to the conduct of the Council as one arm of the budget authority - a Council which has been inflexible, irresponsible, inconsistent and at times irrelevant throughout this budget procedure.
I would just briefly disagree with Mr Samland when this morning he criticized the Council for being at the end of the line of ministers. Of course all too frequently they are at the end of a line of civil servants with politicians taking their diktats from national civil servants who have no political background, are not responsive to democratic impulses but are largely officials serving finance ministers' diktats to cut spending, to increase refunds to Member States and to bow the knee to Maastricht convergence criteria.
Even though the European budget needs to be soundly based, we need at times to remind ourselves that in a country like the United Kingdom, for every £20 of public expenditure - I am a rich man, that is a £20 note I am showing you - the British Government still spends £19.94 of it. Six pence in every £20 of net public expenditure comes through the European budget. The United Kingdom consumes £1 billion out of £300 billion of public expenditure and to expect that budget to satisfy the demands of the Maastricht convergence criteria is a nonsense.
I believe our rapporteurs have done well in the circumstances and deserve our thanks. However, things cannot continue like this. We are reaching a stage where the European Union is faced with potential budgetary gridlock. We have a fixed own resource. We have constantly increasing demands upon that fixed own resource. Our spending committees are making ever greater demands on it, as is the Council, and the envelope is now too small for the demands made of it.
That means we have either to get more money or tackle the reality which is that if we cannot get greater resource - and I do not see that happening - we must have better evaluation of projects, better use of cost-benefit evaluation, better use in the Commission of zero-based budgeting and greater recourse in the Commission to eliminating programmes which were originally perceived as having a finite life or of being of limited duration or, on the basis of cost-benefit analysis, are deemed to have outlived their utility. That is what Commissioner Liikanen was referring to this morning when he said we are in a crisis of budgetary procedure. If that is what he meant I fully support him.
Mr President, I just wish to say that I agree with what Mr Tomlinson and Mrs Theato have said about the risk of spreading Community spending too thinly. I commend the Committee on Budgets which tried to limit the number of actions to those which are important.
If the Community seriously wants to enlarge - and this debate is just beginning - we must be able to concentrate on big projects, with critical mass, and within a certain period of time. If a programme has been successful, it can be brought to a conclusion and we can launch a new project. The Community tradition is that once something has started it must be continued forever. That is something we are trying to change.
I hope that when the Commission discusses the budget in January, there will be a serious discussion on priorities, and when we know that spending ceilings exist - and there is no dramatic change there - there must be the political courage to curb activities which are no longer useful.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Financing enlargement
The next item is the report (A4-0353/96) by Mr Christodoulou, on behalf of the Committee on Budgets, on the financing of the enlargement of the European Union.
Mr President, before saying anything else I would like to thank the members of the various working groups of the Committee on Budgets who helped and who are essentially coauthors of this report, namely Mr Bösch, Mr Di Prima, Mr Miranda, Mrs Müller, Mr Porto and Mr Olli Rehn, the last of whom is not with us because he was not returned in the recent elections, but who contributed excellent work in the area of agriculture.
Mr President, ladies and gentlemen, to begin with, it should be noted that this report is a first approach to the subject and cannot possibly consider all the financial and economic aspects of enlargement. Consequently, it does not aspire to make definitive estimates but is limited to the presentation of facts and figures on the order of magnitude of the costs in the main sectors. It will become possible to give more accurate cost figures when enough information for that purpose is obtained from studies of a dynamic nature, in other words not static as they have been so far, and ones based on more realistic assumptions. For exactly that reason, in the report we call on the Commission to undertake such an analysis and study, so that we may know exactly what financial and economic framework we are operating in. Consequently, this report is a provisional one and I ask Parliament to render its decision accordingly. It must be stressed that the analysis of enlargement's costs and financial consequences is not intended to obstruct enlargement or make it more difficult. Its purpose is to shed light on the financial aspects of enlargement, which are often neglected, to ensure that the decisions will be governed by consistency and to secure the best possible conditions for the accession of new Member States. Mr President, excessive political zeal always generates a tendency for political declarations to be made, which are later contradicted when it is found that insufficient consideration has been given to the economic factor. That is exactly what we are trying to do now, in other words to stress the economic aspects of the problem so that the political decisions will be correctly based and we will not need to have retractions which, as we all understand, are exceptionally damaging to the European Union's credibility.
First of all, it must be said that the more general geopolitical reasons that compel the attachment of Central and Eastern European countries to the European Union and that essentially constitute a factor for the area's security, are a basic and fundamental choice of the European Union. There is no point in discussing them; they exist, and they are as they are. On the other hand, however, we must bear in mind that hasty accession without appropriate preparation would have negative consequences, not only economically but politically as well, because first of all there would be a risk that the new countries would be unable to participate in the Union's main policies for a long time, in other words there would be very many deviations and postponements which would mean that the new members would be joining as second-class partners and not as full members able to participate in the process of creating the European Community, and secondly, it would largely obstruct the operation of the internal market because any who joined subject to deviations would set the elimination of those deviations as a basic policy aim. For that reason, then, the conditions satisfied by countries that are candidates for accession must be those laid down by the European Council. They too are not subject to discussion; they are prerequisites which cover the social, economic and political structure of the candidate member states.
It must be said, however, that from a purely economic standpoint the structural reforms in each country applying for accession are definitive factors for successful enlargement. That is why the need is stressed to strengthen the structural nature of the European Community's interventions in candidate member states, and the PHARE programme will therefore either have to become clearly structural, or better still, a new financial instrument will have to be created. Besides, we should recall that the European Union is not the sole source of funding; finance can be provided from elsewhere as well, and consequently, coordination between the alternatives is absolutely essential if economic issues are to be correctly addressed. Correct preparation, then, takes time and financial support that will involve considerable costs for the European Union, which must in parallel continue its own efforts to achieve greater depth, a factor that must not be neglected. Because of all this, as I said earlier, estimating the cost is not an easy matter. Besides, apart from the immediate financial consequences, in other words those relating to finance for the candidate countries either in the context of their preparation for accession or after their accession, such as participation in the Union's policies or administrative expenditure related to staff salaries and all kinds of other establishments, we must not underestimate the indirect financial consequences, in other words expenditure to support the cohesion and convergence of the present Member States and, later, the necessary adaptations to the Union's policies: the CAP, the structural policies, etc. That expenditure is unavoidable, it will take place in any event, but it will have to be considered from now on in the context of the possible accession of the new member states as well, so that it will be realistic and internally consistent.
Consequently, successful enlargement will be beneficial if those involved prepare for it correctly. For exactly that reason, Mr President, besides clear criteria, we must regard it as a basic element of our strategy to define preaccession periods adapted to the individual features of each candidate country. The mass accession of countries with little in common and which do not all conform to a general economic framework could create problems, and disagreements about who comes first and who second. A pre-accession period that is shorter or longer depending on the characteristics of each country, a period culminating in the certain and legally well founded accession of the country concerned to the European Union, with financial interventions to support each country's development efforts, is the best solution and is exactly the basic political concept which this report advocates.
This is, of course, a matter of both historical and strategic importance, but we have, unfortunately, a limited time in which to deal with it. I would therefore ask honourable Members to respect the speaking-time allotted to them.
When this report was being examined in the Committee on Budgets, the Committee on Foreign Affairs put forward a series of amendments which it had itself unanimously adopted. Not many of them have survived the vote in the Committee on Budgets, and despite the talks we have held with the rapporteur, Mr Christodoulou, whom I respect as a great expert in this field, we still do not entirely agree on certain points, though there are fortunately some where we do.
The thing that strikes us about this report from the Committee on Budgets - and this is a point that was made on a number of occasions in the committee, including by the rapporteur himself - is that we do not actually have enough information yet to produce an accurate picture of what the budgetary effects of enlargement are going to be. Mr Christodoulou also made this point. So we are really not much further forward on this important issue than we were six months ago. I myself and the Committee on Foreign Affairs would have preferred to wait until we have reliable and comparable statistics on which to base a more authoritative report. The Committee on Budgets acknowledged this when it proposed the title of interim report, indicating that it is itself not happy with it, and suggesting the possibility that there will be others in future which might have more to say.
Having said that, I still find it a pity that the present report is rather negative about Central Europe. It does not need to be. I agree that we must be cautious and that we need to be honest about any problems we identify, but we must also be careful not to let our attitude alarm Central Europe, which is already wondering whether we really want enlargement or not. So I feel that we are risking provoking a negative reaction there. There has of course never been any question of the Committee on Foreign Affairs being the only one allowed to speak on this subject, and I have always hoped that the Committee on Agriculture and, in particular, the committees dealing with structural policy, public freedoms, external relations and budgets would all have their say. It has never been our intention to overlook them, although when we drew up our report six months ago, the Committee on Budgets was the only one not to give us its opinion, even though we asked for it.
It has thus never been our intention to overlook the budgetary aspects, but if we are to talk about such specific issues, then we would prefer to have specific figures to show exactly what we are doing. I believe that it is particularly important to stress to Central Europe that enlargement is not just a quantitative and financial issue, but also a qualitative and structural one, as the rapporteur said a moment ago. A report such as this should not give any worst-case scenarios, and it should make it clear that it is not the final word on the subject and that none of what it says should be interpreted negatively, since it will in any event be reviewed when we have more reliable data in the future.
Mr President, the rapporteur, Mr Christodoulou, has been able to incorporate relatively little of the opinion of the Committee on Regional Policy, and I can understand why. We have spoken with one another, and we both take the view that, next year, the Committee on Regional Policy should draw up its own report on this complicated issue.
I believe that anyone tackling the subject which is being dealt with here by Mr Christodoulou has an extremely difficult task, since figures are not open to debate. If this issue is discussed in terms of figures - and it is indeed rather too soon to do that - the outcome is more likely to be frustration than enthusiasm. However, I see no reason to panic or become agitated, since the financial aspect of enlargement to the east is only one aspect of the matter. Mr Christodoulou has deliberately focused on this aspect because it is his special field. We do not believe that the Christodoulou report deals with the whole question of enlargement to the east. Panic is quite unnecessary for another reason: the applicant states will most certainly not accede en bloc . If it should happen - and without wishing to establish a chronological order, since it is not my place to do so - that Poland, the Czech Republic, Slovenia, Hungary, Estonia and others join, a certain period of time will undoubtedly elapse between the accessions of individual countries. The European Union will change qualitatively, and not just quantitatively after each individual accession. We shall probably be surprised - and pleasantly so - to see how the EU develops when these dynamic, highly motivated countries join us. As regards the financial aspects, moreover, I can report that the Commissioner responsible, Mrs Wulf-Mathies, believes that enlargement to the east is feasible even without an increase in own resources, and without a rise in the GNP quota of structural assistance.
I should like to conclude by taking up what Mr Oostlander said. Compared with what the Union stands to gain from the accession of the countries of Central and Eastern Europe, all the financial burdens which lie ahead of us are truly negligible - after all, burdens are always relative. Europe will gain so much from enlargement to the east that I hope this process will be driven forward dynamically by each and every one of us.
Mr President, ladies and gentlemen, on behalf of the Committee on Culture, Youth, Education and the Media, I too could begin by joining in the general chorus of complaint at the lack of hard data. No specific predictions can be made, or worked into this report, but I see this as an interim report which, as Mr Christodoulou has said, will need to be followed up by others.
The important role of the Committee on Culture, Youth, Education and the Media in the further development of the constitutional state and democracy in the countries of Central and Eastern Europe has been highlighted repeatedly at the various summits, even though the main emphasis in terms of enlargement to the east is being placed on economic restructuring and harmonizing legal standards and provisions. However, these important educational and cultural aspects must not be disregarded. Intensive financial support for the educational sector is particularly important now, in view of the considerable decline in educational standards which, according to the Commission, has already become apparent in the CCEE.
One does not need to be clairvoyant to predict that, in the medium term, this trend will lead to economic stagnation and produce adverse consequences for accession, because the gap is still widening. What can we do as a Community to ensure that funds are earmarked not only for the modernization of sectors of the economy but also for education, culture and the audiovisual media? As long as the applicant states are considered 'foreign' , the Maastricht Treaty does not permit educational and training projects to be carried out via the Structural Funds.
According to the Commission, nothing can be done about this for legal reasons. The Committee on Culture, Youth, Education and the Media nonetheless believes that the countries of Central and Eastern Europe should be allowed to use 10 % of the PHARE funds at their disposal to cofinance EU programmes. But, as I said, this can only happen if the key question is answered: do we, or do we not, still consider these applicant states to be 'foreign' from a legal point of view? Our committee is arguing for a pragmatic approach in this context, to allow for a more flexible use of PHARE funds up to the time of accession, so as to give these countries greater powers to take decisions for themselves.
The Committee on Culture, Youth, Education and the Media is also calling for an increase in the percentage of resources available for cofinancing under PHARE - I repeat, under PHARE - as a practical way of ensuring that culture and education are not neglected, perhaps even becoming an obstacle to early accession.
Mr President, Parliament is once again discussing a very important topic today, and I think it was very ambitious of the Committee on Budgets to put this issue on the agenda so soon. Its very nature means that certain aspects are rather speculative, which could put the whole debate on our hopes - and I stress the word hopes - for enlargement on entirely the wrong track. Enlargement is a political decision, not a financial one. It costs money, but it also brings certain benefits, including financial ones. How much it costs depends very much on what the Union does both internally and externally over the next few years. By internally, I mean the structural and financial reforms that we carry out and, of course, the principles we apply in doing so. For the Committee on External Economic Relations, it is an important principle to maintain the necessary solidarity and cohesion, even in an enlarged Union, but more important still is the question of what efforts the Union is going to make over the next few years to help the applicant countries achieve full membership. Linked to this, of course, is also the question of what those countries themselves will do until they become members. The more successful this strategy is, the less enlargement will cost. The strategy may vary from one country to another, as will each accession, and this too will affect the final bill.
In the opinion which I have drawn up for the Committee on External Economic Relations, the emphasis is very much on the efforts to be made prior to accession: through PHARE and the EBRD, trade cooperation - not least in sensitive sectors, market reforms and, in our case, giving priority to social policy; through investment in administration and infrastructure, and by encouraging cooperation with the EU in every field, including the single currency, of course. The costs, and not just for the EU budget, may become very high if this strategy does not work. Preparations for enlargement are a dynamic process and require a dynamic approach. So let us have done with all this waiting and seeing, let us get on with enlargement, since timing too will determine the final bill. What we should really be talking about is not the funding of enlargement, but the cost of accession.
Mr President, I should like to begin by complimenting the rapporteur on the work he has undertaken. It certainly cannot have been easy to produce such a committed report at the present time, and we are seeing now what differences of opinion such a report from the Committee on Budgets can provoke.
One thing is clear: what the Committee on Budgets has presented us with is no diplomatic treatise. We do not yet know, of course, when or which country, of what size, and with what budgetary requirements, will join the Union, but once we do know all that, there will probably be no need for long reports from Parliament, because everything will already have been decided.
We wish to make one thing clear: Parliament, including its Committee on Budgets, is committed to and in favour of this enlargement, and we do not wish to send out the wrong signals. But we also owe it to our electorates - and that also means the taxpayers - to try to place this enlargement debate on a rather firmer footing, not least from a budgetary point of view. Surely we cannot go on allowing leading EU politicians - including the German Chancellor and the French President - to speak casually in Warsaw of the year 2000 as an accession date for Poland. We all know that this cannot be. Even the Members opposite know that it will not be the case, leaving aside altogether the fact that these governments are often the very ones which advocate a completely contrary budgetary policy.
It is here that the principal task of this report by the Committee on Budgets lies. It must be made clear that it will only be possible to enlarge the European Union after a profound and radical reform of the structural policies and the CAP. For this reason, it is relatively immaterial whether we assess the costs of enlargement rather cautiously - as does the Commission - or as a continuation of existing per capita transfers. To give an example from the structural policies: the Commission maintains that the additional costs could be around ECU 9 billion annually. If the existing per capita transfers in favour of the poorest states of the Union are continued, that means additional costs of ECU 26 bn just to incorporate the four Visegrad states. But things will happen, even if we do nothing. For example, enlargement to incorporate the four Visegrad countries would reduce the average per capita income in the Union by around 7 %, which would mean that several of the present Objective 1 regions would no longer qualify.
It was not our aim to draw up a second Oostlander report. As MEPs, we have been confronted on several occasions recently with the problem of how to reconcile, in the minds of our voters, the grand declarations issued at summit meetings of the Heads of Government with the reality of day-to-day politics. I believe that Mr Christodoulou's efforts constitute a serious step in this direction, and we must press on along that road.
Mr President, I must begin by congratulating Mr Christodoulou on a report that has struck the right balance between the different elements under consideration in respect of the accession of the next Member States. The greatest enthusiasm has been aroused in relation to the accession of countries whose joining the European Union, only just over eight years ago, would have been nothing more than a dream which is now being made true thanks to their progress down the road to democracy. But in their interest and in the interest of the Community as a whole, certain basic measures based on realism must be taken in various areas.
One of those areas is agricultural policy, which has to be adapted to a more efficient market, otherwise the prices would be far too high for consumers in those countries and place an unbearable weight on the Union's budget. We should not be 'bowled over' by optimistic estimates but should be realistic and not ask for the current CAP to be applied as the budgetary amounts would be incompatible.
The budget has to be prepared, fundamentally, so that we can support the structural policies needed to adapt the economies of the candidate countries to a more open and far more demanding market. On the other hand, unless we want to compromise the integration process itself, we must maintain and even strengthen the structural policies in the existing Member States. It is not because we would be lowering the Union average that many regions in these countries would cease to need this type of support. A strong Europe is vital for the economies of the candidates to accession, creating new demand and earmarking investment resources.
Finally, as I emphasised in the report I drafted for the Committee on Budgets, the accession of the current candidate countries makes its all the more urgent to introduce measures in the budgetary field, especially concerning size and revenue.
Since the agricultural policy cannot be changed from one moment to the next (in any case considerable resources would be needed for its adaptation), since there must be a new strengthening of the structural policies, other expenditure being far less significant and to a large extent not leaving any room for cuts, it does not seem to us to be possible to integrate new members without increasing the Union budget in percentage terms (in my view), above the scanty 1.27 % planned for 1999, or otherwise, given the figures, we would be calling into question the 'seriousness' of expressions of the desire to accept new member states.
In any case we cannot accept a situation where encouraging consumption continues to be the main way of boosting the Community's own resources. It would be better, not to say crucial to boost the resources directly, in accordance with the ability of the citizens to contribute, so as to identify them more closely with the integration process as they are becoming more demanding in respect of controlling the use of resources. Furthermore, we cannot continue to accept a situation of regressiveness, made worse still by new Member States, in which the poorer European Parliament citizens pay the highest amounts per capita. This is an unacceptable situation domestically and cannot be allowed to continue in a Europe that claims to treat all its citizens fairly and to encourage their participation.
Mr President, ladies and gentlemen, Mr Christodoulou has drawn on various sources in producing his very interesting report, as he has said himself, but it cannot be regarded as a conclusive contribution to the debate on enlargement. In fact, even though all of us in this House are convinced of the inevitability of enlargement, I for my part am not sure that the rapporteur has the same view of adequate funding as do the contributors. I would point out especially that the strategy of reducing CAP appropriations is a short-term one which disregards the fact that the CAP is a mechanism of the market economy, which has budgetary relevance only for the budget of the European Union.
That is why I agree with those who commented yesterday that a few more weeks would have enabled us to consider some alternative hypotheses. I believe, in fact, that taking account of all the consequences of the transition to the single currency - which will require a costly levelling-out of the differences between the ins and the pre-ins - will have a significant impact on Community resources. However, there is no reason to think today that, after the year 2000, it will be possible to exceed the ceiling of 1.27 % of GDP, as currently laid down in the Treaties.
What is more, I think that - in the extremely sensitive period between 1999 and 2002, when the energies of the Fifteen will be taken up for the most part by the transition from the virtual euro to the euro in our pockets - the rapporteur's call for a review of the own resources system, to be undertaken by the IGC, is unlikely to be met.
I personally cannot imagine that the IGC, which is having to address itself to a multitude of increasingly urgent matters, will be able to examine such a vast subject. That does not detract from the value of the work done by the rapporteur, I repeat, but the UPE Group is sceptical - to say the least - as regards the glaring discrepancy between this and the Member States' budgetary constraints.
Mr President, the debate so far already indicates that we are just in time with this interim report. Of course the question of enlargement is a political choice and the Liberal and Democratic Group has always supported it. But, at the same time, it is also clear that words must be matched by deeds. That is the central significance of a debate on this report at this particular moment.
There is no denying that the coming enlargement has fundamental implications, both institutional and financial, for the very essence of the European Union. These changes are of a greater magnitude than what we have experienced so far. This time it will not do to concentrate simply on the overall political objective, however desirable it might be. It is for that reason that the nitty gritty - and sometimes it is said that these are technical questions - should be discussed.
As the rapporteur, Mr Christodoulou, indicates, we must have an accurate picture of what this entails in reality in order to determine the best strategy to follow to achieve these objectives. The unknowns are even greater this time and, therefore, we must be as well prepared as possible. It will not be possible to have an accurate and complete picture of the implications, but we must keep them in mind every step of the way.
That is the underlying motive of the amendments which my group has tabled. We wish Mr Christodoulou's resolution to highlight the implications of the fundamental choices which the Union is making in order to give a clearer picture of exactly what is at stake and what needs to be done in concrete terms to achieve the coming enlargement.
There are three essential points which my colleagues and I would wish to make in this regard and they are reflected in the amendments. This time the deepening of the Union will have to precede the actual enlargement. Only then will the candidates have an accurate idea of the Union they are joining. It is not possible, as the whole IGC business shows, to readjust the integration process once the deed is done.
Secondly, there is the question of financial implications. Either Member States increase the budget and the allocations for the structural funds and the other distributive policies or our current financial solidarity will be affected. There is no alternative. It is a fundamental choice which must be made. Already I can hear from colleagues on the right and on the left that very different signals are being given in this respect.
Thirdly, the enlargement has implications for the PHARE programme which will need to undergo a rationalization of its objectives. There are some very important points made about this in the Christodoulou report. If this is to become an ever-more efficient tool at the disposal of the candidate countries - Mr Wiersma made this point very clearly - we must do a great deal at this stage and not wait until the deed has been done.
Mr President, the complexity and trickiness of this matter call for serious reflection. We therefore welcome in specific respect of funding enlargement the exhaustive listing of problem areas and the care taken in finding solutions.
In particular, I should emphasize in this context the need, referred to, for considerable transition periods - and even the idea mooted in one report for a longer pre-accession period - or the considerations (not yet finalised) put forward about areas as controversial as agriculture and structural activities, although we distance ourselves from the approaches suggested in this area on the need to reform the CAP. We think it vital and unquestionable, on this score, that new objectives really need new resources and new means of obtaining those resources. Another obvious question is whether the European Parliament is not able to make a serious and final quantification of the financial costs of enlargement. It would be desirable, despite the fact that we do not yet know in what conditions it will take place, if we tried to do so right now.
Another aspect, which the report does not deal with, is this: the analysis of the financial costs of enlargement should be coupled or even preceded in the various options by an analysis of the overall effects on the economic and social fronts, for the Union as a whole, or for each of the Member States, as well as for the applicant countries. The financial question is important but it is not the only or most important factor.
Finally I should like to mention our disagreement with the report in relation to two specific aspects: the close link it establishes between enlargement and EMU - when we know full well that even the current Member States are not adopting it, because they do not want to or because they cannot - and the requirement for the applicant countries to adopt ultra-liberal economic and social models, particularly shocking given that the report does not mention social issues once. As for these other aspects we shall present some amendments.
Mr President, ladies and gentlemen, only when we are sitting beside our Polish, Hungarian, Czech, Slovak, Estonian and perhaps other Eastern European colleagues in this House in the year 2009, 20 years after the fall of the Berlin Wall, racking our brains with them about Europe and the world, only then will the cold war really be over, only then will the peaceful unification and restructuring of Europe really have been achieved. Then we shall look back together to our discussion of the Christodoulou report in 1996, and even 15 years on we shall judge it as being far-sighted and realistic. The report is far-sighted because it resolutely sets its sights beyond the end of the millennium, and leaves no doubt that enlargement of the European Union will take place and will need to be financed. It is realistic in that it describes in no uncertain terms the extent of the changes required both of the applicant states and of the present Member States. It also shows that the established patterns of interests in the old Union will be dissolved and re-formed in the context of priorities affecting the whole of Europe.
It is therefore a question here not of a new savings scheme for Europe - or rather Eastern Europe - but of introducing the citizens of Europe to a new situation, to the novel and crucial idea of an institutional order based on peace, and to ways of becoming actively involved in it. Consequently, greater democratic participation is just as much a part of this process as the review of transfer payments. In order to speed up enlargement to the east, while at the same time taking our responsibilities in the third world more seriously, the funds for structural and agricultural transfers will be reduced by a few billion ECU and will therefore need to be better targeted. The expiry of the Cohesion Fund at the turn of the millennium is another part of this equation. Enlargement to the east can be financed; not to take the risk would cost us more dearly. To tackle it as steadfastly and expeditiously as possible will bring incalculable benefits for all concerned.
Mr President, as I had the opportunity of saying yesterday, when I called for the Christodoulou report to be withdrawn from the agenda, it seems to me that the timing of this report is inappropriate. It is, in fact, too soon to assess the cost of enlarging the European Union to include the countries of Central and Eastern Europe, because a process of dynamic change is under way. What is more, the rapporteur himself tells us that the data available to him do not permit any firm conclusions.
Moreover, the fact that only the financial consequences of enlargement are being examined here today could well give the countries concerned a negative impression of the Union. The EU might appear to be concerned solely with budgetary and accounting matters and, ultimately, to be ill disposed towards the arrival of newcomers. It would have been preferable to table this report in the context of a general debate on enlargement, exploring all the political and financial aspects at the same time. A more balanced overview would have emerged, and the political message to the CCEE would have been more positive and encouraging.
We shall be voting in favour of the amendments seeking to supplement the report by giving it a more political, more positive slant, and we shall naturally withhold our vote if the main amendments are rejected.
Mr President, there is no doubt that, aside from being an economic issue - which it is and a major economic issue at that - enlargement of the Union is fundamentally a political matter and indeed the motion for a resolution before us calls upon the Commission to prepare a detailed study on the future reform of the CAP and the Structural Funds so as to provide a reliable basis for any decision on enlargement. To put it another way: the political aspect of enlargement takes priority over its economic consequences for the agricultural sector and management of the Structural and Cohesion Funds.
The impact of enlargement to take in twelve new Member States has to be considered in all its aspects, including changes to a range of policies which could imply serious risks for the Union and lead it to take on a different character.
Budgetary assessments may be made as forecasts of what may happen but they will be valid only if we know what the policy for the various sectors is to be or if we are able to start out - as stated in the opinion of the Committee on Foreign Affairs, Security and Defence Policy - from specific alternative political scenarios. In point of fact, as far as the future of the Union is concerned, the possibilities for enlargement will be influenced not by the budgetary problems but by the institutional difficulties. Those difficulties relate to the composition of the different institutions, the nature of the decision-making process within the Council, the powers of the Commission and the supervisory powers of this House. Unless those issues are resolved, it will not be possible to have the kind of enlargement that guarantees the continuity of the Union; and unless a constitutional state and full democracy are established in all of the CCEEs the political priority of enlargement will be left jeopardized.
According to what is, to say the least, a charitable estimate, the cost of this enlargement will be in the region of ECU 3 bn per annum. As far as agriculture - a sector of prime importance and not just for the CCEEs - is concerned, enlargement would require a series of additional adjustment costs in excess of ECU 12, 020 million per annum, the equivalent of ECU 120, 200 million between the year 2000 and 2010, not to mention the resources needed to adapt and modernize production and, in the best-case scenario, improve existing infrastructures.
And so, already problematic as applied to fifteen countries, in line with the principles of subsidiarity, financial solidarity, Community preference and market unity, the CAP will be substantially weakened as a result of enlargement, and the effect of this will not be on the Community agricultural sector alone, it will have negative implications for agricultural workers in the CCEEs who are therefore likely to migrate to the more profitable agricultural sector.
Only once the Union has undergone radical reform - and this is something that cannot be left to the Intergovernmental Conference but will depend on the real political will for a Union - will it be possible for the CCEEs to accede to the Union with sufficient likelihood of that accession being a success for both sides.
Political Union is the only valid basis for discussing enlargement: we have first to lay down the ground rules for this, and it involves reforming the institutional structure and redistributing responsibilities - only thereafter will we be able to talk in terms of enlargement and financing that process. Haste is never a good thing.
If irreparable damage to the nature and progress of the Union is to be avoided, we have to hope that the IGC concludes its work by giving new impetus to the achievement of political union; if that does not happen, we shall have to resign ourselves to extending the association agreements. That will be the lesser evil. The report by the Committee on Budgets seems precipitate just because it does not place the accent on the priority need to bring about political union.
I have to say that the majority of previous speakers stressed the need for political union prior to enlargement, the need then for political union to take priority over economic union itself. The implication is therefore that we need to ascertain whether political union - once established - is able to function properly before embarking upon any kind of enlargement. In point of fact, unless political union is established and consolidated, enlargement will mean for our peoples - the people of the current fifteen Member States of the Union - an increase in unemployment and poverty and will at the same time condemn the CCEEs to greater poverty and make it impossible for them actually to enter the Union.
We are faced with a choice: political union or a free trade zone. We, for our part, are for political union.
Mr President, apart from congratulating the rapporteur, I would like, if you will allow me, to begin with a comment unconnected with the budget.
I would like to stress that those of us who lived for forty years under a Fascist dictatorship, who still recall that the first Spanish application to join the European Economic Community in 1962 was rejected because the required democratic conditions were not met, and who therefore know what it is to live unfree and in isolation, are, I believe, particularly well qualified to understand the aspirations of our Eastern European neighbours.
I would also like to say, on behalf of Spanish socialists, that, just as we unhesitatingly supported German unification at the time, so shall we also be ready to support European union without hesitation when the time comes. Only those who rule themselves out should be left outside.
Mr President, I am basically in agreement with Mr Christodoulou's report and I would like to make a few comments.
In the first place it is not premature. It would be if, as some here mistakenly suppose, it were an accounting report. What we are doing here is to set out the financial problems of the future, and this is not premature because the questions will be highly complex.
Secondly, the Union cannot allow itself the luxury of failing to expand, and will have to make allowance in its costs for those of non-enlargement, if we want to have a true balance.
Third, enlargement to include the countries of central and eastern Europe is important and advantageous to the Union's citizens, its workers, its companies, to those of the candidate countries and even, I would venture to say, to those of other countries, but it will not be cost-free.
In my view it is ridiculous to think that a dozen countries with a per capita income of less than half the present Community average can be incorporated on the basis of 1.27 % of gross domestic product of a Community whose per capita GDP will be reduced by the actual enlargement process. So I believe that we shall have to consider new needs here.
Mr President, in conclusion I would like to add that we should perhaps consider the need to include in our financial perspective a specific category for enlargement. Only in this way can we, I believe, give proper consideration to all aspects, from monetary union to structural policies, including agricultural reform for all, in and outside the Community, which we must carry out at the beginning of the next century.
Mr President, I should like to begin by complimenting the rapporteur, Mr Christodoulou, on his report. It has stimulated an open debate in this House on enlargement to the east, although I would caution against creating the impression that the cake is becoming ever smaller, and that we are already starting to fight over the best piece.
Secondly, I would urge that we avoid replacing the imminent blending of East and West - namely eastward enlargement of the European Union - with a North-South divide. Enlargement to the east is a subject of tremendous importance for my country, since Austria borders on four potential applicant states - Hungary, Slovakia, the Czech Republic and Slovenia - which, together with Poland, will be among the first to accede, in all likelihood.
The iron curtain, the fault-line which divided Europe, used to run along these borders. In Austria, we regard enlargement to the east as an opportunity to mend this fault and complete the unification of Europe, a process in which politics is still lagging behind the economic reality. Austria's economic ties with Central Europe are already extensive: 13 % of our exports go to this region, a third of all investments have been made there, and 56 000 jobs have resulted from these links with the east.
Naturally, the balance sheet has both a credit and a debit side. Company relocations to the east, where workers earn a tenth of our wages, and the pressure from the latter to move to the high-wage countries, mean that many of our citizens see enlargement to the east as a nightmare. For this reason, unlike the rapporteur, Mr Christodoulou, I am in favour of phased integration, with exemptions and long transitional periods, especially in respect of the free movement of persons.
The second major problem is agriculture. If all the Central European countries were to accede at the same time - which in fact is most unlikely - Europe's utilized agricultural area would increase by 55 %. I am therefore in favour of a reform of the CAP, but would warn against an over-hasty alignment of farm prices to Western market levels. Our farmers could not cope with that.
Central Europe's economic structures must be supported under the PHARE programme, the funding for which should be increased.
As an Austrian, I believe that enlargement to the east must be linked to conditions such as the abandonment of nuclear energy by Central Europe in the long term; until that is possible, the nuclear power stations there must be made safe and brought up to our environmental standards. It would cost ÖS 702 billion for the CCEE to comply with the EU water directive alone. But the raising of environmental standards helps to promote fair competition for everyone. Last but not least, respect for human rights and democracy must be ensured in all these countries, since the EU is after all a community based on shared values.
All of this has its price. I would call upon the House to see this price as an investment in the secure future of Europe.
Mr President, when we debate enlargement of the EU, we should bear in mind that the principal objective of enlargement is to reinforce peace and security in Europe. Accordingly, increased cooperation with Russia is also an element in it. To us Finns, the development of cooperation both in the Baltic region and in the Barents Sea region of the Arctic is particularly important.
In itself this report is thorough and highly meritorious, but it has the defect that it does not devote sufficient attention to the economic and social impact of enlargement, as Mr Miranda has said here. With regard to the capacity of the present Member States to fund enlargement, employment is the decisive factor. Similarly, attention should be devoted to unemployment in the applicant countries, which in the case of a number of them is catastrophic. Strict economic discipline and compliance with the EMU conditions will have a further impact on the applicant countries' ability to improve employment and social security. Mr President, the report we are considering is an interim one. I hope that in future these social aspects will be stressed more.
Mr President, what is our European Union? It must be the greatest international experiment in democracy the world has ever seen. It is also a reaction to Europe's centuries of bloody wars.
As a child of the war and the longest-serving Member of this Parliament I have seen three enlargements. It is very moving to hear the way Mr Colom i Naval and Mrs Stenzel have spoken. Greece, Spain, Portugal, Sweden, Austria and Finland: each enlargement has enriched this House and enhanced the lives of all on our continent. We have seen the Berlin Wall tumble down, we have seen the Iron Curtain swept aside. And the great question before us now is the one Mr Christodoulou has posed: are we going to be able to extend our umbrella over these new applicant countries?
There are different views, of course. Germany - the best citizen, perhaps, of our Community - wants deeper and wider; the UK, perhaps the worst Member State, wants wider but not deeper; France wants deeper but not wider. So there are different views here. Mr Christodoulou has not been simplistic; he has spelled out the financial difficulties. But the main thing is: the welcome is on the record. With this report and, I hope, with this vote, we say: ' we want you to join us' .
Mr President, the report before us is predicated on the dogma that the European Union must be enlarged, whatever the consequences in either financial or human terms. Well, these are considerable, because it is a matter of the coexistence, within the same economic and administrative entity, of nations and peoples whose traditions, industrial standards and levels of development are radically different.
Starting from that premise, and in an effort to offset by budgetary means the economic and social consequences of enlargement, the report recommends a rise of at least 30 % in expenditure under the Structural Funds. It concludes that the Union's own resources, in other words the revenue raised from taxpayers, must be increased.
This report therefore appears to make three leaps forward: the first is enlargement, without realizing that unfettered competition between different economies is disruptive and could well have intolerable social and human repercussions, both for the 15 existing Member States and for the countries joining the European Union.
The report also concludes that the Union's own resources should be increased, in other words the revenue raised from taxpayers, as if this were infinite. It therefore makes a leap forward in terms of expenditure, and similarly in terms of taxation, even though excessive taxation is becoming less and less acceptable. Take care that the headlong rush to create a federalist utopia does not unleash the anger of the people and a taxpayers' revolt.
Mr President, ladies and gentlemen, I think this report makes it very clear that enlargement to the east raises the question not of whether, but only how and when. A high degree of sincerity is required in the conduct of this debate. Mrs Lalumière, I should be grateful if you would listen to me. Unfortunately, Mrs Stenzel has already left the Chamber. A high degree of sincerity is required. This debate on enlargement to the east is being conducted with more insincerity than hardly any other, however, and that applies both here in the House and outside it, and in the Member States.
As has already been pointed out, some people are using this debate to consider the question of the future development of the European Union. Of these, some wish for a deepening of the Union, whereas others hope to avoid any deepening; and enlargement to the east has become a bargaining counter among them.
Others are seeking to place the European Union in jeopardy, basing it on the outdated policies of the past which have long since outlived their usefulness in the existing EU, namely the CAP and the present structural policies. Since these people either do, or do not, wish to change these policies, they come up with arguments for or against change.
Thirdly, there are those untrustworthy souls who tell their citizens back at home: we support enlargement to the east, we wish for policies at Community level, but someone else should pay for them! The Union should develop into a savings bank, into which everyone should pay, hoping if at all possible to get more back than they initially paid in!
This insincerity must come to an end, and the Christodoulou report is of some help in this respect, although I willingly admit that it was difficult in our committee too to bring sincerity to the fore. But it does help to shed clear light on one thing: either we are strong enough as a Community to devise new policies and thus to modify the existing ones, or we are not. If not, then enlargement to the east will still take place, but it will be far more costly, and the existing Member States will be bled dry, since they will have to foot the bill!
Mr President, I am very grateful to the rapporteur, Mr Christodoulou, for this report. It is a fact that any country in Central or Eastern Europe which wishes to do so may become a member of the European Union, as we have agreed here in the House. Moreover, it is a fact that ten applications for membership have so far been received from these countries. It is also a fact that the levels of development of the ten candidates, in relation to the conditions for membership, are very diverse, so that their accession in one group is most unlikely.
It is also a fact that the accession of Central and Eastern European countries would end the division of Europe and change the face of the Union altogether. Enlargement is an opportunity and a challenge for the Union, but also for the applicant states. The Christodoulou report is a parliamentary own-initiative report, which seeks to explain the financial consequences of EU enlargement. At the present time it can only attempt to do this, and that is why it is an interim report. The debate and discussion on this report have reflected the breadth of opinion on the matter.
This report should serve as a warning to all - including the Union - as regards the likely effects of sticking rigidly to the present structural and agricultural policies, for example. But it should also show the applicant states what efforts we are expecting of them on their journey towards membership of the European Union.
No one should see this report as a means of impeding or preventing the accession of new Member States. But nor should anyone see it as a means of preserving the status quo for ever more. Rather, this report should signal that enlargement is certain to go ahead. We must now seek the ways and means of making it happen - perhaps I should already say in conjunction with the countries of Central and Eastern Europe.
In my view, it is in no one's interest to belong to a European Union which has no future. It is now up to us as MEPs to address ourselves to this future, and to seek ways ahead for an enlarged European Union. The interim report is an attempt to do just that, no more and no less!
Mr President, allow me to congratulate Mr Christodoulou on having drawn up an exhaustive and objective catalogue of the economic and financial difficulties which will flow from the enlargement of the European Union to include, in particular, the countries of Central and Eastern Europe. I am one of those who believe that the political will to bring together the peoples of Europe in a common home must prevail whatever the cost - and the report in no way takes issue with that idea.
To enlarge Europe whilst consolidating its foundations: what a wonderful and ambitious plan to put to the young people of Europe today. It is a realistic plan, the implementation of which requires two conditions: the will to see it through, and common sense in carrying it out. The Europe we wish to see will be economically viable only if we have the courage and strength to ensure its self-sufficiency and - at long last - to impose protectionist measures on non-European countries. That is common sense. In plain language, the future of the Slovak people is of more concern to us than the profits of American trusts or the state of health of large companies in the Far East.
Mr President, today's debate on the costs of enlargement is in itself a positive signal, indicating that Parliament is prepared to address itself to the difficult issue of the costs of enlargement, and I am very grateful to the rapporteur for his efforts. As to whether or not it was wise to embark on this difficult matter of the financing before sufficiently reliable data exist for an estimate of the costs, that is open to question.
Both this own-initiative report from the Committee on Budgets and the report by the Committee on Agriculture and Rural Development, which is to be debated next and is closely connected with this one, raise more questions than they answer. There is a danger of this being interpreted as a negative attitude on the part of the House, so one thing must be stated clearly and explicitly, and I wish to do so here and now in no uncertain terms on behalf of my group: we hope to see a new order in Europe, whereby the whole of the continent will develop together in a community of interests, and we wish this to happen as soon and as effectively as possible. Answers to the outstanding questions will be found, in conjunction - I hope - with the associated countries.
There are already many different estimates of the costs of enlargement. Sceptics always put forward high estimates and supporters low ones; so far, I have seen no estimates of the costs of non-enlargement. The Christodoulou report tends towards the former, in my view: for example, it assumes that ten countries could accede simultaneously. That is so unrealistic as to have only two possible explanations: either it is an attempt to influence the debate in a negative way, or it reveals a lack of real knowledge about what is at stake. The costs cannot be estimated with any degree of certainty until it has been established which countries are to accede to the Union, in what order, and at what point in time.
Economic development in the countries of Central and Eastern Europe is another factor. Here I would urge a study of the trade statistics and economic data. As for enlargement itself: the accessions will be phased, so let us not get carried away by our misgivings! That would be poor form on the part of the only directly elected international parliament. Economic development in the countries of Central and Eastern Europe will create more financial room for manoeuvre. For us, for the European Parliament, no task should be of greater importance or interest - after the cold war and the end of the confrontation between power blocs - than to help make the twenty-first century a European century in the best sense of the word.
Mr President, the European Union has set itself two major political and economic objectives for the coming decade: firstly to create the economic and monetary union, and secondly to prepare for and accomplish its enlargement. Both these goals are associated with a massive financial outlay by the Member States. The measures currently being taken in the individual countries with a view to meeting the Maastricht criteria on time are already lowering the social standards of large sections of the population. But they are also causing many citizens to feel increasingly unenthusiastic about the European Union and, unfortunately, about the European ideal.
In my opinion this report, which is a very well-balanced one, is nevertheless based on a fallacy, namely that the deepening and the enlargement of the Union can - or even must - take place simultaneously. On the contrary, it would seem that the completion of monetary union will make enlargement to the east impracticable for many years to come. Some Member States are simply not able to take on even more financial burdens. The mere fact that the countries of Central and Eastern Europe, with some 106 million inhabitants, will represent 29 % of the population, whereas their GDP amounts to only 4 % of the GDP of the 15 EU countries, shows what unimaginable efforts will be required.
The Union's fundamental aim, enlargement, is very welcome for economic and political reasons. But everything possible must be done to carry out all the necessary adjustments and reforms in good time, both in the Member States and in the applicant countries, and particular attention must be paid to what is tolerable from a social point of view.
As regards the enlargement strategy, it is vital to opt for a flexible approach, given the widely differing levels of development. A transitional phase must be planned for each country, in accordance with its needs and circumstances.
Mr President, enlargement gives us a unique opportunity to unite Europe. It is an opportunity to safeguard peace and security in our part of the world, and also a good opportunity to enrich the European Union with new ideas.
But enlargement will not happen overnight. Applicant countries must develop into democratic constitutional states with functioning market economies. The EU itself must also change its current form. As is well known, methods of working are currently being overhauled by the Intergovernmental Conference but it is also important that the question of the financial effects of enlargement are raised for debate. There is no point in sticking one's head in the sand. What is required is an honest account of what enlargement will cost. The report from Christodoulou is just one stage in a wider debate and it raises the financial questions for discussion. This has to be a good thing.
One important conclusion, which was pointed out in the report, is that the EU's agricultural policy must be reformed. Already, this accounts for 50 % of the EU budget. If there is no change, this proportion will increase greatly in an enlarged EU. This is not compatible with the general costs brought by enlargement nor with the requirements which we need to fulfil in the EU Union. Regardless of enlargement, there are still fundamental reasons for reforming the EU agricultural policy: it costs too much and involves too much bureaucracy. The work on adjusting agricultural policy must, therefore, be intensified, not only to facilitate enlargement to the East but also to improve the current EU cooperation.
Mr President, the enlargement of the Union to include the countries of Central and Eastern Europe must be one of our priority objectives for the sake of solidarity and the stability of Europe. The applicant countries will, of course, have to fulfil certain minimum political and socio-economic requirements and must have developed into proper democracies and constitutional states. But we should not suggest, as the Christodoulou report does, that the date of accession should be postponed until these countries no longer need transitional periods or any special provisions.
There is no doubt that the enlargement of the Union will involve considerable costs. Take agriculture: irrespective of enlargement, this sector is going to have to meet further environmental and quality requirements over the next few years and must prepare for the next WTO trade round. But it is too easy to suggest that financial support for agriculture should now be drastically scaled down and prices reduced to the international level, as the report proposes.
Structural policy is the other major cost factor, and this too will require some reform, irrespective of enlargement. The underspending of the funding available indicates that the Union reached the limit of its absorption capacity long ago. We need to get away from the situation where more than 50 % of the Union's population comes under one or other of the Structural Fund objectives. The Structural Funds should only be used if they are effective, and only for genuine problem areas such as, in the near future, the countries of Central and Eastern Europe.
Mr President, I should like to congratulate Mr Christodoulou on the exceptional work he presented. On the opportunity of this debate, I want to make a number of general observations.
Enlargement is perhaps the most important challenge the European Union has faced since the beginning of the effort to build a united Europe. If Europe really wants to play an international role and be a substantial political power, it must address this challenge and opportunity.
Enlargement to include the new candidate countries should not lead simply to a large market, but should aim to integrate the new countries and improve their standard of living, modernize their structures and democratize their political system, so that they can approach the economic and social cohesion that is essential.
Enlargement should involve the citizens. It involves costs, and those costs must be shared fairly. It is almost certain that economically strong countries will secure greater benefits than weaker ones whose economies are likely to suffer from the competition engendered by the new members. The appropriate studies and estimates will have to be carried out. There is no doubt that both the CAP and the structural policies need rationalization and review. The aim, however, should be to modernize them and not to abolish them. We must all grasp the fact that if we want enlargement to take place, the European Union's budget will have to be increased.
Enlargement has constitutional consequences. The necessary changes must take place at the IGC to avoid undermining the Union's effectiveness and enable it to go deeper. Enlargement, negotiations for which must begin immediately after the end of the IGC, is of equal concern to the countries of Eastern Europe, including the Balkan countries, and those in the Mediterranean area, such as Cyprus.
There is an internal logic and cohesion to the European Union's enlargement. Enlargement towards the East and the South.
Mr President, I agree with those who say that this is one of the biggest peacetime exercises in European history. That is why it must be approached with extreme seriousness. I congratulate Mr Christodoulou on his report, which presents a serious, in-depth analysis of the problems.
I wish to make five comments on the debate. Firstly, we must always bear in mind that the successful conclusion of the Intergovernmental Conference is a precondition for enlargement. The Central and Eastern European countries do not want to join a Union which is substantially weaker than it is today. So a successful conclusion is a precondition. If the member states are unable to deliver that, they will not be able to meet the huge challenge of enlargement.
Secondly, it is extremely important that every applicant country should be judged on its own merits, without any prejudices. That is why the Commission will do its best to judge each applicant country on the basis of the political and economic conditions it is able to fulfil and its ability to take over the acquis communautaire concerning the administrative and judicial systems needed for the operation of the internal market. These opinions will be given after the conclusion of the Intergovernmental Conference next autumn.
Thirdly, the Commission is preparing a document - also for next autumn - on the impact of enlargement on all Community policies. As many people have said here today, the impact of enlargement on agricultural and structural policies is important.
Fourthly, next autumn the Commission has promised the first communication on the financial framework after 2000, including enlargement. In agricultural policy, the key point is that prices in the new countries will go up, so farming income will increase. So there is no real justification for compensation. But, at the same time, if we go forward with CAP reform, there may be increased requirements for compensation in the West. We can say that we can solve the problem for the transition period but we also need a solution after the transition period so there is one coherent agricultural policy. It is a very heavy challenge.
For the structural funds: if, as it seems, there is no great enthusiasm for increasing the old resource ceiling - I have met hardly anyone outside this House who is in favour of it - we must try simulations of enlargement with 1.27 % of GDP which means 0.46 % for structural funds. This means that growth will provide new resources but that is not sufficient to cover everything. So we need adjustments among the present Member States. It will not be easy. But, next autumn, we will present a communication on this whole financial framework, so Parliament will be able to study the issues on the basis of three Commission documents.
Finally, enlargement will be an extremely difficult exercise but, if certain conditions are fulfilled, perhaps not impossible in budgetary terms. But if the IGC is not a success and the Union is not deepened, it will not be possible. That is why we must put strong pressure on the IGC to achieve deepening of the Union and more efficient decision-taking.
We are on a very narrow path in this discussion. On the one hand we must encourage all these ten countries in their efforts to strengthen democracy, to establish a market economy and to accept Community legislation. But, at the same time, we should not give false promises that it will be easy: it is a heavy, tough undertaking. We must encourage them to go forward, because successful enlargement will substantially strengthen peace and security in Europe and has huge economic potential. But let us not think we can do it overnight.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
EU/associated countries relations in agricultural field
The next item is the report (A4-0384/96) by Mr Rehder, on behalf of the Committee on Agriculture and Rural Development, on the Commission study on alternative strategies for the development of relations in the field of agriculture between the EU and the associated countries with a view to future accession of these countries (Agricultural Strategy Paper) (CSE(95)0607 - C4-0023/96).
Mr President, ladies and gentlemen, the House should not panic, but an important partner in the discussion is missing, namely the Commissioner responsible. I would ask for the Commissioner to be present, otherwise our words will all be in vain. I shall continue when he has arrived.
He is just coming, I am told. Let us wait a moment for the Commissioner, who is apparently just arriving.
Mr President, I shall not repeat the well-known dictum about lateness and history, so as not to take up any more of the House's time, and I think that Commissioner Fischler is with us in spirit.
Ladies and gentlemen, discussion of the future of rural areas and the continuation of agricultural reform is not only important in terms of the decision to incorporate the countries of Central and Eastern Europe. It is also long overdue, because the ship of EU farm policy, still reasonably seaworthy after 1992, has since become a decaying hulk in need of repair, which is placing the whole European crew in growing danger and has brought only a small percentage of those working in rural areas to a shore where they can make a living. The fact is that 80 % of our farmers are having to watch, with increasing bitterness, as the biggest profits are routinely made by wholesalers, exporters, warehouse owners and, last but not least, crooks who obtain subsidies by fraud. They are also seeing the further desertification of many parts of the countryside, and the slow but steady death of rural areas - which account for 80 % of Europe's surface - that have been under cultivation for hundreds of years.
Anyone who now maintains that a thorough reform should be postponed, and claims that only very general guidelines for the reform are needed, is either burying his head in the sand, so as to ignore the daily reports of scandals and consumer protests, or is guilty of accepting that the reform affects only the 20 % of farmers who take the biggest slice of the subsidy cake. In future, our rural policy must be better targeted, so that European taxpayers' money supports not a policy for millionaires, but a policy for millions of people in rural areas who have a right to a social and democratic policy which affords them a decent livelihood.
The manifestos demanded by some fail to do justice to the enormity of the problems, and in this field of European policy - as in others - our fellow citizens expect fewer words and more deeds. Anyone who claims that the only issue at present is the context for enlargement to the east is either simply refusing to understand that general reform of the Union is one of the main prerequisites for the integration of these countries, or is quietly counting on a postponement of agricultural reform in the EU, so as to delay this issue until kingdom come.
We cannot sell the decaying hulk of the CAP to our partners in the applicant countries as a vessel for our common future. Commissioner Fischler, you are most welcome. I was just saying that you were with us in spirit, and I shall now continue. Our partners in the applicant countries must be told quite frankly, and at an early stage, that because of our bad experiences in the past we are counting on an integrated policy for all rural areas in future, and that this is the only model which can hold good for Eastern Europe as well. Farm policy will need to be incorporated into a regionally focused, well-targeted structural, environmental and social policy, not imposed by a remote bureaucracy but involving those concerned at all levels.
Some irritation has been caused in the Union and in Eastern Europe by the presentation of cost calculations which have basically been plucked out of the air; no one in fact knows yet what this enlargement, this integration will actually cost. Only once the main features of a new rural policy have been established will we be able to ask what costs will be incurred.
I should also like to speak on behalf of others who are affected, and whom we have all too often treated badly. The readiness of many people in Europe to accept a common rural policy, and to make available the necessary resources through taxation, does not depend only on the framing of a socially and environmentally sustainable policy. The people of Europe are also demanding that animals should not be produced, consumed and - when not needed - disposed of as if they were industrial raw materials. They also expect us to create a new policy which allows no further scope for export subsidies to be misused to torture animals by transporting them for long periods virtually around the globe.
Following the most recent scandals, thousands of people in my country came forward to sign petitions demanding an end to these shipments, and I shall now hand over to you the 3182 signatures. Please do not see this as a request, but as a clear and unmistakable demand from our citizens that the torture of animals, legalized through subsidies, must be stopped immediately. Here too there has been enough talking: it is high time for action!
Mr President, the development of agricultural relations between the EU and the CCEEs is undoubtedly a vital issue for the Community's future. The Commission document on alternative strategies for these relations is, in this context, insufficient and lacks justification.
Therefore, the European Parliament should have adopted a set of coherent guidelines to reshape that document and enable decisions to be taken later on on strategies and alternatives. Nor will that happen, however. Unless we take the decision to send back the Rehder report to the Committee on Agriculture and Rural Development, we run the risk of approving a set of conclusions which are contradictory and difficult to understand, which would reflect badly on the European Parliament.
This is a position which does not, of course, belittle the far-reaching and committed work done by our colleague.
It would however have been better to waste less time on one-off aspects, some of which are very personal and of little foundation, of the reform and future of the CAP, and instead we ought to have looked at the fundamental aspects on which much serious work needs to be done.
On this score, the conclusions of the REX Committee opinion, approved (I insist) unanimously, would have been sufficient. On what basis is it possible to decide future strategies if we have yet to make exhaustive assessments of the effects of the 1992 CAP reform, which should have been carried out by the Commission as an obligation any way, and if certain farming sectors have not yet been reformed? How is it possible to opt for strategies unless we have an independent and wholehearted assessment of the economic, social, regional and sectoral consequences of the enlargements, either on the current Member States or on those countries that might join? How is it possible to take decisions without the minimal attempt to look at the consequences of the GATT agreements on agriculture or even trying to assessment the foreseeable developments and consequences of the next round of negotiations?
Finally, how is it possible to take options without safeguarding fundamental principles, those of financial solidarity, Community preference and, last but not least, giving implicit and passive cover to the possible dismantling and re-nationalization of the costs of the Common Agricultural Policy?
It does not appear to me that Mr Rehder's report comes to no very clear conclusions: I think it goes a long way to developing the new proposals contained in the strategy paper approved by the Commission in December 1995, in Madrid, and makes them more complete. I believe it will be very important to have this support from the House because there is a tendency to raise again and again, in a dramatic and exaggerated way, the problem of the costs of enlargement.
I believe that argument to be misleading. It is rather irresponsible to wave today at citizens, Member States and taxpayers in the European Union, what are - in my view - estimates with no real basis on the costs of the CAP post-enlargement. I do not believe that any of us today can realistically imagine that the CAP, as it now stands, can be extended to the CCEEs and remain unchanged. Furthermore, I believe that Mr Rehder's report has the merit of showing how the real needs of the countries that lay behind the Berlin Wall are not in any way in conflict with the need to strengthen immediately - and most importantly - the policy of structural rural development rather than that of the markets using the traditional system of supports and subsidies.
In the wake of the Cork Conference, I believe that we need to be resolute and courageous in going further along this path. I am asking you for two things, Commissioner: the first is to set in place machinery for the continual monitoring of the state of agriculture in the CCEEs so that we can clearly observe the impact of the CAP on their development; and the second is to present as rapidly as possible a detailed document on reform of the Common Agricultural Policy and stop proceeding in this disorganized and inconsistent manner and instead make a thorough assessment of the de facto situation and have a full discussion on the stage reached.
Mr President, Commissioner, ladies and gentlemen, Mr Rehder has produced a comprehensive paper on enlargement to the east, and also on the current situation in agriculture. I am working on the assumption that the agricultural reform carried out in 1992 is valid until 1999, and that in the meantime adjustments will be made and further discussions held. I am not, however, assuming that farm policy will be changed overnight as a result of the Rehder report. That would not be in keeping with your declaration in Cork, Commissioner, with which I entirely agree: that we must return to the principle of sustainability. I shall keep on reminding you of this, since basically I was very taken by the principle of sustainability.
Anyone now wishing to modify the agricultural policy must be quite clear that three sets of demands will be awakened. Budgetary experts are thinking that, if the CAP is modified, money will be saved; farmers are saying that, if the CAP is modified, they wish to have higher incomes; and consumers are calling for even cheaper food. That is how simple it is, and that is why we need to know exactly what we want.
Consumers know what they want, and so do farmers. But, after implementing a reformed agricultural policy for five or six years, we should begin by taking stock and seeing what has been achieved.
Since you have been kind enough to provide me with the milk price trends of recent years for which I asked you, Commissioner, I note that milk prices in the countries with strong currencies have fallen - yes, Mr Samland - and that only in the countries with weak currencies have prices risen markedly. I do not believe that this is right in the long term, since to a certain extent farmers in strong-currency countries have higher costs than those in others. It is in fact in countries with the highest wages, the highest taxes and the highest contributions that farmers have to manage their money most carefully.
Commissioner, you said in Cork that we are currently funding 62 Objective 1 programmes, 82 Objective 5b programmes - though not a single one in my region - 101 Leader programmes, 130 programmes under the regulation on agriculture and the environment, 36 programmes for Objective 5a measures, and numerous afforestation and early retirement programmes. We cannot sustain this, you said at the time. I would take the same view.
Some weeding-out is needed here, in the truest sense of the word: we must consider where the resources are going. Your Director-General, Mr Legras, was even more explicit when he said that there are market, price and structural problems to be solved, and still a good many loose ends. He said that farm prices and export subsidies should be reduced, without farm policy being renationalized, and that agricultural competitiveness should be improved.
My response to that is as follows: I do not think farmers want dozens of programmes. Farmers want a basis for a secure income, which will allow for the development of sustainability. I too believe that this must be brought about. As the committee of inquiry has clearly shown, necessary and important processes of decision-making will run into the sand on their way through the many bodies concerned and will prove inconclusive unless responsibilities are apportioned better in the future, so that everyone knows who is responsible for what. Take, for instance, the delays over important decisions on matters such as BSE and the transport of live animals. I think that the partnership and cooperation between the EU, the Member States and the regions must be organized more effectively in future. You have said as much, Commissioner, and I thank you, but I shall be even more grateful to you once you have achieved this goal.
Mr President, the first draft text submitted to the Committee on Agriculture recommended a very comprehensive review of the CAP.
The main purpose of the amendments tabled by the UPE Group is to highlight the fundamentals of the CAP, namely the guarantees provided to European farmers, taking into account the particular agricultural structures and potential of each of the countries of Central and Eastern Europe, and to ensure that this enlargement does not jeopardize the present level of aid provided to the agricultural sector since the ratification of the Uruguay Round.
As you all know, France firmly supports the prospect of enlargement of the European Union, which should make it possible to build a coherent geographical entity with over 470 million inhabitants. Agriculture will be one of the main issues at stake in this new enlargement, given the importance of this sector in the economies of the Central European countries.
It is natural that the European Parliament should take a close interest in this matter and its impact on the CAP. However, this policy - seen by France as crucial - will develop gradually and will need to encompass a range of factors, including the accession of the CCEE.
In conclusion, these accessions do not justify a comprehensive review of the CAP, which is - and must remain - a bedrock of the European Union's internal policies.
This is the first time that we have discussed the accession of the Eastern European countries and its implications for the agricultural sector, and I am sure it will not be the last. I think the Rehder report contains a number of important points to be considered.
Agriculture is certainly one of the most important aspects, though the single most important aspect is surely the achievement of peace and stability in Europe. Agriculture is one of the means of achieving this. We know what the impact will be. The population of the Union will increase by one third when the countries of Central and Eastern Europe join, but the area of agricultural land will increase by 55 %. What will the implications of this be for our present agricultural policy? First of all, can we apply our prices policy? Various people have already said, and I agree with them, that this is not possible. Prices here are almost twice as high as in Eastern Europe, and if we applied them to consumers who spend 30 to 60 % of their daily income on food there would be widespread social unrest. So that is out of the question. Applying our incomes policy is also not a good idea. We have compensation for loss of earnings here in the West, but this has never happened in Eastern Europe and compensation is therefore not necessary. I think we are gradually going to have to move closer together, and the current GATT agreements could help us in this.
So what can we do? We can ensure the widespread application of the third element of our present agricultural policy, the structural policy on rural areas, where the governments, cooperatives and all kinds of other groups can play their part. Something else we can do is to provide support for every form of private initiative. Could we not consider providing investment subsidies, interest rate subsidies or other such help straight away through the PHARE funding? Trade is usually in the interests of both parties, and should be encouraged as much as possible.
Mr President, while thanking Mr Rehder for the work he has done, and I am aware how much, and how many hours, this represents, it has to be said that, after the vote in committee, the resulting final document does not in our view meet the strict standards and show the responsibility required of our work.
I continue to make a distinction between Mr Rehder's efforts and the end result of the vote in the Committee on Agriculture. Here it seems to me that the end result does not deal with the matter in depth; on many occasions it does not even take account of discussions in the Committee on Agriculture, and I believe that the outcome of the final report does not sufficiently refine the Commission's report or produce a critical view of this document. In my view this is of great importance, since the Commission's document appears to be the chosen option, a development of the 92 reform approach. This reform - and if the Commission claims it still has no serious studies of this matter the example of France could be used, where they certainly exist - has brought about a huge concentration of agricultural expenditure on certain kinds of herbaceous crop production, the disappearance of 10 % of farms and an increasingly reduced concentration of most aids in the hands of farmers.
I believe this to be fundamental when it comes to talking about the problems of enlargement. But, as a strange paradox, the simplification proposed in the Commission document should not, if we add to it my Group's critical analysis of the implementation of the 92 reform, result in the dismantling of the Common Agricultural Policy, something which is on the table and represents a great danger.
Having said this, my view is that the document should be simplified and reorganized, and that the report of the REX Committee, as presented by Mr Novo, gives simple pointers to methods of tackling these matters. In this connection I would like to recall here that, firstly, we have to bear in mind that the countries of central and eastern Europe are not homogeneous; secondly, that we have to analyse the impact of implementing the 92 reform of the CAP, the free trade agreements and the effects on the CCEEs, so that measures can be adopted in the preaccession period which do not distort the CCEE markets.
Finally, Mr President, I would like to point to two factors which need further thought: simplification of the CAP cannot result in renationalization, and as Mr Liikanen himself acknowledged earlier, we have to give serious consideration to possible developments in financial resources.
Mr President, the agricultural policy is not too expensive; the money is going in the wrong direction, and into the wrong instruments. Prices for agricultural products are not too high; they are too low to permit the ecologically sound production of high-quality, healthy food. We support the Rehder report - we support the whole of it. It was cut by the Committee on Agriculture and Rural Development. Mr Funk, what matters is not to establish a new farm policy superseding the CAP, but the direction to be followed if enlargement to include the countries of Central and Eastern Europe is not to end in disaster. It has quite rightly been said that our efforts should be directed not at the world market, but at the internal market and the regional markets. Then the market will do what Mr Samland is not prepared to pay for out of public funds. Because we cannot have both: cutting back public funding and reducing prices would be the death of rural areas. I am in favour of bringing down subsidies where they are misguided, but in my view, consumers must be expected to pay a reasonable price for healthy food, in the context of a policy based on quality.
Mr President, the enormous differences between the Community and the applicant countries of Central and Eastern Europe will mean that lengthy transitional periods are required in the agricultural sector after accession. It is economically important that the system of income support should be maintained for the existing Member States, without needing to be extended to producers in the applicant countries. Increasing food prices would be socially unacceptable, given the proportion of the family budget already spent on food.
Union support should therefore focus on restructuring and modernizing the agricultural sector in these countries. We must adopt a cautious approach on reciprocal trade, offering wider but controlled and differentiated access to the EU market, without allowing imports to cause distortions.
In the discussion on reforming the common agricultural policy, it is generally assumed that further liberalization of the agricultural market is unavoidable. This would both meet the wishes of our partners in the WTO negotiations and facilitate the accession of the countries of Central and Eastern Europe. But it must be understood that the reforms must not undermine the coherence of the CAP, which should maintain its basic function. Before any new countries join, a careful analysis must be made of the effects of the 1992 reforms and the concessions that have accumulated under the free trade agreements with the Mediterranean countries, Mercosur and South Africa.
The horizontal approach which the Commission has adopted to promote an integrated policy on rural areas is, in my view, the wrong way to set about things. Any adaptations to the CAP must be tailored to each individual sector or product. For some products, a liberal market presents no problems, while others like dairy products and sugar will continue to need intervention and support measures. In order to prevent distortions of competition, the report by the Committee on Agriculture rejects the idea that the CAP should be renationalized. The same applies in general to the prices and incomes policy.
The situation is quite different when it comes to protecting nature and the countryside. Regions mostly have their own requirements, and centralization is difficult. It is therefore impossible to make Community income subsidies conditional on meeting requirements in this field, as the Commission proposes. If national programmes are linked to European framework directives, then national funding for nature and countryside policy measures need not result in distortions of competition. It could also prevent money from going round in circles, as is currently happening with the Structural Funds.
Mr President, I would like to thank Mr Rehder for his report which I welcome and congratulate him on all the hard work he put into it. It is a very welcome report.
The future of European agricultural policy is high on our agenda, not only because its budget continues to eat up such a large proportion of the overall European budget, and at the same time fails to deliver many of the standards or meet the needs that the citizens of Europe deserve, but also because of the international commitments made by the European Union, one of which was made in 1993 at the Copenhagen Summit: a commitment to the expansion of the Union to incorporate the Central and Eastern European countries. It is clear that the Common Agricultural Policy in its present form cannot be sustained. This is true whether we are a community of six, fifteen or twenty-five.
Agriculture in the last 30 years has changed within the overall European context. The rapporteur rightly identifies the need to regionalize the Common Agricultural Policy to account for these differences. It is also clear that the current system of compensatory payments is expensive and distorts the market. The reforms of 1992 were long overdue and, as the Commission now acknowledge, further reforms are necessary. In the cereal sector, for example, success has been short-lived. We have now reached the pre-1992 output levels but at twice the cost to the EU budget.
Perhaps the biggest failure of the Common Agricultural Policy has been the limited benefit it brings to rural communities as a whole and in some cases it has encouraged harmful farming practices. We must all recognize that after 30 years the rural economy must be refocused and we must develop a policy to sustain all our rural areas and not just one sector.
The prosperity of our rural communities can only be ensured through an integrated rural policy. The accompanying measures of the 1992 reforms must now be fully incorporated into the Union's policy. Recent events have shown that public health and caring for our environment have a central, and not a peripheral, role to play.
At the Cork Conference the Commission illustrated their commitment to change. We should show our commitment, too, by supporting the rapporteur, whose work will pave the way for European agriculture and facilitate the accession of the Central and Eastern European countries.
Mr President, enlargement of the European Union to take in the countries of central and eastern Europe is a logical development along the orad to European Parliament construction. But this enlargement cannot be underestimated. Its significance is particularly relevant for agriculture, whose weight in the economy and society is three or more times greater than the European Union average and whose prices are far lower than those practised ion the European Union making them highly competitive.
The Commission document, dealt with by the Rehder report, set out to tackle, simultaneously the enlargement strategy and the future development of the CAP. There is no doubt that these two issues are inter-related and that the evolution of the CAP must be decided by the 15 current Members of the Union, on the basis of a future option about what they want for their society and not determined by external factors or pressures.
What is happening is that, following the 192 CAP reform and application of the GATT round of negotiations, new situations exists calling for a response, particularly in the regions most vulnerable to the new international economic order. What we need for the future is an agricultural policy that strikes a basic balance between the three major dimensions: a moderate policy of support for prices and markets, an income support policy, on a regional and not a sectoral basis, and thirdly a rural development policy able to diversify the economic base of those areas more dependent on agriculture.
It so happens that the average level of income of CCEE farmers is lower than that in the European Union. It is also certain that certain rural areas in the current EU are even poorer than those of the CCEE.
Therefore enlargement cannot be rushed or carried out at the expense of the effort to achieve cohesion and convergence being made in the existing poorer regions of the Union, mainly those in Objective I.
It is necessary to speak of a future reform of the CAP and it cannot be hurried but must be done seriously and completed by 1999 or 2000, the beginning of the new round of GATT negotiations. The European Union must know what it wants or does not want, otherwise its hand will be forced by international pressures.
Mr President, Commissioner, ladies and gentlemen, I think we all understand the importance of this event: it is one of those moments in time on the basis of which the historians of the future will probably judge our capacity to be far-sighted.
Following the collapse of the Berlin Wall in 1989, the accession of the former soviet socialist republics to Western Europe is now clearly an event of great moment but, for that very reason, it needs to be approached with great caution.
Hence the report leaves us with a sense of incompleteness, although the rapporteur himself has backed it with great determination. It was perhaps a little too hasty, with too many issues lumped together, including an attempt to reform the CAP: that is certainly something that needs to be done, but elsewhere, in different circumstances and at a different time. That is also apparent from the large number of amendments - 131 of them - many of them relating to paragraphs 8-35 of the motion for a resolution.
The 1992 CAP is having to contend with the fact that its programme is limited and, more especially, with the urgent need for a reform that can no longer be delayed. Well just imagine what would happen if it had now to deal with the unfamiliar agriculture of the countries of Eastern Europe with its lack of balance and which varies so greatly from one region to the next and, above all, is so very different from western agriculture.
What sort of proposals can be made in relation to competitiveness, product quality and the need to give value added by processing products? How does this link up with the proposal to give greater operational independence to the Member States and the regions, to regional entities? All of that has to be reviewed and the parameters established, and there has not been the time to determine the methods and time-scales for this.
We know that there are three approaches to that reform: maintaining the status quo , setting under way a radical reform or further developing the 1992 reform. The report takes the third approach without going into greater detail on the steps to be taken or indicating how this will affect our obligations arising out of the Uruguay Round, bilateral agreements and the free trade zones, not to mention the need to amend the price support and income compensation arrangements, with the structural and social risks that implies.
Welcome, but once again premature, is - in my view - the reference to codecision on agricultural issues which has to be decided and discussed in a more appropriate forum. In short, I repeat: what is the hurry? What does it benefit anyone?
Mr President, Commissioner, the Rehder report gives a good picture of the problems associated with the present agricultural policy and the way it should develop in the interests of enlargement to the east. The conditions for agricultural production within the Union vary widely. The differences concerned should be taken into account in connection with the reform of agricultural policy, requirements at world trade negotiations and enlargement of the EU to the east. The very existence of the Union is based on the principle that the Member States' differing needs should be taken into account as fully and justly as possible in common decision-making. The purpose of the Union cannot be to destroy the preconditions for agricultural production in each Member State. The Rehder report quite rightly stresses the importance of regionalizing agricultural policy and the practical application of the subsidiarity principle. Regionalization and subsidiarity must be put into practice in the reform of agricultural policy.
Agricultural policy is being reformed by bringing producer prices closer to world market prices. This would mean that farmers producing in relatively unfavourable conditions, such as those in Finland, will need more support than in the past: enterprise will be completely eliminated from this sector. Serious attention must be devoted to this aspect of agricultural policy reform, as it must be possible to preserve the entrepreneurial angle.
Enlargement to the east will increase the area of farmland in the Union by more than 55 %. The conditions for enlargement must be agreed in such a way as to secure each Member State's continuing right to its own agricultural production, irrespective of the differing physical conditions. Transitional periods must be sufficiently long and the production of the new Member States must be subject to the same quotas as before enlargement, to avoid disrupting the equilibrium of the market. When Finland joined the Union, production was limited to quotas corresponding to the level which applied before enlargement. I believe that another issue at stake here is that all Member States should be treated justly and without discrimination.
Mr President, I should like to say quite sincerely that I am surprised at the impromptu and superficial way - which probably conceals some dark ulterior motive - in which we are debating this gigantic issue. What is this all about?
A Community that is a political dwarf on the international stage and even within its own territory - we can look to the Yugoslavian crisis as an example - a Community with an agricultural policy which staggers from crisis to crisis, which adopts measures every week, every day, to restrict production, cut prices, impose fines on farmers and compel them to abandon their holdings and flock to the urban centres, unemployed and forced to demonstrate as they have been in Greece, as we speak Mr President, for the past 11 days. Hundreds of thousands of farmers with thousands of tractors have blocked all the most important road junctions, and are demanding something in return for their toil to enable them to live. And the government answers: ' Impossible, those are the orders of the Commission, that is what the CAP specifies, those are the GATT conditions' .
Such a Community then, with such an agricultural policy, is now embarking on the adventure of helping and developing agricultural relations with the Central and Eastern European countries!
Mr President, I am not counting, nor am I in a position to calculate how many ECU that would cost. What I do count, however - and the same thing was said by Mr Christodoulou and all the other speakers and by Mr Rehder himself - is that there will be tremendous social and economic consequences. The Community's cultivable land will increase by 55 % with accession. And what will you do then? Products will be produced much more cheaply and will flood into the Community while you are restricting them. What will happen? Nobody has thought about that. Mr President, bearing all this in mind, when the issue was debated by the Agriculture Committee, I said that it reminded me of the folk-saying: ' A mouse carrying pumpkins will not fit through its hole' . That is what you are doing. So take back your report - let the report be referred back to the Committee on Agriculture - and come back with a better-prepared study and propose whatever you think fit, provided it is realistic and not adventurous, and that it does not conceal coarse and dark interests that aim to rearrange the political, economic and commercial influences in the ten Central and Eastern European countries.
Mr President, Commissioner, ladies and gentlemen, I must begin by congratulating Mr Rehder on his report which is an exhaustive list of the implications of the future enlargement of the Union in CAP terms. This enlargement will oblige the EU to profoundly reform this policy, something we welcome.
The current CAP is the Union's most archaic, least fair and most job-destructive instrument. Nearly half the budget of this institution is handed out to farmers and 20 % of privileged farmers absorb some 80 % of this slice of the budget. In my country, 10 % of all farmers receive something like 90 % of the support. On the other hand, the CAP fiances as a priority all the crops that most help to decertify and destroy jobs in the countryside. Cereal production, mostly linked to the big farmers living in cities and which provides least jobs, is that receiving the biggest subsidies, 43 % of all aid.
In my country, the unemployment existing is identical to the number of persons who were obliged to abandon the countryside following Portugal's entry into the EEC. Enlargement must, therefore, impose a new agricultural policy based on solidarity, fighting privileges; on quality controls, to face up to excessive production that harms public health, animal health and the environment; on creating jobs linked to regional planning instead of unemployment and desertification; on linking man to the land and nature, instead of fostering a wider gap or the latter's destruction. The Union's enlargement is a unique opportunity to turn the CAP from a museum piece into a dynamic, forward-looking policy. I hope, Commissioner, that you have the courage needed to create such a policy.
Mr President, one of the most important and stimulating tasks for the European Union is to enlarge the Union and include the new Eastern and Central European countries as members. Great care must be taken, however, with this task. I take particular pleasure therefore, in welcoming discussion of the reports by Christodoulou and Rehder. In my opinion, both are fundamentally positive but they highlight a number of problems which must be taken into account.
Regardless of enlargement, adjustments in agricultural policy will be forced upon the EU. Continuation of the CAP as it stands would be devastating. We cannot, for example, continue to lock milk production up in a permanent quota system. We have every reason to continue to aim at the goals set by the CAP, that is to adjust agricultural prices gradually, and I mean gradually, towards the world market price. The majority of economists consider that these prices will increase in the future. The PPE group's second amendment reflects this situation exactly.
This process of change must commence in 1999, when GATT is taken up again. In my opinion, Europe has everything to gain from such a logical continuation of the CAP. In the long term, we would avoid export subsidies and border controls, and compensation to farmers for environmental and nature conservancy initiatives, which are valued by our people, could be increased. Such reform would also facilitate enlargement. But, just as continuous reform of the CAP requires needs to be phased in, negotiations with applicant countries must provide for an equivalent phasing in period and the introduction of transitional regulations for these countries. In respect of this, I believe that the effect of enlargement on the budget is being exaggerated. It is also quite clear that, with large differences in GNP between the EU countries and these new countries, care must be taken when transferring structural programmes to them. There are quite simply limits to the extent that large programmes can be absorbed. This applies equally to agricultural policy.
I think that the proposal to review set aside compensation and other fixed compensation under the CAP is a good idea. This does, in fact, cover a great deal of the traditional regional policy ground.
It is also worth mentioning that approximately 8 billion ECUs per annum has been given in support by the EU to Eastern and Central European countries during the period 1990-1994. If this is compared with the Commission's calculations for the total agricultural policy for all ten new Member States, the figure is approximately 9 billion ECUs for the year 2000; this, I feel, gives a good perspective on enlargement. I think that European agriculture, after enlargement, can look forward to the future with great confidence. With the right actions, it can be very competitive and an increased world market can be achieved.
Mr President, I should first like to thank Mr Rehder for his work. I am delighted to hear so many references here today to the Cork Declaration. The Commissioner is certain pioneering a very practical approach to agriculture and rural development. The future enlargement of the European Union to incorporate the ten central and eastern European countries is the most dramatic development ever to be contemplated or undertaken by the Union. The difficulties being experienced by the existing Member States in relation to reaching agreement on a single currency are nothing compared to the broad range of issues facing future enlargement to the east of which the future of the common agricultural policy and the structural fund review are but two.
The implications for each of the existing Member States for agricultural policy alone are profound, in particular for a country such as Ireland. A number of the ideas raised and the suggestions put forward in the Commission study will have serious implications for Irish farmers and the Irish agricultural sector. Creating a Community of 25 countries will eventually involve close to a 30 % increase and will have serious implications for the annual budget.
To make mistakes will be catastrophic not just for the existing Member States but also for the countries wishing to join. The issue, for example, of renationalization of the common agricultural policy, on the basis that such a development is implied by a process of simplification of the common agricultural policy, means in effect its dismantlement, and certainly would not be acceptable.
The third option put forward by the Commission, developing the 1992 approach, has positive elements since it involves the development of an integrated rural policy. Even with a gradualist approach to enlargement and long transitional periods which will reduce the overall cost, it will still be necessary to increase the size of the budget. Substantial debate and the revision of the EU's financial perspectives for the post-1999 period are vitally important and the budgetary resources must be dramatically increased.
Mr President, the enlargement of the European Union - not whether, but how - is the great challenge for Europe in the next decade. It is a huge compliment to the EU that its achievement in evolving from a Common Market of six countries to a Union of 15 democratic states is such that the states of Central and Eastern Europe, having acquired the freedom to choose, have chosen to apply for membership. How the present Union responds and adapts to facilitate this expansion, enabling the applicant states to develop and strengthen their newly established or re-established democratic institutions and economic transformation, will be the benchmark by which the history of this and the next decade in Europe will be judged.
Absolutely central to this process is the reform and adaptation of the CAP to meet the future needs of a wider Europe in the 21st century. Currently the CAP continues to absorb half the EU budget. Its original raison d'être , the serious food shortages following the second world war, no longer exists. There is already a need for change to meet new environmental and social imperatives in the countryside and more precise targeting of what are huge public subsidies, away from already wealthy farmers towards more marginal European regions and production of the food we actually need. Also, GATT requires the dismantling of the system of import levies and export subsidies.
Our colleague Mr Rehder produced an excellent report, underlining the changes required, both to achieve a common agricultural policy appropriate for an enlarged Europe in the 21st century, and also to release the kind of sums required for regional and social programmes in that wider Europe.
I am sorry that colleagues in the Committee on Agriculture and Rural Development were unwilling to face these realities and that a majority on the right voted to delete essential paragraphs from Mr Rehder's report. I appeal to this House, when it votes tomorrow, to restore to its position on this issue a commitment to appropriate reforms in the CAP. These reforms are necessary, even without enlargement, and are absolutely vital for the future of our agriculture, our environment and the process of achieving a stable, socially cohesive, continent-wide European Union.
Mr President, Commissioner, we have a saying in Portuguese that means 'guessing is not allowed' . Guessing what enlargement will bring, a political reality that we all want, is very difficult indeed.
Mr Rehder has put in a lot of hard work on predicting CAP reforms but I would have preferred him to have predicted changes to the agricultural policy, speculation on farm prices and the costs of agricultural policies worldwide. Because the future of the CAP will depend on that - or rather the future success or failure of enlargement. That I know.
I also know something else from my own experience: the experience of Portugal's accession, a country where everything was state-controlled, that had been through a revolution, that had undergone collectivisation, and which has yet to adapt to market rules let alone the current CAP; on the other hand, the study conducted at Munich on the accession of east Germany, at the time of reunification, the mistakes made despite the fact that the two countries speak the same language, the negative effects that were not predicted: all of this teaches us that we should study the situation more carefully and not be like Alexander the Great who wanted to conquer the rest of the world in a hurry.
Mr President, it would have been more appropriate in political terms if this report had been dealt with after the review of the Maastricht Treaty. Contrary to what the rapporteur intended, we are in such a hurry that we now risk sending out the wrong signal. Let us be honest, the reform of the Union's agricultural policy has only just begun. North-South relations are still difficult, and the major problems are yet to come. Before we embark on any talks with new partners, I believe that we need to put our own agricultural policy on an even keel. Our citizens are being asked for more funding, and they may be willing to provide it if we have a coherent and transparent agricultural policy which firmly establishes the European farmer's place in the countryside and his role in its development.
In the applicant countries, more people are dependent on agriculture, and this means that we have an even greater responsibility to support them materially and democratically once we have completed our reforms. This report marks the beginnings of a strategy, but it is only a very small first step.
Mr President, ladies and gentlemen, I should like to start by expressing my gratitude to the Committee on Agriculture and Rural Development, and in particular to the rapporteur, Mr Rehder, for all their work and for today's report.
I have said from the beginning that I am opposed to radical experiments, but also to merely preserving the status quo. I still maintain that the common agricultural policy needs to be continually developed, in order to meet the challenges of the future. Indeed, there is no shortage of challenges just ahead of us: the creation of monetary union, the conclusions of the IGC, the new financial perspectives, the future agricultural guidelines, preparations for a new round of multilateral trade negotiations and, last but not least, enlargement to the east. In addition, there is a growing danger that various agricultural markets in the European Union will be destabilized, in spite of the increasing demand for food worldwide. Lastly, we have to recognize that on the one hand, the public is becoming more sensitive as regards the adverse effects of agriculture on the environment, whilst on the other hand there is a growing interest in the environmental benefits of farming, and a readiness to pay for them.
The Commission took up these issues in its position paper on agriculture for the Madrid European Council. The rapporteur also states in paragraphs 3 to 6 of the motion for a resolution that he supports the Commission in its efforts to press on with the CAP reform on the basis of the 1992 principles. We have also made it quite clear, however, that this reform must be carried out sector by sector, and not - as Mr Fantuzzi thought - across the board.
Some very important areas are to be discussed in the near future. I have promised Parliament that I will present my thoughts on the development of the milk market in the spring. We also need - and I have promised this to the Member States - a long-term reform of the beef sector, and we must press on with our consideration of the olive oil and tobacco sectors, amongst others. Mr Funk quite rightly pointed out that we need to reduce refunds: that is a commitment which we made in the GATT Uruguay Round. But it is not true that the Commission's policy is geared exclusively to reducing prices.
What we wish to do is assist the markets: in other words, we must create the preconditions for maximizing our market opportunities both inside and outside the European Union. In this context, I also agree with what Mr Graefe zu Baringdorf said: what the Union cannot do is produce at rock-bottom prices, while at the same time levying the highest environmental taxes in the world, without any financial outlay. Europe's farmers cannot do everything all at once.
For this reason, these considerations and measures will continue to focus on how to improve competitiveness in the farm sector, whilst at the same time maintaining agricultural incomes at a reasonable level.
I am also pleased to note that the motion for a resolution supports the Commission's views regarding an integrated approach to rural development, including all aspects of life in rural areas.
Rural areas require sustainable, integrated development. According to the 500 or more experts who were responsible for the so-called Cork Declaration, this should be ensured through a single policy and a systematic, regional approach. To my mind, the Cork Declaration addresses itself to many problems which are dealt with in today's report, and contains some useful ideas on how to tackle future reforms, by adopting an overall approach to solving many different problems in a rural area through a single programme, to be administered at the most appropriate level.
With regard to enlargement to the east, I agree with the view expressed in the motion for a resolution, that the restructuring under way in the countries of Central and Eastern Europe should be supported both financially and by the transfer of know-how.
In the light of this aim, the European Union has devised a comprehensive pre-accession strategy. This strategy includes the gradual, reciprocal opening-up of farm markets in the context of the Europe Agreement, the structured dialogue, the PHARE programme and the White Paper on the incorporation of the Central and Eastern European countries into the common market.
The PHARE programme has proved a valuable tool in the restructuring process in these countries, and there are plans to expand this form of assistance in the coming years. More support will be required, however, and like you, I believe that the costs of integration should be examined in the context of the future financial perspectives.
We are aware of the challenges, and also conscious of how they can be met. It is now time to tackle these problems head-on, therefore, and to work together in seeking rational solutions for the tasks which lie ahead of us.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Question Time (Commission)
The next item is Question Time to the Commission (B4-1226/96).
Question No 36 by Lucio Manisco (H-0919/96)
Subject: The situation of children in Iraq
On 28 October Carol Bellamy, Executive Director of Unicef, and Catherine Bertini, Executive Director of the UN World Food Programme, drew attention to the catastrophic impact which the decision to postpone once again the 'oil for food and medicines' humanitarian programme adopted by the UN Security Council is having on children and other vulnerable groups in Iraq. The two officials stated that, every month, 4 500 Iraqi children under the age of five die from malnutrition-related illnesses or a lack of appropriate medication and that 2 150 000 Iraqis (including 180 000 children and 900 000 war widows) are now living below subsistence level. Furthermore, food production in Iraq has fallen a further 30 % this year.
Would the Commission not agree that it should respond to Unicef's call for the release of $ 10 million in extraordinary aid, to be used to purchase medicines and food for Iraqi children, and that it should promote the mobilization of a further $ 19 m in emergency food aid to the Iraqi people, as called for by the UN World Food Programme?
Would it not agree also that, leaving aside any historical or geopolitical considerations, Western governments, which have allowed the UN Security Council's humanitarian programme to be postponed time and time again, are directly or indirectly responsible for the situation in Iraq, which amounts to no less than a slaughter of the innocents?
Mr President, ladies and gentlemen, with regard to the question concerning the situation of children in Iraq, the Commission fully shares the European Parliament's concern at the worsening of the humanitarian situation in that country, and especially at the problems to which the most vulnerable section of the population - namely the children - is exposed. On 25 September this year, the Commission received an appeal for a humanitarian aid programme totalling ECU 31.7 million from the Department of Humanitarian Affairs, which is responsible for coordinating humanitarian aid to Iraq. In the near future, the Commission is due to adopt a general plan for humanitarian aid to Iraq worth ECU 20 m. Through this programme, the Commission will thus make available two thirds of the amount requested in the DHA's appeal. This general plan will be implemented by the World Food Programme, UNICEF, the UN High Commission for Refugees and the International Committee of the Red Cross, as well as by five European NGOs.
Since 1991, the Commission has been providing substantial humanitarian aid to the people of Iraq. During the period 1991 to 1995, the total value of this aid amounted to ECU 185.4 m. In 1996, up to the time when Turkey prohibited the transporting of humanitarian goods through its territory, and before the Iraqi army's invasion of northern Iraq on 31 August, the Union's aid to Iraq already amounted to ECU 9.5 m. Moreover, the Community contributed ECU 8 m to rehabilitation projects in northern Iraq in 1994/95. Humanitarian aid has been provided to both northern and southern Iraq, in accordance with their respective needs and without any conscious distinction being made. Priority has been given to the delivery of food and medicines, destined in particular for children under five - i.e. infant foods - pregnant women, widows and the elderly.
Furthermore, I am pleased to be able to announce on behalf of the Commission that yesterday an agreement was concluded between the Iraqi Government and the United Nations, the subject of which is the starting of the oil sales provided for by UN Security Council Resolution No 986. This allows us to hope that the implementation of the principle of 'oil in exchange for food and medicines' will quickly and effectively help to improve the Iraqi people's humanitarian situation.
Unaccustomed as we are to receive prompt replies - and often we receive no replies at all on violations of human rights and atrocities of all sorts when they are perpetrated by the United States of America - we are relieved indeed by the statement which we have just heard. But we cannot help noticing that it has reached this House very late and post facto , that is the same day that the taps have been turned on again for a limited oil flow from Iraq in exchange for food and medicines. Let us hope the decision by the United Nations Security Council and by Mr Boutros Ghali will bear the desired fruits in the next few months. Let us hope that no new intervening factors or new geopolitical considerations will be used as a pretext to stop this minimal humanitarian aid.
We have heard many figures from the Commissioner and we just wonder why the money provided by Europe has not borne the desired fruits up to now. The fact remains and will weigh for ever on our consciences that 4, 500 Iraqi children have died every month because of our inaction, as Unicef has testified. More than 300, 000 children have been murdered over five years by malnutrition, disease, lack of antibiotics and other medicines because of the United Nations' sanctions.
The fact remains that the Commission has for too long tolerated the slaughter of the innocents and we all bear the guilt.
Firstly, I should just like to make one point: you can, of course, say that the aid has been provided too late, but I believe that it is important that it has been provided at all. I have listed a series of aid measures which have been taken in favour of Iraq since 1991, because these operations were started immediately after the Gulf War. At that time alone, over ECU 100 million was granted and made available to Iraq.
Naturally, the Commission will not change its policy simply because this decision was taken yesterday. We shall continue to provide the aid which has been pledged, and thus change nothing in this respect. I share your opinion that, at present, we can only hope that these measures will together achieve the effect we all wish to see. I should like to make it clear, however, that the aid provided by the European Union, in relation to that provided by other parties, represents the lion's share. Consequently, we should not beat our breasts in self-criticism and say that we should do more, but compare ourselves to others and draw attention to how much aid they provide.
Question No 37 by Gerardo Galeote Quecedo (H-1027/96)
Subject: Cuba
Could the Commission supply an assessment of the common position on Cuba adopted unanimously by the General Affairs Council, pursuant to Article J.2 of the TEU, at its meeting of 25 November 1996?
The honourable Member asks in his question for the Commission to supply an assessment of the common position on Cuba. I should like to make it clear that the Commission fully supports the common position, which is line with and follows on from previous European Union statements, such as the declarations issued by the European Council at the Madrid and Florence summits.
The common position enables us to steer a middle course between vigilance with regard to human rights and support for the process of economic and social improvement. It should also be emphasized that the common position is a very useful instrument, in that it sets out systematically and in detail the areas of the European Union's cooperation and the terms of its relations with Cuba. It thus specifies the various preconditions for the possible stepping-up of cooperation with Cuba. This clear presentation should benefit the Union, as well as Cuba itself. In general terms, the common position has the merit of reaffirming the specific nature of the political line taken by the European Union with regard to Cuba, and of pointing out, in particular, that the EU rejects any attempt to bring about change in Cuba by means of retaliatory economic measures or pressure on the people of that country.
Commissioner, thank you for your reply; I am pleased to note that the Commission shares the Council's common position which, as you say, is consistent with the trend of events between the Madrid and Florence European Councils.
It should be recalled that during this period the Commission, in the person of its Vice-President Marín, took note on the spot of the rigidity of the Cuban regime and therefore did not present the draft mandate.
By the Council's offer of negotiations now, if a start is made on reforms to guarantee respect for human rights and to begin the transition to democracy, the European Union is opening doors to hope, for which the Cuban people will certainly be grateful.
I would also like to congratulate you, Commissioner, on the reference you made to the specific nature of the common position on Cuba, since this Parliament, and certainly my Parliamentary Group, have opposed the embargo policy of the United States Government, and the Helms-Burton Act in particular. Following this question and your statement, clearly I would like to ask you what specific action the Commission proposes to take to develop the guidelines contained in that common position, and specifically how you propose to ensure that aid is channelled through non-governmental organizations with no link to the regime, as set out in the common position.
Mr Galeote, the common position undoubtedly provides the continuity that we wish to see, and it builds on the declarations issued by the European Council in Madrid and Florence. It also unequivocally reaffirms the Union's rejection of the use of retaliatory economic measures. However, this continuity is not entirely linear, in the sense that the common position also makes an urgent call for an improvement in the human rights situation and greater political freedom. This criterion also comes into play in determining our line of conduct. Naturally, there is a need to ensure that the money we make available actually gets to where it is meant to go. The aid is conveyed to its destination entirely by European NGOs, and those NGOs are required to ensure that the goods do actually reach their goal.
With regard to humanitarian aid, I should like to point out that the terms of reference agreed by the Commission and the Cuban authorities stipulate that the NGOs remain the owners of the goods until they are delivered to the final beneficiaries, and consequently also retain control over them. In this way, therefore, we are seeking to ensure that the system functions properly.
Mr President, I wish to pay tribute to your very fair presidency of Question Time. I gather this is going to be your last one and I am sorry to see you go. I hope you will not take that off my one minute, of course!
I accept the Commissioner's response on the question of the common position on Cuba but I hope that we will not get so hung up on the question of human rights that we forget the essentials of our position towards Cuba, which is to oppose the Helms-Burton Act and the attempt by the US to blackmail the people of Cuba and the people of the world, because of specific ideological commitments in the US.
I wish to say that, having visited Cuba and America on several occasions, human rights in Cuba are often rather better than human rights in the USA, particularly the rights to free health, to free education and to a system which attempts to protect them. In fact, the infant mortality rate in Cuba is actually rather better than in inner-city Washington. Those are the human rights which the Cuban people want to keep and, although we, of course, expect and respect democracy, the broader conception of human rights is one which is shared by this Parliament and I know is shared by the Commissioner.
The Commission does indeed view the situation in the way that you describe, Mr Kerr. Clearly, our proposed approach or strategy with regard to aid to Cuba must not result in us neglecting to insist on respect for human rights. On the other hand, though, it must not result in the Cuban people - who are already suffering from the fact that human rights are not fully respected - failing to receive the aid which they so desperately need. This is why we have to strike a proper balance. In any event, I am convinced that the strategy we have developed jointly with the Council will have the appropriate effects.
Commissioner, I do in fact agree that a certain balance has to be achieved, but I am glad to see the Commission believes that there is no individual dignity unless each man and woman has freedom of choice, that individuals or peoples cannot have their future imposed upon them without their consent, and that of course no generation can mortgage the future of those to come. Democracy does indeed mean allowing citizens to decide on their collective future by the right to freedom of speech, by regular elections, by the demystification of individuals and the abolition of political dogmas. These are the principles set out in the common position, which very clearly links any progress in relations between the European Union and Cuba to a scrupulous respect for and improvement in human rights and fundamental freedoms.
That is undoubtedly necessary, Mr Salafranca, and I entirely agree that it must be one of the basic principles governing our relations with other countries. I also endorse your comment that the fundamental principles of respect for human dignity, freedom of expression and democracy must apply. However, it should also be quite clear - and we must be realistic here - that we cannot enforce all this by granting or not granting aid. We can call for it, we can insist on it, but we cannot always automatically enforce it. That is a fact that we have also learnt from a great many other situations.
Question No 38 by Freddy Blak (H-0960/96)
Subject: Ill-treatment of animals in transit
What specific action does the Commission intend to take against Member States infringing the provisions in force on the transport of animals for slaughter? Such infringements have been amply documented on German and Italian television, etc..
By virtue of the subsidiarity principle and the Treaty, the practical application of the animal transport directive in the Member States and the day-to-day supervision and control of animal transport companies to ensure that they actually comply with its provisions is first and foremost an area of competence and the responsibility of the Member States. It is the Commission's job to check that all the Member States transpose the Community provisions into national law and perform these tasks of supervision and control. To this end, the Commission is able to monitor the practical application of the directive through local inspections.
In July 1995, the Council of Ministers adopted an amendment to the animal transport directive, whereby the animal protection requirements in the transport of animals were considerably improved. At the same time, with a view to the Commission being able to monitor compliance with the directive more effectively in the future, the Council agreed to give the Commission an additional 12 inspectors. I regret to inform the House, however, that the Commission has so far not received a single one of these promised new posts. The new provisions adopted in July 1995 will enter into force on 1 January 1997 and, as I said, they should lead to an improvement. I also regret to inform the House, however, that without these additional inspectors, the Commission will find it difficult to verify that all the Member States are monitoring the practical application of the directive effectively, thereby ensuring that the new requirements are being observed.
With regard to certain German television programmes concerning the transport of animals from the European Union to third countries, I can confirm that the Commission is not only aware of these, but has also requested additional information about the incidents in question from the authorities of the Member States concerned, with a view to putting a stop to them. Moreover, this is the procedure that we are always required to adopt in such cases. If it comes to the Commission's attention, either through its own investigations or via adequately documented complaints, that a Member State is not transposing a directive properly or ensuring its practical application, then the Commission first makes representations to the authorities of the Member State concerned. If those authorities then fail to adopt the necessary measures to prevent a repetition of the infringements in question, the Commission will normally initiate the infringement procedure pursuant to Article 169.
To give an example, preliminary investigations, which may lead to such an action being brought in the Court of Justice, were recently instituted with regard to the transport of horses from Eastern Europe to Italy. I should like to make it clear, however, that the Commission's means of enforcing compliance with Community law are in practice very limited, since apart from the breach of Treaty procedure, it currently has no other instruments available.
With regard to compliance with the animal transport directive in the case of transport to third countries, the Commission is looking at how the granting of export subsidies for live animals can be made subject to compliance with the animal transport directive in the case of transport outside the European Union as well. Here too, the problem of monitoring must first and foremost be resolved. However, I am confident that such a proposal will be adopted by the Commission in the near future.
Thank you, Commissioner, for your reply. There were many good points in your reply, but I feel that you were somewhat defensive. You have been described as the best Commissioner, the most active Commissioner, and for that reason your reply seems too weak and too defensive. Those countries that do not respect the provisions should be brought before the Court for the appropriate judgment to be pronounced! We must ensure that those countries are denied the recovery subsidies and support from the EU. We cannot accept this! This is something that citizens really feel themselves to be affected by, and which causes them harm. They feel it is quite senseless to have a Community in which such situations can be accepted. I know that you have the ability, Mr Fischler. I know how clever you are! Set an example and ensure that we no longer have to experience such an unacceptable situation. And if countries are unwilling to comply with this, they must answer to the Court. This is as it should be. Show us that you are able to resolve the situation and I will express my full approval when you have accomplished it!
To avoid any misunderstandings, Mr Blak, I can take proceedings against a Member State in the Court of Justice if it fails to fulfil its obligations. However, penalizing an individual transport company which has committed an abuse or bringing an action against it in a national court is the exclusive responsibility of the Member States. The Commission cannot intrude on their areas of competence. I can only stress what I said earlier: if we are not provided with further instruments enabling us to take action against such infringements, apart from the normal breach of Treaty procedure, then the latter is all that we can apply. Otherwise, we must be provided with additional means.
I agree entirely with the Commissioner that it is deplorable that the Commission has not been given the extra inspectors it needs. But, presumably, one way round this is to allow responsible NGOs to monitor whether Member States are enforcing the rules.
This was raised last month in Question Time by Mrs Bonino and, as I recall, Mrs Bonino said that Member States themselves could delegate authority to NGOs but that the Commission would not require them to do so. If the Commission is looking into allegations made in television programmes, it could equally look into any allegations of infringements of the rules made by NGOs operating in the Member States. Presumably, if you cannot get the extra veterinary inspectors - and there are plenty of people around Europe willing to carry out the inspections themselves, including very responsible bodies - the Commission should require Member States to take note of those inspections.
Mr Spiers, the idea that you have just put forward is not entirely new to me. I am basically in favour of applying and making use of this possibility, if we are legally able to do so. However, we must first of all clarify the legal question, since it is unacceptable that an NGO should, as it were, have to gain access illegally in order to be able to carry out such inspections on the ground. We must be able to confer appropriate powers on these NGOs or their representatives, since we cannot accept the possibility of them being punished for acting in the interests of animal protection. This question needs legal clarification. If we can resolve this problem, then I shall be strongly in favour of us pursuing this additional course. However, I do not believe that we can do without professional inspectors entirely. I therefore repeat my request for the extra inspectors that we were promised - or at least some of them: perhaps we could share them with the NGOs.
Question No 39 by Marie-Paule Kestelijn-Sierens (H-0949/96)
Subject: Anti-dumping measures
The Commission is proposing to issue anti-dumping measures in the form of higher levies on the import of cheap footwear from China, Indonesia and Thailand.
The proposed measures will have serious consequences not only for European importers and distributers of cheap shoes from these countries, but also for the consumer.
Except in extremely urgent cases the Commission consults the Member States before issuing temporary protection measures.
Has the Commission taken an official stand on this question? Does it consider that there has been dumping of shoes from China, Indonesia and Thailand? Does the import of cheap shoes from these countries harm the Community to the extent that anti-dumping measures are called for? Has the Commission already consulted the Member States on this matter?
Two anti-dumping proceedings concerning footwear are currently being dealt with by the Commission. One concerns certain footwear with leather and plastic uppers originating in the People's Republic of China, Indonesia and Thailand. The other concerns certain footwear with textile uppers originating in the People's Republic of China and Indonesia. The Member States were consulted on the findings of the Commission during the anti-dumping advisory committee meeting of 17 September 1996. These findings are confidential at this stage. As regards the textile uppers case, a decision is expected by the end of the year. On the leather and plastic uppers proceeding the investigation is still continuing and a decision is not envisaged for some time.
In accordance with the provisions of the basic anti-dumping regulation the Commission will only adopt provisional methods where imports have been found to be dumped on the Community market and where this dumping has caused material injury to the Community industry concerned. In addition, a positive decision that the Community interest calls for an intervention should be made. In addressing the question of whether measures are in the Community interest the Commission cannot limit itself to the possible effects of measures on certain interest groups only, or one Member State. It must base its appreciation on all the various interests taken as a whole and on a Community-wide basis in accordance with the provisions of Article 21 of the basic anti-dumping regulation.
My thanks to the Commissioner for her reply. She mentioned a number of new facts which I did not see in the Commission's reply to the written question from Mrs Maij-Weggen, about the two anti-dumping proceedings that are currently being dealt with. I should like to know when these proceedings started, because there is a deadline involved. Proceedings may take only up to one year, or 15 months in special circumstances. So I should like to know when the proceedings started, so as to know by when they must be completed.
I should also like to ask whether the Commission has considered all the interests of the various groups involved here, namely consumers, importers and producers? You said that the Member States were consulted. I understand that seven Member States advised against measures being taken and only the southern countries were in favour, but countries like the Netherlands and Belgium do not have their own footwear industry, and therefore have no interest in protective measures.
This proceeding was started on 22 February 1995. As I said, there have been consultations within the anti-dumping advisory committee. Unfortunately the findings are confidential at this stage. As I also said, on the textile uppers case, the decision is expected to be taken by the end of the year. But in the second case it will take more time to find out if it has damaged our Community industries or not.
I would like to congratulate the questioner. It is a very appropriate question. It is certainly one that affects my constituency, Northamptonshire, and in particular Blaby where we have a large number of footwear companies.
I want to broaden the debate. I want to know if the Commission welcomes the stance which has been taken by three major sports goods companies in Europe - Adidas, Reebok and Nike - who are now ensuring that there are fair wages from the sources where they import their footwear. Surely this is the ethical approach that we would like to see being copied by other importing companies because this is the way to avoid some of the most unfortunate effects of the anti-dumping measures as we see them before us now.
I can understand the honourable Member being concerned about her own constituency. But at the same time, we have to be very careful when we look into whether these cases really involve dumping. I therefore hope it will be in the best interests of both foreign trade and our own workers in Europe.
Thank you, Commissioner, for your reply. I am interested in this criterion of material damage being done to a European Union industry. I would like you to expand on it a little. If I suppose the reason you use this criterion is to establish that either an industry has been materially harmed, perhaps through factories closing down or people being made unemployed, is it not a bit late then to say material damage has been done when the people are unemployed and the factories all shut.
How much importance do you attach to the needs and interests of the employed people in these situations?
As I said in my answer, we have to examine this from a comprehensive angle. We cannot only look at one Member State or one group that might be interested in this matter, we have to take an overall view when we look into anti-dumping questions. If we really are going to live up to our ideals of free trade with countries all over the world, we have to be fair when we examine these cases. We have to have in mind both the interests of the European Union workers, but also the situation in the countries with whom we are trading.
Question No 40 by Rui Vieira (H-0822/96)
Subject: Corruption
Various official bodies, in particular those in the area of law-enforcement, are agreed on the extreme seriousness of the corruption spreading throughout the world (in addition to other terrible evils such as drugs, terrorism, gangsterism, the traffic in minors and women and other mafia-style activities linked to organized crime which the European Community has not escaped) and are appealing to the consciences of governments to set up better, more effective, closer, more open and much more urgent international cooperation.
This problem is difficult, complex, transnational and 'gangrenous' in nature and must therefore be investigated at its roots, both close at hand and far away. I believe that the EU, together with the Member States and countries in other continents, should study this matter meticulously with a view to finding an appropriate solution which may, if only in the long term, lead to its eradication.
When will the Commission carry out such a study and take steps on corruption which will give it credibility in the eyes of the public?
Mr President, the Commission is well aware of the need for action against corruption both in the European Commission and at Union level. Initiatives at a global level are also needed. The Commission has already undertaken a great deal of work on rules for improved openness and transparency in public sector purchasing and in support bodies to third countries.
The Commission's response to the European Parliament resolution on corruption of 15th December 1995 gives a detailed account of the actions which have already been taken. Work continues in the Third Pillar to make corruption by officers in the institutions of the EU and its Member State a criminal offence. We have also helped to produce a draft convention on legal aid.
The Commission is also involved in work currently underway in the OECD and the European Council on these issues. Both of these organisations have taken concrete steps in the fight against many different forms of corruption. We are also participating in the WTO's work to create more transparency and openness in public sector purchasing. At the moment, we are reviewing our work in these areas to see how we can be more effective in the fight against corruption. This work will result in a report to both the Council of Ministers and the European Parliament next year.
There is already a wealth of information on corruption both within and outside the European Union. The Commission is, therefore, not convinced that the honourable Member's proposal for a further study would be the best use of the Commission's resources.
Thank you very much for your replies, Madam Commissioner but they were not precise enough for my liking. I would like to have effective cooperation between the Commission and the Member States, especially when taking measures or actions by the Commission or each Member State.
As you know the problem is getting worse and it is not just a European Union problem but a transnational problem. I think that the whole of cooperation policy with other states outside the Union makes sense now that corruption has various aspects and is spreading throughout Europe.
This aspect of international cooperation, as in other matters outside the scope of the Union's Member States, should be implemented on the basis not of palpable results but at least the sketches or outlines of a resolution as that would give a frankly more positive aspect to the Commission's actions and help to give us citizens more confidence in Community institutions.
Forgive me, ladies and gentlemen, but I do consider my response to be concrete. We are talking about genuine cooperation between the Commission, Parliament and the Member States. This is the question at issue as, together, we work towards a convention to make corruption a criminal offence for us, for officers in our EU institutions and for people in our Member States.
I also said that we were cooperating intensively with both the OECD and the WTO to bring about international regulations in this area and to tackle corruption which is flourishing at global level.
Question No 41 by Bernd Posselt (H-0922/96)
Subject: Asylum policy
According to Eurostat, the number of asylum applications in the European Union handled by Germany is continuing to increase; added to this there is a disproportionate influx of persons fleeing wars and civil wars. What proposals does the Commission have to achieve a more equitable share of the burden between the EU Member States?
Mr President, it is true that, during the last decade, Germany has dealt with approximately half the total number of asylum seekers in the European Union. In some years, the figure was even higher. For example, during 1992, Germany received approximately 60 % of the total number of asylum seekers in the EU. The corresponding number of applications was 438 191. Since then, the total number of asylum seekers has dropped considerably. During 1994 127 210 people sought asylum in Germany. This represents 41.5 percent of all asylum seekers in the European Union. During 1995 the figure increased slightly and Germany accepted around 47 % of the total number of asylum seekers. In absolute terms, there is no doubt that Germany has received the largest number of asylum seekers. Germany has shouldered a great responsibility, particularly for people fleeing the conflict in Bosnia. If we consider the number of asylum seekers in relation to Gross National Product or size of population, there are a number of other countries which have also played a commendable role. I am referring, for example, to Austria and Sweden.
With regard to the distribution of responsibility for dealing with asylum seekers, I would like to remind you that the Council of Ministers have made two agreements relevant to this issue. The first is a resolution from September 1995 on the division of responsibility when accepting asylum seekers and granting temporary residence permits. The second is a decision from November 1995 on an alert and emergency procedure. Our Member States are already able to offer temporary refuge during times of mass exodus. And this does occur. However, systems vary from country to country. It is for this reason that I have initiated a discussion in the Council of Ministers on standardisation of regulations for temporary asylum.
I presented a working document during the informal meeting of the Council in September which raised a number of fundamental questions. Included in the points for discussion were the differences in our systems concerning the rights and obligations applicable during temporary residence. As an extension of this initiative I intend to follow up these discussions during the Dutch chairmanship by submitting a proposal for joint action in this area.
Thank you, Commissioner, for that very precise answer, and also for distinguishing between asylum seekers and refugees from civil wars - who in Germany are of course added to the figures that you gave. My question is a twofold one: firstly, do you consider that a formal initiative enabling the Council to decide on and settle this matter appropriately will be forthcoming in the foreseeable future?
And, secondly, do you think that you will be able to submit to Parliament, in the foreseeable future, data revealing the different ways in which the legal status or material situation of asylum seekers is handled in the individual Member States, and what the reasons are for the disparities?
There is a survey of the situation concerning temporary residence permits in all fifteen Member States in the working document which I presented to the Council of Ministers. During the discussions, which I have recently had with the Dutch presidency, we have also agreed to develop a proposal for joint action on this issue during the spring.
Question No 42 by Jonas Sjöstedt (H-0935/96)
Subject: Europol register of wanted persons
Regarding the proposal for provisions implementing Article 10(1) of the Europol Convention, does the Commission consider that the Europol register of wanted persons should be able to list persons other than those suspected or convicted of criminal offences?
Does the Commission think there can be any justification for including information such as race, sexual orientation, membership of political organizations or religious communities in the register of wanted persons?
Mr President, the Europol Convention was signed in July 1995 and must now be ratified by the parliaments of all the Member States before it comes into force. The basis used for data protection in the Europol Convention is the European Council's Convention of 1981 on data processing of personal details and its relevant recommendation on the registration of personal details in police registers. There is actually more extensive protection of the integrity of the individual and legal security under the Europol Convention. It includes mention of how corrections are to be made, how and when personal details are to be removed and under what conditions an individual will be informed that they have been registered, etc. The Convention also stipulates that a joint supervisory authority shall be established to ensure that Europol uses its database as intended.
It is true that, once the Convention is ratified, Europol will be able to keep information on individuals who are neither convicted of nor suspected of any criminal offence. The reason for this is that, in practice, it is largely impossible to determine in advance what role an individual involved in a criminal investigation has. It is only when the investigation is complete that we can say with certainty that a person is an informer, a witness, a passive bystander or an active criminal. This is particularly difficult where the crime involves narcotics or the trade in people. It is more often the rule than the exception that people who, initially are thought to be witnesses or informers, are later found to be actually involved in the crime under investigation.
Consequently, the Commission shares the view of the Member States that it is necessary to register people in Europol's database who are not criminals. The Convention includes a number of protection mechanisms regarding the type of information which can be used for data processing. Information must be strictly necessary and must supplement other information held before it can be registered. It is also expressly forbidden to carry out searches in the database solely using this type of information.
The Commission also shares the view of the Member States that it is necessary to be able to register sensitive personal details in order to be able to help the national bodies of justice in their work. The Commission welcomes the fact that the Europol Convention has a structure which allows it to go further than the European Council Convention in areas concerned with the protection of a person's integrity and legal security.
I thank the Commissioner for her answer but I do not share her opinion that the provision for legal security is adequate. I base my opinion on the proposal document for the regulations governing implementation of Article 10(1) of the Europol Convention. The definition here of what may be registered and on whom is very poor. For example, according to this document it is possible to register the political views of people who are not suspected of any criminal offence.
The manual to be used by the body responsible for regulating how registration is to be dealt with place is also to be kept secret. There is to be no transparency on this. Generally, there is to be very poor democratic control by the national parliaments on this huge register which could contain very sensitive information on people who are not even suspected of a criminal offence. For this reason, I think that the issue should be opened up and debated freely in the Member States before a decision is made on the opportunities for such far reaching registration of the people of the Union.
It was still not clear from the Commissioner's answer precisely what legal redress a citizen has if information about that person is placed by mistake on a register with Europol. She talked about a committee overseeing the convention, but she did not say what legal powers such a committee has. What happens if my name is down wrongly and I am arrested for a crime I have not committed? Who do I appeal to or where do I get compensation from?
If the honourable Member is mistakenly entered into the register he can appeal to the national supervisory authority which will be established to ensure that Europol uses its database as intended.
Commissioner, this argument about the register is threatening to disguise the urgency of the need to set up Europol in the public debate. I should like to ask you how things stand with regard to the process of ratifying Europol, and what the timetable is for finally bringing Europol into operation? It is not only the argument about the register which is important, therefore, but the timetable for Europol overall.
(SV) Thank you for the question. I am very concerned that ratification of Europol is taking so long. This is why there was an intensive debate on ratification at the most recent meeting of the Council of Ministers with the Ministers for Justice and Home Affairs. The President of the committee appealed to all Member States to ratify the Convention during 1997 because so far not one country has ratified it.
Question No 43 by Maj Theorin (H-1000/96)
Subject: Combating crime within the EU
Sweden's Minister of Justice has said that the action against international crime can be made much more effective without having to amend the EU Treaties. The Commission on the other hand considers that crime can best be fought by greater supranational powers, by removing the Member States' right of veto.
Does the Commission not consider that Sweden's initiatives, for example, for a multiannual programme of work for combating crime, and the Swedish initiative for including a new area, crime prevention, are clear examples of the way these matters can be effectively resolved by international cooperation between free States?
Does the Commission not consider that Sweden is right in its opposition to supranationality, in the light of Sweden's contribution to the EU plan of action against drug abuse? This plan of action now states, on Sweden's initiative, that legalization is in conflict with the EU's policy on drugs.
Mr President, it is the Commission's opinion that cooperation on domestic and legal matters must undergo a radical overhaul. The fight against international organised crime is a particular area where cooperation must be improved considerably. Every study carried out points to the fact that our people consider the fight against crime to be an absolute priority. Consequently, the efforts of the EU in this important area must be as effective as possible. They must also be carried out with democratic control and in a form which gives our people adequate legal security. This is currently not the case and the Commission has submitted a number of proposals to the Intergovernmental Conference, currently underway, which aim to improve cooperation in these matters.
The Commission's idea to establish a multiannual programme of work has meant that practical cooperation can now commence in a number of different areas. The thinking behind this programme is that we will be able to link implementation of the budget closer to the political priorities ruling in the Third Pillar. As an example, I can mention that the Ministers for Home Affairs and Justice decided, at their meeting in Brussels two weeks ago, to strengthen legal cooperation between Member States in the fight against sexual exploitation of children. This is very pleasing. This is an area in which the EU can, and should, play an important role. At the same time the Ministers also agreed on a multiannual programme called STOP which means that a concrete exchange of experience can now commence.
The honourable Member refers to Sweden's constructive initiative on cooperation in the field of crime prevention and asks for the Commission's view on the value of cooperation between free states. I warmly welcome Sweden's efforts to put the issue of crime prevention on the EU agenda. The initiative taken by the Swedish Justice Minister is very valuable. At the same time, I am disappointed that none of the legally binding agreements which have been made within the framework of interstate cooperation have yet come into force. The truth is that not one of the Conventions agreed by the Council of Ministers has been ratified. The honourable Member cannot be unaware of the fact that some of these agreements are more than five years old. The Commission does not consider this way of working to be effective.
I thank the Commissioner for her answer. International crime continues to increase in Europe and must be fought. We are completely in agreement with that. On the other hand, we obviously have differing views on the methods to be used in that fight.
The decision which has now been taken on Europol, which will promote the exchange of information between the States of Europe, is an important step in the fight against crime. This cooperation must be evaluated once it has come into force, and if it proves that such an exchange of information is insufficient, the next stage could be to commence joint interstate operative action. This already takes place between Swedish and Danish police. This interstate cooperation is far removed from the introduction of a joint police force in Europe, a European FBI, which would mean that foreign police could operate in another country. Such a situation is totally unthinkable under Swedish legislation. I wonder, Commissioner Gradin, if this is the length to which the Commission is prepared to go in its proposal on operative policing at European level.
I am gratified when I read the current news that both Chancellor Kohl and President Chirac, according to a speech released from a joint meeting, wish to place cooperation between police and the bodies of justice high on the political agenda. We will not have a European FBI but we will have intensified cooperation which will become more of an activity in the First Pillar. I believe that this is necessary if we are to succeed in the challenge before us.
Question No 44 by Luciano Vecchi (H-0878/96)
Subject: New general co-financing conditions for development NGOs
The European Union's collaboration with non-governmental development organizations has, for many years, been a cornerstone of Europe's international cooperation policy.
In particular, the co-financing instrument for development measures by NGOs has assumed growing qualitative and quantitative importance.
However, the increase in the volume of work has caused problems in examining projects in good time and in monitoring their administration.
Will the Commission say what organizational measures it intends to take to tackle the growing demand more efficiently?
Will it also say what stage has been reached in drawing up new general conditions for co-financing or, at least, in experimenting with new working methods?
Mr President, ladies and gentlemen, in the first instance, the Commission has taken a series of organizational measures in-house to speed up and improve the administration of the NGO cofinancing budget.
One such measure, the strengthening of the unit which administers the NGO cofinancing budget with a number of auxiliary staff, has already had effects this year: firstly, the funds available for NGO cofinancing will have been utilized in their entirety this year and, secondly, the delays in monitoring the projects funded have been made good.
Also, the Commission has just brought in outside consultants to carry out an organizational audit, and has conducted an analysis of current administrative procedures and proposed improvements, so as to cope better with an increasing workload.
A programme reviewing the general conditions for cofinancing is currently under way within the Commission. In this context, it is intended that in-depth discussions on the strengthening of the role of the NGOs and their links with the Commission in the field of cofinancing will be held in 1997.
I am to some extent reassured by what you have to say, Commissioner, because it shows that something is being done and that a process of reflection is under way. I have, however, to say that it differs very little from the answers your predecessors have given me over the past seven years. Over the course of time, the NGO co-financing line has been gradually increased, particularly as a result of Parliament's support, and it is now 100 times the 1976 level. There have on many occasions been staffing problems, not problems of quality - all of the people we have seen at work in 'Co-financing' unit are excellent officials - but of quantity: they are few in number and each of them has to consider hundreds of projects every year. This is, in my view, a procedural problem: the procedures were laid down when the number of projects was small or, at any rate, the resources were limited, and they have been made more difficult in recent years as a result of financial controls. I also believe there to be a problem in actually monitoring and following through the projects and the real impact they are having.
Bearing in mind that, generally speaking, the NGO co-financing projects are well thought-of, I do think that it is necessary - and here I wish to put an additional question to you - to understand the approach being considered in regard to the new co-financing conditions. To be more specific: does the Commission consider it possible to move in the direction of adopting framework contracts, at least with some of the NGOs and at least in respect of part of the resources, and that it will be possible to conclude with some NGOs multi-annual and multi-project support frameworks?
Mr President, it is quite true that, thanks to the support of the European Parliament, we have managed to more than double the resources available for NGO cofinancing. Last year, in reply to a question put to me in the House, I had to express some concern over the question of staffing. Fortunately, this year I can tell you that not only have we utilized all the available funds, but we have also made good some of the delays and greatly improved the monitoring of the cofinanced projects.
But this is not enough, which is why we have followed two parallel approaches. On the one hand, we have the external audits, to help us better identify what could be done elsewhere, from a practical point of view, so as to release more energy for monitoring and, as it were, for instructive discussions with the NGOs.
On the other hand, we have embarked, together with the NGO liaison committee, on a very thorough debate concerning practical, pragmatic ways of increasing the efficiency both of the Commission and the NGOs.
I can tell you that among the options being considered, a consensus is being sought in respect of programme contracts - particularly with NGOs which have been working with the Commission for decades now, and which have proved their administrative capabilities and their rigour in dealing with the resources that are available.
That is all I can say on this for the time being, but I assure you that next year there will be many points to discuss in this context.
As they deal with the same subject, the following questions will be taken together:
Question No 45 by Gary Titley (H-0954/96)
Subject: Proposed EU-South Africa free trade agreement
What progress has been made towards a free trade agreement between the EU and South Africa? Question No 46 by Alex Smith (H-1007/96)
Subject: Trade with South Africa
What is the Commission's assessment of the potential economic costs to South Africa of excluding agricultural products presently listed within the Community's mandate, as compared to full liberalization of trade in the items?
Would the Commission be willing to return to Council with further proposals regarding the revision of these lists, if they prove to be a significant obstacle to the successful outcome of negotiations?Question No 47 by Angela Billingham (H-1019/96)
Subject: Status of third countries during EU-South Africa Free Trade Area Agreement negotiations
Given the major implications for trade, customs revenues and border controls for countries in the Southern African Development Community, what status will the Commission accord them, beyond duly consulting them as ACP States, in the further round of negotiations over the Community's proposed EU-South Africa Free Trade Area Agreement?Question No 48 by Shaun Spiers (H-1020/96)
Subject: Economic impact of the proposed EU-South Africa Free Trade Area Agreement
What is the Commission's estimate of the likely economic cost of the Community's proposed agreement to establish an EU-South Africa Free Trade Area to the other countries in the Southern African Development Community, especially Botswana, Lesotho, Namibia and Swaziland?Question No 49 by Patrick Cox (H-1021/96)
Subject: Provisions within the proposed EU-South Africa Free Trade Area Agreement
Will the Commission propose the inclusion of specific provisions within the EU-South Africa Free Trade Area Agreement to ensure that countries in the South African Development Community, especially Botswana, Lesotho, Namibia and Swaziland, suffer no net economic loss as a result of its implementation?Question No 50 by Ria Oomen-Ruijten (H-1022/96)
Subject: Compensation for SACU countries following the proposed EU-South Africa Free Trade Area Agreement
What consideration has the Commission given to compensatory measures for countries within the South African Customs Union (SACU), especially Botswana, Lesotho, Namibia and Swaziland to offset losses in customs revenues, or the cost of having to establish border customs controls, that could result from the Community's proposed EU-South Africa Free Trade Area Agreement?
On 22 March 1996 the Council adopted the complementary directives which allow the Commission to start negotiations with South Africa on trade and cooperation. Since then, the Commission and its South African partners have met several times. The Commission presented its negotiating position, and gave qualifications on it at the request of its South African counterparts.
At the same time, the Commission has been preparing the necessary technical base which will allow the future negotiations to proceed smoothly.
As for South Africa, it is currently preparing its own negotiating mandate, which should be completed in the coming weeks. As soon as this mandate is made available to the Commission, formal negotiations between the two parties will resume.
Despite some constraints in the agricultural sector, the Council directives provide a very good starting position for trade discussions. It is not the Commission's intention to assess hypothetical economic costs for South Africa or to return to the Council before the real negotiations begin.
In the course of the negotiations, and if necessary, the Commission could return to the Council asking for additional directives in order to conclude an agreement which fulfils the aspirations and interests of both parties.
With respect to the wider impact of the proposed agreement, the Commission acknowledges that the interests of South Africa's neighbours and of the ACP group require special consideration. The Commission will endeavour to consult closely with these partners during the course of the negotiations.
At their request, the Commission is giving technical and financial assistance to Botswana, Lesotho, Namibia and Swaziland (BLNS countries) for assessing the likely effects on their economies of the proposed agreement with South Africa and for preparing recommendations to the negotiating parties as regards projects of specific sensitivity for the BLNS countries that may have to be excluded from the free trade agreement. Studies on these matters are under way and will be completed early next year.
The negotiations for an agreement on trade and cooperation between the European Union and South Africa are between those countries and not between the European Union and southern Africa. There is no intention to use this agreement as a model to be imposed on other countries in the region.
European Union cooperation with South Africa's neighbours already takes place under the provisions of the Lomé Convention. The eventual consequences for the BLNS countries of an agreement with South Africa should be discussed and dealt with, if necessary, in the framework of this convention. However, so-called compensation measures for losses for customs revenue are not being considered by the Commission.
I just wish to add that in the recent meeting I myself had with Vice-President Thabo Mbeki in Brussels, we agreed that we would enlarge eventually the scope for our discussions to include the possibility of taking into account several of the concerns of neighbouring countries regarding possible equilibrium for trade with South Africa through investment and other complementary aspects.
I must say that at this stage there is no room for pessimism. There are some encouraging signs, yet I must acknowledge the complexities of the discussions and I will not in any way exclude that at a certain stage we will have to go back to the basics and see whether the political objectives we set ourselves - that is to help the new South Africa to have greater access to the European market and to improve trade with Europe - are not being lost sight of in the detail of too many sectoral aspects of the discussions. Nevertheless, at this stage this is what I can tell Parliament.
I thank the Commissioner for his extensive answer and in particular his ad hoc remarks at the end. I would like to ask him if he has any indication yet as to the precise negotiations for the mandate from the South African side? Also, could he comment on rumours that European multinationals based in South Africa, which have been protected by their industrial regime, are seeking to restrict the scope of industrial free trade within the context of this agreement?
Regarding the state of play, the South African side has always been very much concerned about its neighbours. From the beginning they have said that they do not want to be a prosperous country in the middle of poverty. They want to take into account the concerns and the development concerns of their neighbours. As you know, two or three months ago the SADC countries signed an agreement for a free trade area among themselves that will take effect in eight years' time. We should not ignore this. It is a reality and has to be taken into account when negotiating with South Africa. South Africa's mandate has somehow been delayed and it has been difficult to put it on the table. Yet, from what I learned a few weeks ago we will perhaps have the mandate in December and will therefore be able to start an assessment with our South African partners early in January.
With regard to the protectionism in some industries in South Africa during the apartheid period, it is quite clear that no protectionist measures will be accepted, despite the fact that there will be some asymmetry in many cases. However, one thing is sure. Infant industries which are struggling both in South Africa and in neighbouring countries will have to be protected. Otherwise they will not be able to cope with sudden competition from the outside.
At this stage the greatest difficulties will be in the agricultural sector, in which many exemptions have been sought by the European Union, and some of the products for which exclusion has been sought are of great interest to our South African partners. But, for the moment we are waiting for the starting point, the South African mandate, and as in every negotiation we will have to try to fill the gap. I am pretty sure that with the support of the European Parliament, we will be able to finalize a good deal for both sides.
I thank the Commissioner for his note of encouragement. I also note with interest that in his original response he used a euphemism. He said 'constraints in agriculture' when he meant 'excluded products' . About thirty minutes ago, Commissioner, you sat there, as I did, and listened to your colleague Mrs Gradin talk about the European Union's free trade ideals. Is it not rather hypocritical for us to pre-empt a negotiating session with a list of excluded products? What signal does that send to other countries? Should they do the same? Is it not the truth of the matter that the Council has instructed the Commission to obtain free trade only when it suits the European Union?
The Council has to look to the interest of the European Union so that it tries to obtain the best deal in every agreement. It is my task to try to show how good relations with the outside world, in this case South Africa and SADC are of importance to Europe. Sometimes we talk as though this is just for the sake of those countries but that is not true. If there are new areas emerging in the third millennium, in my opinion they will be in Southern Africa and possibly Western Africa. So it is in our real interests - even putting aside our historical responsibilities and so on - to have deep-rooted relations with these countries. Having been nine years on the other side of the fence, I know that the mandate is always very strict. Perhaps some of you may recall the mandate of my former colleague Mr Andriessen when he went to the Uruguay Round. At a certain stage he told the Council that he would rather wear his son's very tight jacket than take the mandate he had been given into the discussions - he had no room for manoeuvre. At the end some flexibility was sought, some discussions took place and I think the same will apply with South Africa.
I must repeat that the main objective in proposing a free trade agreement with South Africa is to help the new South Africa and the region. That was the main reason why we proposed it and we should not lose sight of the main objective. In each stage of the negotiation we have to assess whether what we are proposing is fair but that will also depend on the response from our South African partners. At this stage I believe that the negotiators on both sides have great confidence in each other. There is no hidden agenda. We will have a very open and transparent discussion and it will be a model of a European and world trade negotiation. I sincerely hope that it will be achieved as soon as possible because we are losing opportunities.
I would, first of all, like to thank the Commissioner for his very full and frank responses. In September, along with a number of Members who are here tonight, I visited South Africa and two weeks ago I had the opportunity to meet the Deputy President in London. The message from both those meetings was one of extreme concern, concern that unless we in the European Union are sympathetic to the already fragile state of the South African economy, an unfavourable trading framework would inflict enormous damage upon them.
It is against that background, Commissioner, that I put my question, because I learn that the European Union's chief negotiator in the South African trade talks is shortly to be leaving his post. I ask you if this is a cause for concern and I can assure you that these negotiations have to be continued and concluded in a most positive and constructive way, indeed, in your own words - and I wrote them down, ' for an agreement which fulfils the aspirations and interests of both parties' and one reflecting the view that South Africa certainly deserves special consideration in this matter.
I could not agree more, and with regard to the chief negotiator, let me reassure you that he will be properly replaced. As I have already said, I myself will be in very close touch with regard to the negotiations, not only with my own people, but with Minister Erwin and Vice-President Mbeki. We have so agreed in order to try to eliminate misunderstandings, to try to lubricate the machine here and there. So I hope that no discontinuity will take place. I am sure that will not take place, despite the fact that Steffen Smidt is moving to another DG.
I am encouraged by the Commissioner's tone and particularly by his acknowledgement of the complexity of the problem and the fact that the twin aims of achieving a free trade agreement and helping the Southern African countries might indeed prove to be incompatible. The Commissioner will realize that a Commission financed study on the impact of the free-trade area on Botswana, Lesotho, Namibia and Swaziland shows that those countries will lose if they stay out of a free trade agreement and lose if a free trade agreement goes ahead and they are part of it. They lose either way.
Therefore, I am rather unhappy with his answer that the Commission will not be considering compensation for loss of customs revenues if the free trade agreement goes ahead. I wonder if he accepts the conclusions of the Commission finance study and, if he does, whether the Commission will reconsider compensation to those countries.
Let me put it this way: SACU revision which is being considered and is under way has shown that the revenue based on customs is something that cannot be the basis for the budget of the BLNS countries for the future. So there is already some concern there with or without free trade areas.
What we have always said in the past is that we cannot do something which is thought to be compensation as such. What we can do, and ought to do because we have done it elsewhere, is to try to help those countries in what we call transition periods with measures which correspond to a dramatic change in the sources of revenue from customs to other more normal, traditional and developed ways of obtaining revenue.
We have done that in many other countries. We are doing that in UEMOA countries in Western Africa with the proposed Pari system and so there is no reason whatsoever why we should not consider it. But it is something that will come out at the end of the negotiations. If we come to the conclusion that these countries will be seriously hurt then we are prepared, of course, to consider those measures. In no way will we fulfil our mandate if at the end of the negotiations we come to the conclusion that it would be detrimental to the neighbouring countries, because the mandate states clearly that it should benefit South Africa and the region. So in that regard I will not exclude any measure, but I would like to consider them beforehand before we engage in a full discussion of the different sectors and products.
Frankly, in relation to the specific topic I believe the Commissioner has at least indicated in principle the direction of his response. I do not know that I want to press him on the matter. I would simply emphasize the point in the question: that is, that the anxiety to ensure that the smaller states in Southern Africa, where there are economic costs, be identified and that those identified costs be specifically and expressly addressed in any final agreement.
I think I have broadly answered your question but, as there is one more question on this issue, I will keep my comments for the last question.
I too am grateful to the Commissioner for his replies. I should like to raise the subject of compensation for the third time, since the Commissioner said that the interests of the farmers should be given special attention. He wishes to determine how they are affected by the Agreement, and is providing special assistance in order to find out. It would therefore seem logical for compensation to be paid if the farmers are found to have suffered harm, but it is an extremely difficult matter, as we can see from the answers the Commissioner has given. This brings me to my final question: if you want to help South Africa and the farmers, would it not make much more sense to extend the free trade agreement with South Africa to include the South African Customs Union?
Well, Sir, you have raised the one-million-dollar question in the sense that we are trying to build a free trade area with South Africa; South Africa is trying to build a free trade area with its neighbouring countries; so the triangle logically implies that in one way or another we should be dealing with a free trade area in the region.
I share your approach, because it would be foolish on our part not to take into account the developments in the region. So, our agreement with South Africa, whatever the final format, will have to have a clause on the progress of development of the agreement itself to take into account closer integration in the region.
One of the things which I and Vice-President Mbeki agreed on was that an evolving clause would have to be included, as well as a safeguard clause, to take into account the possibility of the train being derailed. My name in Portuguese means God but it is just a name not a capacity, so we cannot predict exactly what will occur and we have to ensure that if things move away from our objectives, we have the capacity to get them back on track.
In that regard, I wish to reassure you that it is one of our concerns. It is one of the technical difficulties but we are aware of them and we will have to take them into account in the final agreement that we reach with South Africa.
Mr President, my last comment is to ask you to keep up the pressure on this issue.
Question No 54 by Arlene McCarthy (H-0912/96)
Subject: Local and Regional Territorial Pacts for Employment
Given that, despite the fact that the UK signed up to the employment strategy at the Essen, Madrid and Florence Summits, both the UK Prime Minister John Major and the Employment Minister Gillian Shephard, have written to President Santer and Commissioner Flynn respectively stating their reluctance to implement the Commission's Local and Regional Territorial Pacts for Employment, what steps does the Commission intend to take to persuade the UK to launch a pilot action programme. In the event that the UK does opt out, will the Commission be repaying the Structural Funds from the deflator pro rata back to the UK Government? Does this mean that, at the Dublin Summit, the UK will be the only Member State not to have pilot action programmes for the Local and Regional Territorial Pacts for Employment?
The Commission has had discussions with the Member States as to the nature and the composition of the territorial employment pacts and the ways in which they might be supported at European level.
The United Kingdom Government has expressed certain reservations about putting forward pacts as such but, nevertheless, it believes that the United Kingdom experience would be valuable for the other Member States and it is interested in sharing that experience, particularly at European level.
In the aftermath of the Dublin Summit, the Commission will be in touch with all the Member States about the arrangements for selecting projects which could form part of the European exchange-of-experience network. I am hopeful that these contacts will lead to a consensus with the United Kingdom on the usefulness of the network and that there will indeed be United Kingdom participation in the network.
The question of the withholding of structural fund monies arising from the application of the annual deflator in the case of Member States opting not to participate does not arise. The additional resources generated by the indexation are not conditional on the implementation of the pacts: they are allocated by the monitoring committees to measures in the existing programmes.
Commissioner, I think you have answered my question. The issue is that there is an opt-out and it is wholly predictable that the UK has reservations, as you said in your letter. In fact, I am sure you can appreciate that the current government is spending more time rearranging the deck-chairs on the Titanic than developing innovative approaches to employment.
I wish to quote from the letter that Gillian Shephard wrote to you in which she says: ' We do not wish to go down the path suggested by the Commission.' It is very clear from this letter that the UK Government does not want any involvement of social partners or the issue of social partnership.
Commissioner, what is the value of a territorial pact without social partners and are we going to accept recycled projects that are not in the spirit of the confidence pact? How can the Commission help the social partners, the employers and the trade unions to get on board and run model action programmes?
I would just like to respond that you have, in fact, answered the question yourself and you know precisely the reason why the United Kingdom does not want to be involved in this area. It has a problem with the label insofar as pacts is concerned. That raises questions about social dialogue and they do not want to be involved for that reason.
They seem to be particularly interested in sharing the good experience that they have insofar as local community initiatives of this kind are concerned. I am not yet giving up on the fact that they might very well be persuaded to be involved in these matters. But you will understand that it is not the Commission that will be selecting the pacts. It is the Member States. They will select the pacts and they will inform the Commission. We will support the pacts in the network insofar as technical assistance is concerned, and there will be quite a number of those. But it is a matter for the Member States to decide whether they will participate or not. We cannot force any Member State to participate. Unfortunately the position is not hopeful at the moment insofar as the United Kingdom is concerned, but who can tell what might happen.
Commissioner, what specific measures to tackle youth unemployment is the Commission planning for the immediate future, and what kind of support are you expecting from Parliament?
You are quite right. I think it is very important insofar as the integration of Europe is concerned for the social dimension to be understood. I am particularly concerned about the level of youth unemployment. At present there are about five million people under the age of 25 who do not have the passport to the labour market that a good qualification or indeed a good certificate or schooling would grant them. We have to remember that about 30 % of the total population of young people are drop-outs from the educational system, so we have a real problem here. That is the reason why at Florence, and at all the recent summits, we have sought a commitment to have three groups targeted for special attention. These were also indicated at the Essen summit: the young unemployed, people who are long-term unemployed, and the question of equal opportunities.
Very importantly, the joint report has been agreed. It is going forward. Ecofin cleared it last week and so did the Social Affairs Council. It is going forward to the Dublin summit. It highlights two specifics: that there should be an investment by business now, because economic indicators are so strong in the Union; also, that there should be an investment in human resources. I would like to see a much greater investment insofar as human resources development for the young is concerned.
Question No 55 by Birgitta Ahlqvist (H-0915/96)
Subject: Measures to reduce alcohol consumption
The free movement of goods on the internal market also applies to a number of alcoholic beverages. The extent of the free movement of alcohol for personal consumption, and the consequences this implies for consumption levels, are currently the subject of discussion between Sweden and the Commission on public health grounds.
It is important for the EU Member States to take uniform measures at national level to reduce alcohol consumption. What is the Commission doing to encourage the Member States to take measures in this area? What have the European Union and its Member States done to reduce alcohol consumption by 25 % between 1980 and 2000, in accordance with the WHO's objectives?
At European Union level, excessive alcohol consumption and the social and health consequences thereof have been identified as an important public health issue. However, in conformity with the Council Resolution of 29 May 1986 on alcohol abuse, the Commission has to weigh up carefully the interests involved in the production, distribution and promotion of alcoholic beverages and the public health interests, and to conduct a balanced policy to that end.
The European public heath programmes, especially the action programme on health promotion, information, education and training, identify alcohol as a health issue and allow actions to be taken in this field whenever appropriate. Coordination with measures already undertaken by the World Health Organization will be ensured.
The Commission obviously follows with great interest the implementation of the World Health Organization campaigns such as health for all by the year 2000 and the European alcohol action plan aimed at reducing the overall consumption of alcohol. It is the task of both the Member States and the World Health Organization to evaluate to what extent these aims have been, or will be, achieved.
Thank you for your answer, Commissioner Flynn. The connection between alcohol consumption and damage caused by alcohol does not need to be further demonstrated: we have proof of this from various sources. By reducing consumption we would release great economic resources into society. There is, in fact, a large hidden resource in reduced alcohol consumption. We could use these resources instead to create employment and in so doing give our people a better quality of life. The issue of alcohol is a health issue, which was pointed out quite correctly in Mr Flynn's response. Could Commissioner Flynn consider adopting the alcohol policy which we have in Sweden and reduce availability? This policy does work well.
I would just like to say to the Member that there is, as she quite rightly says, a very close link between the consumption of alcohol and public health, and that is very much taken on board by our new framework programme. I have heard everything you have said in that regard and I note what you are saying in so far as the Swedish example is concerned. That matter is also being considered in so far as the overall public health situation is concerned. We are governed by that 1986 resolution which is still pertinent and very much to be supported.
Mr President, I should like to make an appeal to the Commissioner, since he comes from a country which produces one of the best alcoholic beverages in the world, namely an excellent whiskey - and I must leave it at that, since my wife is originally from Scotland, so I should not be advertising Irish whiskey. However, I should like to point out how much the production and consumption of high-quality beverages - above all wine, beer and whisky - have contributed to European culture. Given that the consumption of these beverages is a social event, or that they are consumed at social events, I firmly reject any kind of generalization whereby alcohol consumption is discussed in blanket terms and no distinction is made between social and excessive drinking. In my opinion, it is also important for the Commission to disseminate culture and to promote diversity. I should like to point out that Austria produces an enormous variety of wines and beers, which cannot be blamed without any qualification for the things which people dislike about alcoholic beverages.
I therefore vehemently oppose any kind of across-the-board discrimination - especially against wines and beers - such as that which is currently being imported from the United States and which is continually expounded by the ideologically dominated WHO.
The Member is quite right, it is a question of moderation. It is with an excess of alcohol consumption that the problem arises. There is a major problem in drafting a coordinated policy in that there is a lack of comparable data in relation to social and health problems with alcohol consumption and abuse. So the health monitoring programme that I mentioned previously is seeking to collect all that data and have it more readily available so that we can get a better understanding of how to deal with the matter.
I have a question which takes us a little further forward and I am certain I will not get an answer to it. For this reason, I am seizing the opportunity now. I think that the two questions that we have so far heard show the cultural divide which the issue of alcohol raises within the European Union. Of course this is a national responsibility but there is also a joint responsibility and interest in this issue and I believe that we should agree on it. I would like the Commissioner to confirm, for example, that we can agree on the fact that drink and driving do not mix, that drink and pregnancy do not mix and that drink and teenagers do not mix. This has nothing to do with culture. This is an area in which we have joint responsibility in view of the increased movement of both goods and people which is apparent in Europe today.
You are right, of course. The question of drink and driving is a problem we have right across the Union and very strong measures are taken in many Member States to deal with the question. The threshold of alcohol in the bloodstream has been reduced very substantially in a lot of the Member States to deal with this matter. Of course, as you quite rightly say, excessive alcohol in pregnancy is a very serious matter. All of these things are considered in our health programme and I have taken on board the message that you are sending.
As they deal with the same subject, the following questions will be taken together:
Question No 56 by Sören Wibe (H-0916/96)
Subject: Social security of workers where there is freedom of movement
The Swedish Transport Workers' Unemployment Fund has noted a lack of clarity in the rules on how unemployment insurance and the membership of unemployment insurance funds are to be dealt with in the EU. This continually raises questions on which rules should be applied to workers established in one country who work for a firm in another country and may be posted by that firm to work in yet a third country. If a person in this position loses his job, it is hard to decide in which country he should look for a job and possibly also where he should be entitled to receive unemployment benefit. The Swedish Labour Market Agency (AMS) has not been able to give a clear answer in response to enquiries on this subject. Enquiries to the AMS's counterpart in Denmark have elicited a different answer than the AMS has been able to give in Sweden.
Has the Commission taken any initiatives to coordinate the drafting of a common system of rules between the EU Member States? Question No 57 by Jan Andersson (H-0917/96/rev. 1)
Subject: Social security of workers where there is freedom of movement
The Swedish Transport Workers' Unemployment Fund has given us a concrete example of the problems faced when a person who has moved from one Member State to another in the course of his work becomes unemployed.
A Swedish driver was employed by a Danish firm. He was posted to Travemünde in Germany to drive in continental Europe, returning to Sweden only irregularly. This raises the question, inter alia, of which country the driver should be affiliated with for professional purposes? Where should he look for work when his employment ceases? In what country should he, as a fund member, apply for unemployment benefit? Does it make a difference in which country his salary and his social insurance are paid?
Should the place of residence determine which legislation applies? And what happens if the place of residence changes when his employment ceases?
There are many questions, and unfortunately many individual citizens who become unemployed do not receive a clear answer. In the Commission's view, how should the above examples be dealt with?
This particular question deals with Regulation 1408 on the coordination of social security schemes for migrant workers and it contains the rules which determine in complex cases, such as those quoted by the honourable Member, the Member State where the worker should be insured for social security, and also the Member State which should pay unemployment benefits if he or she becomes unemployed.
One of the basic principles of the regulation is that a worker is insured in the Member State where he or she carries out their professional activity. However, there are special rules to determine where a worker is insured when he or she works in two or more Member States for an international transport company, such as a road transport company. In such a case, the worker will normally be insured in the Member State where the company has its registered office. However, if the company has a branch in another Member State, the persons employed by this branch shall be insured in that State, and that is done in accordance with Article 4(2), sub-section A of Regulation 1408.
On the basis of the facts quoted in Mr Anderson's example, and in accordance with the above-mentioned rules, the driver should be subject to the German social security system, since it seems that he is employed by the company's German office. If in fact the driver is employed by the office in Denmark, then the driver will be subject to the Danish social security system. Normally, an unemployed person will be entitled to social security benefits in the country where he or she was last insured. However, special rules come into play in the case of a person who, during their last employment, was residing in a state other than in the state of insurance. If in the example given the lorry driver remains resident in Sweden, while his employment was based in Germany, then these special provisions contained in Article 71, sub-section B of Regulation 1408, will apply. So according to these provisions, in the example that is given, the unemployed driver who resides in Sweden and returns there when he becomes unemployed may be entitled to Swedish unemployment benefits as if he had been last employed in Sweden.
Thank you for your answer. It would appear that Commissioner Flynn is clear as to which rules apply, unlike the Swedish Labour Market Board which could not sort this out. In this case, I would like to challenge the Commissioner to summarise, perhaps in very simple point form, these regulations and to distribute the information to the National States as it is obvious, despite what the Commissioner is now saying, that there is great uncertainty both amongst employees and employers on these conditions.
Yes, we can do that if it would be helpful. We have had no complaint in this matter from the Member State. When we get complaints of this nature an advisory commission of senior experts from all the Member States meets and they make an interpretation. It is not binding legally but it has always been complied with. But we have not had a complaint in this particular case.
I would also like to thank Commissioner Flynn for a good and detailed answer. We have been asked these questions by trades unions back in Sweden, who have not been able to get answers to these difficult questions. Coordination of social security systems is not easy, when people live in one place, work in another and are mobile between countries. The answer from Commissioner Flynn is the clearest we have received so far and we will try to pass it on to those at home in Sweden who find themselves in this situation. Thank you very much for your answer.
I have tried to make it as simple as I can. If I can be of greater help, my office is available to give you more detailed information if that is required and it would be happy to be helpful in these particular circumstances.
Question No 58 by Anne McIntosh (H-0926/96)
Subject: European Union action against scrapie in sheep
Bearing in mind the recent public health scares related to cattle, what action has the Commission taken, or is proposing to take, to examine the causes of scrapie in sheep?
Can the Commission confirm whether there is any scientific evidence of a link between scrapie in sheep and Creutzfeldt-Jakob disease in humans?
Since 1990 the European Union has financially supported research activities on transmissible spongiform encephalopathies through its specific RDT programmes of the third and fourth framework programmes - that would be BIOMED, BIOTECH and FAIR, including research on Creutzfeldt-Jakob disease and bovine spongiform encephalopathies as well as on scrapie. In view of the risk of TSEs for human health the Commission has adopted a research action plan related to all of the TSEs. That includes scrapie in sheep.
This action plan has been transmitted to the European Parliament and the Council and has been examined at a meeting of the Research Council on 5 December 1996 where an agreement was reached. Scrapie is a TSE which affects sheep and goats and it was first described as early as 1732. It is widely distributed throughout the world with varying incidence and long term studies have been undertaken in the past to look at the possible relationship between the scrapie naturally occurring in sheep and CJD in humans. There is no evidence, I have to say, from such studies of a risk of transmission, even in populations that consume material with high potential infectivity, such as sheep brains and offal.
Would the Commissioner care to comment if as a result of either programmes supported in the European Union or other programmes that have come to the knowledge of the Commission, we are any closer to knowing the causes of scrapie in sheep? That is the first question.
Secondly, is the Commission able to state categorically, as the Oxford studies have also proved in the UK, that there is still no conclusive evidence of the risk of transmission from cattle to humans. I am slightly concerned that the conclusion drawn by the Commissioner is so categorical in relation to sheep and not as categorical in relation to beef.
That is the reason why I would like to tell the honourable Member that there has been a decision taken by the Research Council, as I mentioned, on the fifth of this month. That research programme has been adopted and quite a sizeable sum of money has been applied to it. It is going to deal with all the TSEs and that includes scrapie. It will also deal with epidemiological studies to try and determine the situation finally.
I cannot say definitively that we know how scrapie originated in sheep. It can be induced artificially. Experiments are going on all the time on this matter and just today the Commission was discussing the whole question of specified risk material and the question of a Community-wide ban both in bovines and in ovines and in caprines. We are going to have to await some further research before we can finally, hopefully, determine how these relate and how they are linked.
Question No 59 by Veronica Hardstaff (H-0927/96)
Subject: Lecturers' conditions of service in the UK
Is the Commission aware that since Colleges of Education in the UK were taken out of the control of Local Authorities in April 1993, those thousands of lecturers who remained on their transferred terms and conditions of service have been denied pay increases, promotion and staff development opportunities, and have also been made more vulnerable to dismissal or redundancy?
Is this not in flagrant breach of European Law, and has the Commission any plans to follow up representations made to it to investigate this destruction of workers' contractual rights?
The question raised by the honourable Member concerns a problem relating to application of the national provision transposing Directive 77/187 in a specific case, rather than incorrect transposal of the directive into national law. This means that it is for the competent national courts to take action in this particular matter.
The objective of the directive is to safeguard the rights of employees in the event of a change of employer by making it possible for them to continue to work for the transferee under the same conditions as those agreed with the transferor. In any event, account should be taken of the fact that in accordance with the aforementioned directive as interpreted by the Court of Justice of the European Communities - I am talking here about Case 324/86 concerning 'Daddy's Dance Hall' - the rights and obligations under the employment contract or employment relationship may, in the context of a transfer, be altered with regard to the transferee to the same extent as they could have been with regard to the transferor, provided that the transfer of the undertaking itself does not constitute the reason for the change. Since, according to information received by the Commission, legal action on this subject has already been started in the United Kingdom courts, the Commission feels that it must await the outcome thereof, in order to carry out a detailed analysis of all of the implications of the correct application of Community law which might possibly result from this particular case.
I am slightly puzzled by your answer in certain respects. The compulsory changes in contracts which many thousands of further education lecturers have had to accept under great duress have resulted in those lecturers having to teach much longer hours to much larger classes. In many cases, if they have shown reluctance to accept those changes or have supported colleagues who are reluctant to accept those changes, they have found that so-called performance related pay has been withheld and the normal increments that they could have expected under their previous conditions of service have not been paid.
At bottom is the threat of the hold-back of government grant from the colleges. That is what is forcing principals down this path even where they would actually prefer to concentrate on meeting the educational needs of their students.
Does the Commission have the political will, when this has gone through the courts, actually to address this and ensure that this very large group of employees does not continue to suffer a very severe deterioration in their conditions of service?
I would just like to say to the honourable Member that the question about transposition of the directive arose originally and there were some judgments at the Court of Justice concerning this matter. They confirmed at that time that there was incorrect transposition into national law of Directive 77/187. Because of that there was further United Kingdom legislation and it was brought into line with Community law. There do not seem to be any further problems concerning the specific point raised in the question. There is an outstanding question about interpretation so far as worker representation is concerned and an Article 169 letter has been issued in that case. But it does not refer to the point the honourable Member raised. My understanding now is that the transposition on that point has been correct.
When these matters are now tested in the national courts and following on a judgment issuing therefrom, it would be my intention to carry out an analysis of the case and the point which you have raised. We can revert to that at a later date.
That concludes Question Time. Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.35 p.m. and resumed at 9 p.m.)
Internal electricity market
The next item is the recommendation for second reading (A4-0380/96) on behalf of the Committee on Research, Technological Development and Energy, on the common position adopted by the Council (C40457/96-00/0384(COD)) with a view to adopting a European Parliament and Council Directive concerning common rules for the internal market in electricity (rapporteur: Mr Desama).
Madam President, firstly - and you will permit me to use a few seconds of my speaking time to this effect - I would like a formal record to be made of my protestation, as rapporteur, against the way things are organised by the bureaucracy of the European Parliament. Debating one of the most important acts of legislation for two years, at 9 o'clock at night before rows of empty seats, is frankly unworthy of a Parliament and I would like you to mention this fact to our President.
Now that has been said, I am not going to spend the next few minutes here recounting the story of the long odyssey of the Directive on the internal energy market.
I would merely like to say this: the common position of the Council is the result, in its current form, of a long and fruitful, though sometimes difficult and combative, cooperation between Parliament, the Commission and also, in fine , the Council.
At the start, the positions taken up were greatly opposed to one other. Today, we are examining a common position which takes up no less than 80 % of the amendments voted in on the first reading in Parliament with, between the two readings, a modification in the position of the Commission. This shows that the work we have put in on this piece of legislation, together, has been serious and careful. Anyway, I would like to thank my colleagues in the European Parliament, particularly the members of the Committee on Research, Technological Development and Energy, the European Commission and the successive commissioners who have had to get to know the dossier, from Mr Cardoso to Mr Papoutsis. Finally, I would like to thank the Council which, in the last tight corner, managed - and it is known that this is not always easy for the Council - to find in itself the strength to reach a compromise which cost many countries a great deal.
So, as it stands, this common position is very broadly suitable to the European Parliament. Indeed, we find in it a number of essential elements which we stressed in the first reading, at the forefront of which I would like to mention the public service obligations. This directive on the internal market will, indeed, be the first act of derived law to establish obligations of public service. In this area, we are going beyond, one might say, what has been done up to now. I think that that is a good route to be taking, a step in the right direction. I think that if all of the partners stuck to this route for subsequent directives on the internal market, a balance between the will of the Commission and that of Parliament could be reached fairly easily, it seems to me.
The second point of satisfaction is the fact that this directive will open up the markets, without for all that forcing the Member States to liberalise their own systems. Opening up the markets is a positive step, of which we are all in favour. The liberalisation will, at least during the transitional period, be left to the discretion of each Member State, thanks to the application of the well-understood principle of subsidiarity.
In passing, let us also take note of a number of points which have been taken up directly from suggestions from the European Parliament. I am thinking here of invitations to tender, for example relating to new production capacities. I am thinking also of the possibility of giving priority to generating centres using renewable sources to supply the network. I could continue with other examples, such as the progressive opening of markets, which goes along entirely with the wishes of the Committee on Energy, and finally, the famous 'negotiated access to the network' , which really is a sort of invention which the Commission and Parliament have found together to avoid allowing generalised access by third parties to the network. I could mention others, the transparency of accounts, for example, in short, a whole series of points on which Parliament is eminently satisfied. This directive, this common position, is a good common position.
In view of this, why is the European Parliament not content to approve it as such? Because, as La Palice would say, if 80 % of the amendments appear in the common position, there must be 20 % which do not appear. These are certainly not the most important ones, but there are still two points about which we do feel, I must confess, a certain amount of bitterness. Firstly, there was no generalisation on the eligibility of distributors, and we understand perfectly the reason for this. Generalisation of eligibility did indeed run into considerable political difficulties and it was, from there onwards, more sensible to leave it to subsidiarity, to the discretion of Member States. But I think we will have to come back to that later.
Secondly, and on this our sense of regret is perhaps stronger, the directive is not specific enough on the matter of harmonisation. On the subject of this, I would like to appeal to the Commission: if tomorrow, as I suspect - not to mention fear - most of the amendments, or even all of the amendments, do not pick up the qualified majority of this House, I hope that the Commission might strike up a dialogue with the European Parliament on the subject of harmonisation, which might result in a communication in which the Commission, in some way, defines the general lines of what, in two years' time, will be the future directives on harmonisation which the Council will ask for.
As regards the amendments in their entirety, I will tell you that the rapporteur will support only those which have been voted for by the Committee on Research, Technological Development and Energy, and, particularly, you will have understood, the amendment dealing with harmonisation. Beyond that, I will not support the other amendments, for which I can register my personal agreement, whatever sympathy they inspire in me, firstly because they have not been voted for by the Committee on Energy and next, because they certainly will not gain the majority of the House.
I remain grateful to all those who have enabled the achievement of this directive and I think that, tomorrow, if some of these amendments are voted in, then tomorrow we will be asking the Commission for its opinion on them.
I shall pass on your comments to Mr Hänsch, but I have to say that this is always the complaint on Tuesday and Wednesday evenings. We do indeed always have important things on our agenda, but this is a matter for the political group chairmen, who discuss and decide on the agenda. I would therefore ask, if this situation occurs again, that you draw attention to it in good time in the political groups, but this is always a sore point and I can understand that it is being raised again now.
Madam President, whatever the outcome of the vote on the amendments tomorrow, we have to recognize that the common position as it now stands represents a considerable advance on the original text, and we would like to pay tribute to Mr Desama's work in this respect. The debate, of course, has taken something like six years, but that is because we are working within the extremes of those that want the full monopoly position and those that want full liberalization. It is something of a miracle that we have managed to bring the two together somewhere in the middle, though not as much in the middle as some of us would like.
We have to remember that electricity is a vital component in our economy. Demand for it is actually rising faster than the overall demand for energy. More of our citizens are connected to an electricity supply than are connected to a gas supply. So that is another reason for its importance. Because of the link with the public, standards of public service, the issues of environmental impact, are of direct concern to all of our citizens. The compromise that has emerged from the Council, and which the electricity industry has broadly welcomed, represents a somewhat restrictive benefit of economic liberalization to the large-scale consumers. The domestic consumer has rather been pushed to one side in this text.
Moreover the industry has lobbied very hard and, one must say, successfully, to limit its public service obligations and to resist harmonization in environmental standards, social protection for the workers in the industry, and in the field of taxation. It has been successful in trying to maintain as much of its monopoly position as it could for as long as it could. However, we regret that in the vote in our committee the EPP group did not support the cause of the smaller consumers and ignored the many social and public service concerns.
There are clear matters of national interest in the electricity supply industry. Not all the countries have abundant energy supplies. Some have no primary energy sources at all, so it is understandable that national governments should have powers to determine the balance of primary fuel use. This is not contrary to the principles of an internal market provided equal treatment exists for each fuel sector. It is for those reasons that the Socialist Group will support Amendment No 11. Whatever the outcome of the vote the Socialist Group will continue to press the issues of public concern through all the avenues that are open to it. We look to the Commission for support in that endeavour.
Madam President, ladies and gentlemen, a happy outcome is worth waiting for, as the saying goes. Perhaps we can say that here too, or then perhaps not. We shall have to see. What is the point at issue here? It is that energy supply in Europe should become more integrated, that market structures should slowly be put in place, and that consumers should gradually secure more rights than they have had in the past. It has certainly taken a long time - nine years - and it will also take a good while longer, another eight years in fact, including implementation.
I should like to mention three points. Firstly, I would pay tribute to our rapporteur for the tremendous amount of work he has done and his considerable success, and also compliment the Council in particular on what is a skilful compromise. Why a compromise? Quite simply, because a variety of starting positions on the ground in the 15 Member States had to be coordinated: some quite liberal, others diverse but monopolistic, as in my country, and others structured in an entirely different way.
Why skilful? Because there has been give and take on all sides. That is the essence of a compromise. Something is happening as regards consumers' rights and the opening-up of the market: these are already actually in place under the Treaties, but now they are to be officially applied, first in small doses of around a quarter to a third of the market, then to services in the general public interest. These are recognized, but now they will be transparent and verifiable. That is a step forward. They should be limited where it proves impossible for them to be performed by competitors, and in any event the Member States must meet the quota for opening up the market.
The third important point is access to the system. Here, the proposal to opt for two models is a sound one. The single buyer concept is a new idea which has succeeded in reconciling ownership and the need for competition. I would point out that this also accommodates the difficult situation with supplies to eastern Germany, for example, where it has been possible to mobilize high investment in the short term, whilst still complying with the directive.
A fourth point is the freedom of the Member States to proceed further with liberalization. This is not obstructed, but made possible by a protective clause on what is termed negative reciprocity. Much has also been done for the environment. The directive will lead to a drive for innovation and thus encourage more efficient plant. It also promotes electricity production from renewable sources, combined heat and power systems, and waste. Producers of energy from renewable sources are given preferential treatment when it comes to authorization. The directive also does much that makes sense in terms of subsidiarity, with two systems of access and two systems for procuring new capacity on the purchasing side.
All in all, there is a little more competition, a little more awareness of cost and a little more European common ground, so this is a step in the right direction. Unfortunately, the same cannot be said of the amendments. These fall into four groups: those which are unnecessary; those which are based on misunderstandings; those which are destructive; and those which have no place here at all, because they have nothing to do with this legislative project.
Since time is short, I shall just say a little more about the third category - what I describe as the destructive amendments - which actually show from what a variety of directions a compromise has been constructed here. This applies to the amendment on distributors, for example, of which I personally would be in favour and which I advocated for many years, but which I do not support here, because it destroys the compromise. The same goes for the amendment seeking to allow only partial opening-up of the market. It is unacceptable, because the compromise is destroyed. The same applies to the over-extending of the concept of 'services in the public interest' . The arguments are the same there too.
For all these reasons, my group has decided not to table any amendments, nor to vote for any, but to help to make the compromise achieved in the Council a reality.
Madam President, the common position we are today discussing at second reading is both a success and a failure for the Community.
The deadline for the completion of the internal market was 1 January 1993, and the Treaty made no provision for exceptions in the energy sector. As has been said, we should not forget that the common position on electricity brings with it years of proposals and doubts as well as tough negotiations which have resulted in a gradual and cautious partial opening of the market, and this has been a laborious process of negotiation and achieving a balance throughout.
The urgent need for a common policy had already been brought to light in the discussions on the proposals in the green and white papers on a policy for the Union. If we want to avoid problems for the future, we should take the view that, all things considered, the Council has reached an agreement and that having that agreement is at any rate better than continuing with the current state of affairs.
When all is said and done, the complex of Community provisions on energy in itself constitutes a common energy policy which needs only to be given a title. The Council already has before it that complex of provisions and, if this common position is added to it, it will no longer be possible to deny its existence.
In view of this historic opportunity and the victory of achieving a common position, Parliament must not seek to perfect the detail as the likely result would be to destroy what has so far been achieved. To jeopardize the common position, bearing in mind the political cost of achieving that balance, would be tantamount to repudiating it. No-one is questioning the fact that those additions that my committee wishes to see concerning harmonization, transparency of accounts, the protection of employment and co-generation - to mention but a few - could substantially improve the text of the common position, but we should not forget that the common position leaves great scope for subsidiarity and that those details may therefore be better dealt with in the context of the application of the rules by the Member States.
For that reason, we are asking for the text of the common position to be approved to avoid further delay and to avoid being accused of being the cause of that delay at the time the internal market in energy - one of the fundamental elements of the common policy - came into being.
Madam President, Commissioners, ladies and gentlemen, this is the second reading of the electricity directive, which is designed to create an internal market in electricity. The Liberal Group welcomes the moves to open up the market, but it is striking that a number of governments are doing their best to delay the creation of an internal market not just by one or two years, but by nine. It is also striking that the Council has asked Parliament not to exercise its legislative powers when we are engaged in the codecision procedure on this dossier. But if we fail to use our powers to make good legislation on a subject which is so crucial for the whole of Europe's industry, will we not then become the toothless tiger that people so often accuse us of being? The Liberal Group has decided not to let itself be manoeuvred into this corner. The Council often takes little heed of Parliament's powers, but history has taught us that democracy is something to be fought for. The Liberal Group therefore supports two amendments which substantially improve the Council's common position.
Firstly, there is Amendment No 12, tabled by my group, which concerns the position of the distribution companies on the electricity market. The distribution companies need to be recognized as full parties in the market in every Member State, and if the internal market is to work effectively, equal players must have equal rights. The distribution companies are in a position to stimulate initiatives at a decentralized level, such as obtaining energy from renewable sources and co-generation. All the Members of this House, regardless of their political leanings, expressed their support for creating renewable energy sources during the recent debate on the energy White Paper. But when it comes to voting and legislation, none of the major groups is ready to stand up and be counted. Now that legislation is to be introduced, we should finally put our words into action.
Next there is Amendment No 5 by the Committee on Energy, which allows priority to be given to the production of electricity from renewable sources and co-generation. The Liberal Group also supports this amendment. Cogeneration plants undoubtedly contribute to the efficient use of energy, thereby saving money, increasing the competitiveness of our industries and - an important consideration - protecting the environment.
Those who oppose the liberalization of the electricity market forget that healthy competition is the only way to ensure that production units are used efficiently. As a production factor and therefore a cost element, energy can give firms a competitive edge, even over rivals in America. Energy cannot and must not be allowed to distort the operation of the market. The Liberal Group is very much in favour of both continuing to use existing energy sources and starting to use alternatives. We are convinced that with the discipline of the market, with everyone in the Union competing on a level playing field, a balance could be found between the various energy sources and alternative energy would be given a fair chance. In one of the Dutch newspapers, Mr van Velzen of the PPE Group called for the Liberal Group's support to ensure that the Council's position would be adopted unamended. There is little chance of us responding to his advances.
Madam President, I would firstly like to congratulate Mr Desama on his excellent work but also have to place on record the observation that one of the problems posed by the structure of the current European economic model, backed by Maastricht's neoliberalism, is the considerable number of contradictions it contains. In this way, the proposal to harmonize and liberalize the electricity sector may be wellintentioned but, by not taking account of the important social and political aspects involved, its consequences are serious. The three most significant of these are as follows:
First of all, the threat to jobs and the productive structure of the sector in countries which contribute with a large supply of autonomous energy - as is the case in Spain with the mining-sector contribution of coal from the coalfields in the regions of León, Palencia, Asturias, Galicia, Andalusia, etc. Hence our amendment to the effect that this percentage should increase from the 15 % proposed to 30 %.
Secondly, the threat to the public-service character which the supply of electricity must have if a large percentage of its distribution is left in the hands of market forces, as a result of which sectors of the population in a deteriorating situation might see their position placed in jeopardy.
And, thirdly, the paradox which arises when calling for a reduction in electricity prices, since consumption will automatically increase and, at the same time, we shall be contributing to atmospheric pollution on a large scale, which runs counter to undertakings made at the Rio Conference, thereby distancing ourselves from the model of sustainable development we so earnestly advocate.
It is on these grounds, therefore, that we believe the most sensible procedure would be a global reconsideration of this proposal.
Madam President, ladies and gentlemen, competition is a good thing when it leads to greater efficiency and is not damaging to the environment. No one wants to keep the present status quo, with energy supply consisting of monopoly structures. The Greens are in favour of competition based on the provision of environmentally friendly energy services. So far, however, the European Parliament has not taken the opportunity of starting to restructure the internal energy market on ecological lines. Unfortunately, this directive will not break up the monopolies and produce environmentally friendly competition - quite the opposite. The directive creates a 'light' monopoly, a 'soft' monopoly, and the processes of concentration in terms of energy supply will be intensified. There is a great risk that the local and regional energy suppliers will fall by the wayside and become the puppets of the large energy monopolies.
Consumers and small and medium-sized enterprises will also fall by the wayside, since the proposal for a directive allows for cross-subsidization and they will have to be prepared for high energy prices, while major industries are subsidized with energy at dumping prices.
Competition breeds on diversity, however, and that is what we are trying to say with our amendment on distributors, as many political groups have done. Our main criticism is the lack of ecological guidance. The political signal that we must give is to create an ecological framework for competition in the internal energy market. If such a framework is not established, we shall meet our ecological Waterloo.
The proposal for a directive will lead to dumping prices for energy. Dumping prices increase demand for energy and lead to it being wasted. This will mean that we fail to achieve our climate policy objectives and result in a climatic disaster. To stop this happening, we urgently need to balance the situation with an energy tax, as the Green Group in the European Parliament is recommending.
In principle, we welcome the fact that the proposal for a directive still allows the Member States some scope, which must be exploited in ecological terms. Denmark has provided us with a good example of how the directive can be framed sensibly and ecologically. And the German law on energy saving is clearly supported by the proposal for a directive. However, this ecological room for manoeuvre has not been established clearly enough for it to stand up to pressure from the industry. The European Parliament must set a course for ecological energy reform. It is therefore regrettable that co-generation and renewable energy sources are not being given even greater priority, since they are where the future lies. A study commissioned by the Dutch Government has shown that failure to exploit the EU's energy saving potential and its renewable sources of energy is costing between ECU 45 and 80 billion every year. That is why it is so important for us to establish integrated resource planning.
This figure makes it clear that we need a political signal - not a 'light' monopoly, but a move towards an ecological restructuring of the internal energy market, with competition based on the provision of environmentally friendly energy services and on a sustainable energy policy. The European Parliament has to take this opportunity. We need to give a clear signal. A new system of competition in the energy services sector must pursue three objectives: climate protection, ecological energy supply, and a strategy of energy efficiency.
Madam President, the common position which is presented to us today is the result of a difficult compromise within the European Union which, in this area as in others, reflects a considerable heterogeneity.
My group recognises and salutes the impressive work of our colleague Claude Desama, who has made a great effort over the last few months to bring closer together differing points of view on the subject of electricity. We have here the result of a hard battle fought in the European Parliament, which has made it possible to emerge with the least evil compromise even if, viewed from France, it may appear bitter to some. Indeed, we wonder if the fragile equilibrium proposed to us does not present a real threat, in the long term, to the concept to which we are deeply attached, that of a real European public service in the key sector of electricity.
We consider that there are areas, in particular energy, for which the Union must detach itself from an ultra-liberal approach. Energy is the basis for all economic and industrial development. It is essential for the progress of the life of society. It is a source which cannot be reduced simply to market forces. On this matter we have reached the limit of what we, in Europe, can stand. Competition in the electricity sector is inconceivable in anything other than homeopathic, controlled and regulated doses. The French government, for example, cannot be allowed over the coming months, on the basis of this directive, to begin to challenge and dismantle Électricité de France, a publicly-owned company which, over the fifty years of its history, has proved its dynamism and competence.
Madam President, today my country is unhappy. Why, in the name of what, upon what ideological whim should a system which works and which produces some of the least expensive electricity in Europe be changed? How are we going to explain to the European workforce in this sector that liberalisation is a positive move, when it brings reductions in workforces everywhere, the loss of job security and a reduction in the quality of services? It is questions like these that we should all be confronting, irrespective of our groups, in our own countries and these are my concerns for France, when transposition of the directive we are examining today is the order of the day.
Consequently, I will naturally remain vigilant, in order that the public service of electricity may remain, in France and in Europe, a model for social and economic development.
Madam President, chance has it that this week, in addition to Mr Desama's report, we are also going to discuss Mr Herman's report on telecommunications.
What is beyond chance - we might also have added pension funds - is that all of these matters have something in common, in that they are tremendous gold mines, tremendous sources of profits and in that, obviously, the multinationals of industry, services and insurance want, under the cover of deregulation, efficiency, privatisation and other ideological smoke screens, to lay their hands on this gold mine.
In the domain of electricity, this has given rise to an eight-year war to open 30 to 35 % of the market over nine years. Two theories were known to be in opposition: either the electricity sector should be opened to all, or electricity should be considered a specific product - Mr Sainjon was saying this just now - which deserves different rules.
Mr Desama, we could talk about technical things, the single buyer, the opening of the market segment by segment, access of third parties, even about the eligibility of distributors which was rejected by two votes in the committee, as has been the case, moreover, with the whole of this text. It is indeed a coup de force of the chairman of the Committee on Energy that we are discussing this text at all, since it had been rejected by 12 votes against 12.
Having said that, the matter needs to be considered from the point of view of policy, of policy on energy and of policy on the independence of Europe in terms of energy. Do we or do we not, in twenty years' time, want electricity to be generated wholly from gas, Algerian gas or Russian gas, because, financially, it is more profitable? It takes 30 or 40 years for a nuclear power station to pay for itself, as it does a hydroelectric power station or a coal-fired power station. The transportation costs are the same, while a gas-fired power station, on the other hand, pays for itself much more quickly, for much lower sums invested. Hence the proliferation of this type of power station.
The same reasoning holds true for the cost structure: 100 Ecus of gas-generated electricity represent a 20 % investment for 80 % of fuel, while, for the other types, the proportions are the other way round. In the end, financial motivations will lead to a Europe covered with gas-fired power stations, which is already the case in Great Britain. In this way France, in particular, will lose the independence with respect to energy that it has won with great difficulty. And I say this also for environmentalists: we will have to give up traditionally-generated, tidal, windgenerated and other kinds of electricity.
In other words, electricity is the property of us all and is virtually a common heritage of humanity. This is what the idea of public service conveys, it does not arise from privatisation. I have had the opportunity of saying this before: we do not privatise fairies, they belong to us all.
Madam President, ladies and gentlemen, unlike the previous speaker, I believe that this directive is overdue; unless we reach a political compromise here, the Court of Justice will decide, and then many of those who have spoken against the directive here in the House will have a rather sorry look on their face. I should especially like to thank Mr Desama, who has worked towards this compromise for many years; it is a sensible one, as he and many others before him have said. The directive is only a first step, however. I actually take the view that technical change will tend to speed up liberalization in future. In five or ten years, when fuel cells are on the market, when transporting electrical power over long distances involves fewer losses, or perhaps when one or other of the renewable sources of energy is more competitive, we shall be talking about access to the system in quite different terms from today. We could see a similar development to that in telecommunications, where technology has actually forced a change in the structure of the system.
It should also be pointed out here, however, that the directive will have substantial effects which we may not welcome quite so much. The pressure to reduce costs will speed up concentration. Large businesses will swallow up smaller ones. Smaller businesses will have to combine with one another to achieve cost advantages, and natural gas - as has rightly been said - will penetrate further into the power supply market. In some Member States, the directive will certainly be used as an opportunity to increase competition, even though the directive itself does not require this. However, it does leave the Member States a considerable amount of scope.
Finally, I would return to the question of eligible customers, where it is indeed a very strange thing that customers have to be eligible. I think it is actually part of the philosophy of our Treaty that one is always eligible to be a customer. This directive takes a rather different line on the matter, however. It provides for distributors to be eligible only where the Member States wish them to be so. We have tabled an amendment on this point, which I would ask the House to support. The reasoning behind it has already been described. I would just make one further comment to Mr Mombaur, who rightly said that the amendment in question was sensible, but perhaps an awkward one in tactical terms. He takes the view that it destroys the compromise. The compromise is not the result of action by the Council alone. Ultimately, it is produced by Parliament and the Council, and if we make it our rule to see a compromise reached after difficult discussions in the Council as immutable, then we need not campaign for any extension of Article 189b to other areas. So I would ask you to reconsider whether you cannot vote for this amendment after all, since we do agree on the matter.
Madam President, I should like to begin by offering the rapporteur, Mr Desama, my warmest thanks. The Council adopted several of Parliament's suggestions after the first reading, and he has managed to make even more progress on a number of points. He can congratulate himself on the result. His task at second reading was anything but easy, and I know how much effort he has put into preparing this report.
It usually happens with compromises that no one is entirely happy with the result. My group too hesitated for a long time about tabling amendments, but finally came to the conclusion that the most important thing was to have a directive to regulate the electricity market after seven years, and it has therefore decided to approve this fragile compromise, warts and all. Half a loaf is better than no bread. What would be in store for us if the Council's common position were not adopted tomorrow? Firstly, we would be plunged into a conciliation procedure with a very uncertain outcome, and with the risk of eventual rejection by the Council. What would happen then? The liberalizing trends in various Member States would continue, opening far too many doors for the dominant players on the market, and private investors such as the banks would come to play an increasingly important role. Transfrontier joint ventures would be launched, and of course the Court of Justice would produce its rulings. In the short term, there would be no kind of market regulation at all at European level, and there would be a considerable risk that people's security of supply would be jeopardized, not to mention all our ambitious plans for giving renewable sources of energy - which are too expensive at the moment - greater priority in terms of electricity production. We can forget them all. I should therefore like a clear statement from the Commissioner this evening that he still fully supports the Council's common position, and that he will resist any attempts to undermine this fragile compromise.
Although I very much appreciate all that Mr Desama has done, I have to say that I think a number of his amendments are still far too premature. Even Amendments Nos 3 and 8 on public service obligations go much too far and are not acceptable. Amendment No 12 by Mrs Plooij seems very appealing in the Netherlands context, but even the Liberal Group should know that it is simply placing a time bomb under the whole compromise. Do you want to saddle the Dutch presidency with a major problem like this even before it starts? If so, I shall be interested to see what happens in your group's constructive talks with the Minister for Economic Affairs. The gas directive, which is something the Dutch presidency is interested in, might also have to be written off, since it is based on much the same principles as the electricity directive.
This directive is like a bottle of ketchup. It takes a long time before anything comes out, and you have to give it a good shake and be patient. That is what we have been doing for the last seven years. But once it starts, then things move very quickly.
Madam President, my dear colleagues, the directive on the internal market for electricity marks the start of the liberalisation of the market, but its application must still respect one fundamental principle, the obligation of public service, that is, the supply and the distribution of electricity to all citizens, wherever they are, at a uniform price. The electricity sector, moreover, constitutes an important pool of labour, the maintenance of which is taken into consideration in the common position. Regarding access to the network, the common position, essentially, takes up the results of the negotiations between Parliament and the Commission, and Parliament must congratulate itself on this success.
Regarding sector-by-sector liberalisation and eligibility of distributors, the formula retained is basically progressive and founded on experience. Indeed, the desire to unify the whole of the system in one go would expose the electricity market to certain risks, from which it will actually escape thanks to a progressive and controlled implementation. Whatever happens, the current position provides the support of genuine legal security which allows the development of future strategy while ensuring the endurance of the policy of investment.
So I congratulate the remarkably balanced work as well as the pragmatic and methodical approach of the rapporteur, Claude Desama. Our group will, however, vote against the tabled amendments.
We consider, indeed, that it is not the right moment at this stage to reopen a debate which has, at the expense of long discussions, achieved a compromise which takes account of the initial position of Parliament. The fact of not reopening conciliation does not pose a threat to Parliament's power of codecision, in that its contribution has already had a significant effect.
It will however be necessary at a later date to pursue the thought and the action in respect of subsidiarity, of the differing cultures of the Member States with respect to protection of the environment, fiscality and social policy, in particular. If this were not done, competition would emerge in the unequal conditions of the different Member States. It would threaten the cohesion of the energy policy of the European Union, and it would threaten the equilibrium which must of necessity be established between these different active parties.
Madam President, it should be noted that since the establishment of the single market, strengthened by the Maastricht Treaty, public companies have been in the sights of the European Commission and the governments of Member States. Indeed, they constitute undeniably poles of resistance against the liberalisation and deregulation which arise from the choice of society which gives primacy to competition and the quest for profit, to the detriment of the public interest and the satisfaction of the needs of citizens. The electricity sector is not spared, with the adoption of the common position of the Council on the directive opening the electricity market up to competition to a tune of 32 % in the year 2003, which in France would lead to the destruction of Electricité de France, which has proved its efficiency. The only beneficiaries of this would be the large consumers, essentially the large industrial companies, to the detriment of small firms and domestic users, following the example of what has happened in Great Britain.
This exposure to competition is, moreover, in danger of causing massive redundancies, aggravating regional inequalities, compromising security of supply while limiting the capability of States to make long term investments and intervene in choices of energy. Favouring the short term, investments giving the quickest profit will be favoured, namely gas-fired power stations, to the detriment of other sources of energy. Now, in the energy sector, a short term vision could very quickly become a source of concern and present serious problems with respect to the environment and exhaustion of existing reserves. The directive undermines the will of States to ensure that they are independent in terms of energy, going as far as to limit arbitrarily their possibilities of having their own energy resources. It also opens the way for the questioning of some public service obligations, notably honesty of price, guarantee of supply, equal treatment of users, and the evening out of prices.
All of these matters have led our group to propose a rejection of the Council's common position, a rejection which is backed up both by Article 92(2) of the Treaty, which recognises the freedom of each State to depart from the rules of competition in the organisation of its public services, and also by the principle of subsidiarity. The latter should enable one to recognise the specific nature of electricity, which is not a commodity like any other, but rather a resource which belongs to the whole of mankind, and which, therefore, should not be subject to free competition.
Our group feels strongly enough to contribute, in association with trade union organisations, employees and user associations, to the failure of this draft directive, to contribute to the defence and renewal of public companies so that they can fulfil entirely their mission of public service, responding to the interests of users and employees, enabling harmonious integration into their environment and facilitating cooperation within the European Union and internationally.
Madam President, liberalizing the internal market in electricity sounds wonderful and may be a good thing, but how can we talk about competition when we exclude one section from the outset and do not allow it to take part, namely the small producers? How can we talk about competition on equal terms, when there are unequal systems of taxation? I would simply point to Sweden, Finland and Denmark. In our view, this is a frontal attack on renewable energy sources and energy efficiency. In the base-load sector - and that is where the cherries will be picked - we shall see deals at dumping prices, which is exactly the opposite of what we want, namely energy savings. There will be a great disparity between urban and rural energy prices. That will also lead to heavy losses for the small and medium-sized enterprises which we actually wish to support. Ultimately, this proposal as it is framed here - with no priority for renewable energy sources, with no priority for energy saving - is unacceptable. Nor do I see how, with this directive on the internal energy market, we shall make any progress at all towards the goals we set ourselves for Rio, Berlin and using renewable energy sources. We shall achieve precisely the opposite. As the directive stands at the moment, it produces nothing.
Madam President, the Commissioner should be congratulated on the fact that this common position finally includes guarantees of compliance on the part of the public sector and of social and territorial cohesion, as Parliament and its rapporteur, Claude Desama, whom I sincerely congratulate, have been demanding.
However, many of us are still doubtful that these measures will genuinely lead to price reductions for everyone and to job creation. In fact, we rather fear the opposite.
There is no transparency in terms of costs. In the Spanish case, using the announcement of this directive as an excuse, the government is justifying the virtual disappearance of national coal supplies and therefore depopulation, increased unemployment and the impoverishment of the Spanish coal-mining districts.
Using this directive and the argument of the cost of transition to a competitive market as a pretext, the electricity companies have arrived at an agreement which is extremely costly to consumers, which has excluded the other players from the market and which enables them to eliminate financial costs and maintain the benefits of inefficient investment as if they were genuinely profitable. All of this is a crystal-clear abuse of an exclusive and dominant position reinforced by government actions and a situation which requires the European Commission to ask exactly what is going on.
The Spanish oligopoly - companies and banks - is being reinforced and, curiously, it has sufficient excess profit to acquire, in connection with the privatizations which are being announced, everything still in government hands in the energy and telecommunications sectors. Consumers are losing out and will have to pay for the operation although they are being told that they will enjoy a small tariff reduction. This is nothing but a smokescreen. All those living in the coal-mining areas are losing out.
Commissioner, Madam President, at Christmas, we in the European Parliament ought also to be generous of spirit, so I would ask all Groups, especially the European People's Party, to vote in favour of the amendments calling for increased use of autonomous energy sources, even if this is only to eliminate the justification claimed by the Spanish Industry Minister who is taking refuge in this directive in order to increase unemployment in many Spanish regions. This is the request submitted to us by town councils, led, by the way, by the Fuenteovejuna town council - elected members from the Spanish People's Party are well aware of what Fuenteovejuna signifies.
Madam President, does our colleague, Claude Desama, permit me to start by adding my modest bouquet of respects to the magnificent pile of praises already placed at his feet?
I do indeed think that some excellent work has been done, and I will say at once that the draft directive which has been submitted for our approval is satisfactory in more ways than one. First of all, the text should be put back into its historical and methodological perspective. We needed to search for a compromise in the midst of particularly complex national, commercial and social interests. Here we have ended up with a text approved by fifteen countries, which is to say, the whole of the Union. It would require some very good reasons for us to decide, by means of modifications, to knock down or to dismantle this edifice which has been patiently constructed over three years, and - as Rolf Linkohr was just saying - to give ourselves over to legal tribulations or to abandon the text altogether? Who would be to gain from this? I do not know, but I can imagine what ferment of disintegration of the Single Market it would bring about!
Indeed, how could we conceive of a market open to the entire range of manufactured products and services, which would be closed to one of the most decisive factors of growth, energy? As the history of nations and continents teaches us, the growth of societies is not built upon repression and legal restriction, as these engender misfortune and not prosperity. It is, on the contrary, the lowering of customs barriers, the disappearance of tolls and the extension of the physical market which have permitted Europe to move onward since Schuman's call, in 1950.
But for those who feel concern, heightened perhaps by reasons of partisanship, I think it must be said that this new phase in the construction of a true European Union respects the collective and social interests put forward by several States, including France. And nobody can honestly say to public opinion that we are dealing here with unbridled liberalisation or with uncontrolled and unlimited access of producers to the whole market, with the danger of seeing a devastating torrent carry away entire sections of our economy.
Precautions have been taken, and in nine years' time in particular, discussions will again take place after we have taken stock so that we can make a reasonable assessment of the adjustments which will have to be made here and there, by extending certain points of the directive, in the area of consumer protection. This is not total upheaval, but development.
We have here a duty, which is to do all we can to make sure that Europe can continue marching forwards, and to make sure that there is nothing which might change utterly the face of our continent, or of course the rest of the world.
I will approve this directive, along with my group, the European Peoples' Party, ne varietur .
Madam President, I also have to commend Mr Desama for the very reason that I was a witness, a very direct witness, of the efforts he has put in to achieve this common position and, as he has so correctly stated, this common position is a good thing - it is a good thing on account of the work done by a great many people in this House.
Admittedly, Commissioner, ladies and gentlemen, we would all certainly have preferred something different, but this is the first step on the road forward, a very important first step which, a year ago, ladies and gentlemen, we would have put our names to because we were not sure that it could be achieved.
Admittedly we would like environmental protection - which is currently lacking in the electricity sector - to be gradually incorporated and energy efficiency to improve. This is a subject we are constantly talking about, but words are not being followed up by deeds. However, I am convinced that we will shortly see the fruit of our labours.
I listened to Mrs García Arias and it seemed to me that she was in the wrong House and the wrong country, because I did not understand any of what she said. It seemed like a fantasy to me - and not a heroic one, either - and this saddens me because I regard her as a friend. She has an astute mind but I do not know what she was referring to. Perhaps she was referring to the fact that the socialist government, whose party she belongs to, was the one which caused the loss in Spain of 25, 000 coal-mining jobs and the fact that the current Industry Minister is attempting to salvage what he can from the socialist government's disastrous energy policy.
However, since we are not here to discuss national policies but an exciting project - Union, the internal electricity market - I would like to say that my Group will not be supporting any of the amendments except for those relating to coal use.
The directive points out that economic preference may be given to coal because all the coal which the States have and require can be used to the extent of 15 % of primary energy.
In Spain, coal currently accounts for 18 % of primary energy - 10 % comes from domestic coal and 8 % from imported coal. With 15 %, therefore, there is still a 50 % buffer to which economic preference may be given. Yet we also envisaged support for the amount being 25 % - that at least is what I am requesting. Why? Simply to help calm down those who have become overexcited. We have added to an amendment which speaks of 25 % - which would be two and a half times the amount of national coal Spain currently uses - the fact that Member States might be able to apply these measures as a function of their requirements, in accordance with transitional arrangements.
Madam President, ladies and gentlemen, thank you very much for your attention. We will be supporting only these amendments, not the others, because we want the single electricity market to begin operation as soon as possible.
Madam President, let me begin by making it clear that while, on the one hand, the opening-up and partial liberalization of the internal market in electricity is a crucial step towards full achievement of the single market, we have, nevertheless, to understand that the Council's common position is a stage that has, as other honourable Members have said, to be viewed as the starting-point for further developments rather than the final position for this most important of sectors.
Other members of the EPP Group have already explained the reasons why we are in favour of supporting the text without amendment, even though we should have very much liked to have seen more substantial progress in many areas. These concern, for example, the role of the distributors, such as the companies taken over by the municipal authorities, to give an Italian example; the special procedures for access to the liberalized market for consortia and small and medium-sized companies - another very important aspect that has not been considered; enhancement of the role of those producing their own electricity and independent producers and, finally, to give another very important example, liberalizing further transfrontier trade in electricity.
Although introducing amendments to the directive at this stage would have involved the risk of undermining the work of eight years, the European Parliament will have, in the near future, to make an effort in this area and - once the directive has been adopted - urge the Council and the Commission swiftly to take further measures to liberalize the market with the obvious advantages anticipated for the competitiveness of European production and for consumers generally.
Finally, I wish to say that it is particularly important for some Member States, such as Italy in which the market in electricity - previously not really a proper market at all - is about to be extensively restructured, that the directive be issued rapidly. The fact is that unless we have a secure - albeit minimal - legal framework of the kind offered by the directive, which we hope will at any rate be transposed in Italy with further improvements of the kind I briefly mentioned, we shall be able neither to get the recently established regulatory authority for the sector up and running properly nor to achieve effective and satisfactory privatization of ENEL, the national electricity board, although those measures, along with financial reorganization, are vital if we are to bring Italy into step with the rest of the European Union.
Madam President, ladies and gentlemen, the motion we are debating today at second reading, which concerns the completion of the internal market for electricity, is the outcome of a truly prolonged procedure. After eight years of discussions, both by the Council and in Parliament, it now seems possible to reach a solution acceptable to all interested parties.
First of all, then, I would like to stress the importance of the work carried out by the rapporteur, Mr Desama, whom I want to thank most warmly for his excellent work over 6 years - if I remember rightly - on behalf of the European Parliament. I think, then, that in the ways you have indicated and with your personal work, we have managed following the decisions by Parliament's Committee on Energy to come before theHouse today to debate the second reading of this most important directive.
This common position by the Council expresses the large degree of agreement and compromise established between the Member States, as Mr van Velzen too stressed in his speech, and also the compromise achieved between the European Union's institutional bodies. This is an important agreement which opens up new paths towards energy policy in Europe, as Mr Soulier characteristically stressed a short while ago.
And as you will have noted, the common position includes most of the amendments adopted by the European Parliament at first reading, as Mr Desama reminded us when he said that 80 % of the European Parliament's amendments had been accepted and are now included in the common position.
The common position is based on the establishment of common rules, in other words basic principles pertaining to the internal electricity market. Rules which all the Member States must incorporate in their national systems and abide by. The Directive does not impose an identical system all over Europe, but allows for some degree of subsidiarity and flexibility for Member States in the way they apply the rules, while at the same time avoiding excessive regimentation. This is reflected in the Directive by the ability of Member States to choose between various models and alternative solutions.
And in answer to Mr Pompidou, I would like to say that from the European standpoint, national differences in the way the policies are implemented will emerge as of lesser importance. If the Directive is approved and implemented, it will introduce a minimum but common level of deregulation and competition for all the European Union's electricity systems, which all Member States will have to respect.
The Directive will permit market forces to operate in the electricity industry. Personally, I am convinced that it will substantially improve the position of the European industry in the face of international competition, as Mr Scapagnini pointed out in his speech. It is also a very important step in that direction, as many speakers have stressed, especially Mr Linkohr and Mrs Estevan Bolea.
The electricity market and all its respective sectors, as stipulated by the Directive, may be subject to the obligations of public services, obligations which the Member States can impose on electricity companies in their market to the benefit of general economic interests. Those obligations can be defined separately by each Member State within a Community framework.
The Member States must define the obligations of public services in detail: those obligations must be objective, transparent, they must not create discriminations, and they must be verifiable. They must be published under one of the five categories agreed at the Community level, namely security of supply, continuity, the quality and price of electricity supply, and the protection of the environment. Those obligations must be notified to the Commission, which will examine them in relation to the orders of Community law.
That mechanism will make it possible for the Member States to balance competition with public services, in cases when this is considered essential for the general public interest. A balance which, I recall, Mr Gordon Adam referred to very clearly in our debate and stressed the need for. This solution, which was approved unanimously by the Council, is the outcome of discussions among the Council which lasted many years. I also want to stress that every word chosen in the wording of the common position's text was weighed very carefully. Ultimately, the decisions were taken at the highest political level possible. Agreement on this issue was really a very difficult process. And in answer to Mrs Ludivina García Arias and Mr Marset Campos, and Mr Sainjon as well, I want to stress that Article 3 of the draft Directive has achieved a correct balance between the demands of competition, on the one hand, and the obligations associated with the provision of a public service on the other hand. For that reason, I would ask you not to disturb the fine balance we have achieved.
Some of the amendments tabled in the European Parliament attempt to introduce the social dimension to a greater degree in the common position. You all know that the Commission is actively trying to promote the social dimension in the European Union. Yet, so far as the specific issue is concerned, we need a broad and not sectorial approach. We must avoid trying for a sectorial harmonization of the social conditions in the electricity industry. We believe those matters should be solved at a broader level. And here, I want to stress that it will be possible to talk about social and other matters related to the implementation of the Directive within the context of the Advisory Committee on Energy that the Commission is setting up with agencies from the energy sector, including of course the unions. Let us not forget that one of the main objectives of the draft Directive is to improve the international competitiveness of our industry, so as to give new and powerful impetus to job creation.
Some other Parliament amendments intend to stress the environmental dimension. While stressing both energy efficiency and renewable energy sources, personally I share the view that we ought to provide more support for renewable energy sources, as stressed by Mrs Plooij van Gorsel and Mrs Breyer.
However, in answer to Mrs Bloch von Blottnitz as well, I would like to say that as you know, the Commission recently approved the Green Paper on renewable energy sources, which we have indeed put before the European Parliament. In our opinion, that is the initiative which should constitute the framework for defining an appropriate strategy for the support of renewable energy sources, and not the Directive on the internal electricity market. I ask you, therefore, to follow that approach. Besides, the basis of that initiative was inspired by your own proposals, the European Parliament's proposals, as presented by Mr Mombaur in the excellent report he put before Parliament on renewable energy sources. Some other amendments cover proposals to extend harmonization in the electricity sector, which is essential for the proper functioning of the internal electricity market.
Madam President, the Commission agrees with the view that further harmonization may be needed, especially in the areas of environmental protection and taxation. My services have already started working on those subjects and a first study on the determination of possible needs for harmonization is already making progress.
To answer the question Mr Desama asked me, I would like to assure you that the Commission does indeed have the political will to make progress in the matter, and that as soon as possible, we will be bringing a related statement before Parliament and the Council, as you have asked us to. For this reason, I would ask that we await the results of that analysis and not pre-empt our future proposals, because that could affect the Commission's right of initiative. In the face of the great debate currently taking place in the context of the IGC, I believe that Parliament too would not wish to restrict the Commission's right of initiative. I ask you once more, therefore, not to insist upon the point.
Madam President, the Commission has accepted the Council's common position, firstly because we believe it reflects the European Parliament's concerns and secondly, we believe the agreement reached safeguards the Union's interests in the best possible way. For that reason, the Commission would like Parliament to adopt the common position as it stands, so as not to disturb the fine balance achieved after prolonged and difficult negotiations, and also because we believe it is of prime importance to get on quite quickly with the final version of the Directive, in order to eliminate the uncertainty that burdens our industry and to realize the benefits for Europe's citizens, a thing that the branches of electricity production and consumption support and await with eagerness.
If the European Parliament does in the end adopt any amendments - and here, I would like to reiterate again our political will and disposition to see the common position approved as it stands, without amendments - the Commission will examine them carefully and, after tomorrow's vote, we will state our position. I also want to assure you that I will be here when the vote is taken.
Ladies and gentlemen, your vote on electricity will have an important influence on developments towards opening the internal market, not only for electricity but for natural gas as well. I hope that effect will be positive, and that tomorrow the European Parliament will give out a positive message so that we can make further progress in our discussions about the directive on the internal market for natural gas.
In closing, I would like once again to thank Mr Desama and all the Members of Parliament involved with this issue for their constructive cooperation throughout these past months, and in past years with my predecessors with responsibility for the energy sector. If the common position on this directive is adopted tomorrow, I believe that would be a great success for the European Parliament and for the Commission too. Because we have reached this point together after a prolonged joint effort - one that has taken several years.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Competition in telecommunications
The next item is the recommendation for second reading (A4-0402/96) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position adopted by the Council (C40469/96-95/0280(COD)) with a view to the adoption of a European Parliament and Council Directive amending Directives 90/387/EEC and 92/44/EEC for the purpose of adaptation to a competitive environment in telecommunications (rapporteur: Mr Herman).
Madam President, my dear colleagues, my task will have been much easier than that of Mr Desama, in view of the fact that Parliament and the Commission came to agreement on a position which was, moreover, largely dictated by the extraordinarily rapid technical developments which our operators have had to face. And they have had to recognise the fact, rather quickly, that the maintenance of monopolies was something untenable. This is not the same as the case of Electricité de France or other public monopolies. Here, there was no other way, unless one wanted simply to be marginalised and disappear.
I am proud to note that, within the Committee on Economic and Monetary Affairs and Industrial Policy, there was no dissension when it was a case of presenting a series of amendments from the first reading again, which had been partially rejected by the Commission, even if the Commission had largely taken them into account. I would quickly like to review the five points on which there still exist some small differences of opinion.
The first is Amendment No 5 on the definition of leased lines. It seems to me that, taking account of the objections of the Commission at the first reading, we have reformulated this amendment in such a way as to remove any ambiguity. The second point concerns number portability. We have had experience of the fact that, in two countries in which competition has been established, number portability constitutes a fundamental problem in that, even if a competitor offers lower or more attractive tariffs, consumers hesitate to change because that would mean for them a change of number, which is not a great problem for an individual, but represents on the contrary an expensive operation for companies which distribute a great deal of printed matter, publish notices, or which already possess a whole range of documents bearing their number. This is why number portability is an important matter.
We stress a problem of a much more political nature, which is the independence of regulatory authorities which you have left to be national bodies. Once that route, which is much more perilous and less secure than the other, has been chosen, it should at least be ensured that these regulatory authorities are independent and that they are not simply the fig leaf applied to appease the wrathful regard of the commissioners, but which, in fact, constitutes a disguise for the national operator. I am not going to give examples, but everybody - and by your smiles, you too - knows what I am talking about.
Other, second problem: the financing of universal service. We all agree that we need a universal service. The Commission has made some interesting suggestions on the subject, which some of our friends feel do not go far enough. We, for our part, feel that the proposal that you are making is relatively moderate and likely to gather a large consensus, but of course it is not enough just to declare a service 'universal' , it is also necessary to be able to say who is funding it.
Today, we are seeing, as if by chance, that there are a number of countries who would give maximum scope to universal service, because they well know that the nature of this would be to prevent competition arising, with some certain that they would be supported by their State, and others, their competitors, having to fend for themselves. This would reduce the impact of liberalisation, and it therefore seems to me imperative that the Commission should draw up a directive, perhaps even a regulation, on the funding of universal service.
Finally, we ask, without deluding ourselves greatly, because the Commission no longer has the courage it once had, we ask for a supranational European authority which would ensure the constant jurisprudence of these national regulatory authorities. Whether it would be the Commission or an institution under the authority of the Commission, we do not much mind, but if we do not set up a European authority with responsibility for seeing that these regulatory authorities do not just do as they please, we will finish up with what we want to avoid, that is fifteen markets which will remain separate. We therefore need uniform regulation, it seems obvious to me, or at least a uniform supervision of regulation.
Madam President, my congratulations to the rapporteur, Mr Herman, on his report which the Socialist Group will be supporting. I want to emphasize and reiterate some of the points that he makes. The question of the independence of the national regulatory authorities is one on which this Parliament has commented on many occasions. The Commissioner will probably recollect that with the previous voice telephony report, which was the first one to go into the post-Maastricht conciliation procedure, it was on the question of both the independence and the resources available to those regulatory authorities that the negotiations between Parliament and Council foundered. It seems a self-evident truth that unless the bodies are independent - and, if I could echo Mr Herman's point, it is actually easier to find examples of lack of independence than independence, let us be blunt about it - and unless they have the resources to do the task that the Commission rightly lays upon them, then we are setting up legislation which is almost bound not to work.
I would appreciate the Commissioner's comments on the Commission's intentions about a European regulatory authority and how he sees the interlinking between a proposed European regulatory body and national regulatory bodies. It is true that in the past we have not managed to get the legislation right in this important area. There are understandable reasons why that did not happen. What is very clear in this proposal and many others is that we have less and less time, not only the self-imposed target date for liberalization, but less and less time for this industry in Europe to be able to survive and compete with the United States of America and Japan. I have this evening come from a meeting with representatives of the information technology industry in Europe. I can understand their feelings of apprehension and frustration.
I would like to ask the Commission - and I know you may not be able to answer now, but I will write to you on this point if I may - if he could give this Parliament an indication of how much of the existing telecommunications legislation has been formally transposed by the Member States and also how many of the Member States really are implementing that legislation and what steps the national regulatory authorities have taken. If we could have an indication of the answers to those questions, and Members involved in this area know some of the answers, that would go a long way towards making the case for a European regulator.
May I say to the Commissioner that it does not seem to me to be right - other Members of this House may take a different view - to set up a European regulatory authority just because national regulation is not working. There are tasks that ought to be carried out at national level and some that need to be carried out at European level. The Commissioner's comments on this, and on Mr Herman's excellent report, would be illuminating for this House.
Madam President, from 1 January 1998 free competition will apply to the telecommunications market. Right from the very first discussions on the 31 May, the liberal group have raised the importance of thorough preparation and legislation to facilitate the orderly functioning of this new larger market. This has been made possible by the 1990 framework directive. But for the market to function it is necessary for the different players to maintain separate roles. First and foremost the national regulatory bodies must be competent but they must also be impartial and independent. They must be independent of all organisations and companies which provide telecommunications networks, equipment and services.
Our group supports the essential points of the report with particular emphasis on the proposal for an advisory telecommunications committee with representatives from the national regulatory bodies. It is important that users, the consumers, are well represented on this committee. We assume that the committee's meetings and documents shall be made public. The Commission and the advisory committee must carefully monitor and report on developments to the national regulatory bodies and to the players in the market. If this happens properly, I do not think that a special European regulatory body will be required.
In the previous discussion, Parliament accepted the majority of the proposals from the Economic Committee for amendments in legislation and definition of the requirements for general service etc. The Commission also approved a number of amendments.
Information is not just a matter of technology - it is equally a question of democracy and of giving all groups equal opportunities. Education is one requirement for this, but telecommunications companies and authorities must also ensure that remote regions and sparsely populated areas in our Member States are also covered.
Madam President, Mr Herman is right that we are having to deal very quickly with changes to directives that we adopted only a few years ago. The ONP framework directive was adopted in 1990, and the directive on leased lines as recently as 1992. However, this is something that will probably be a feature of our work in the coming years. The only consolation I can draw from this is that I shall frequently have the pleasure of reading reports by Mr Herman. It is true: technical progress will be made so quickly that much of what we have adopted in recent years will soon be virtually obsolete.
I should just mention one key word here which will further occupy us in the coming months, namely convergence - the bringing into line of the previously varying services in the telecommunications sector which is encouraged by the technical resources available. Differences which we still accept as a matter of course between telephone services, television, radio and other applications will increasingly become obsolete, and the legal requirements which are now being created to deal separately with these services will be quite radically altered. Unfortunately, therefore - or thank goodness, depending on how you see it - we shall have to deal with changes in the coming years.
We have no great difficulties with one another in this context. Of the seven amendments tabled by Parliament, the Commission is able to accept four, but not the three others. I shall explain why in a moment, but let me first say something about the amendments we are accepting. This concerns in particular Amendments Nos 4 and 6, or at least some parts of them, where the regulatory authority is called for. Mr Herman knows that it is not because of any lack of courage on our part that we recognize in the first instance the reality of the situation, as one might put it, which is that so far, not a single Member State has taken to this idea. The Commission is certainly able to make things happen, but we cannot just take over from the Council if it is unwilling, as everyone will appreciate.
However, we have ensured that the present situation does not produce chaos. We have laid down principles which require the national regulatory authorities to be independent. We have laid down principles for their decisions ranging from the general - transparency, non-discrimination, and so forth - to the particular, where specific issues such as licensing are involved. This means that the present situation, in which these national authorities are operating, will not be without a European framework, and we shall of course monitor this, Mrs Read, since whenever European legislation is adopted, the Commission has to monitor the application of these laws and intervene where necessary.
We also have a precise list of what has been transposed by whom. I cannot recite this to you off the cuff, and I only looked at it this afternoon, but in general the transposition rate is very reasonable. As always, we have some candidates who are lagging behind, but I am sure they will make up the ground. If they fail to do so, however, that is not a disadvantage for those involved. According to the case law of the European Court of Justice, a directive which has been adopted but not transposed is an adequate legal basis for claims by third parties. So if someone fails to obtain a licence, for example, because a particular directive has not yet been transposed in a certain Member State, they have a legal claim which they can pursue if necessary. This means that even where there is some shortfall in transposition, it is not a disaster for the individual parties concerned.
We can probably say in advance that, in the light of our experience in the coming years, there will be some kind of European agency, or whatever it may be called, by the year 2000, because what all the speakers here have said is absolutely right: there are some things which can be dealt with nationally and others which cannot, because the scope of such a decision extends beyond national borders.
However, the more we first allow the Member States to learn the hard way, the less they will be able to criticize the Commission and Parliament for once again seeking only to acquire new powers. That is really not our problem! The problem is that we have to work out appropriate solutions.
We have of course already been working on this question of universal service and how it should be costed and financed. We have published a communication on the subject, and so we would prefer not to deal with this problem here in the context of the amendment of the ONP directives. It is a general problem. It arises with ONP, it arises with interconnection and so on, and that is why it is better for us to have a general rule for universal service.
You know our views here: we are ready to open up financing possibilities for the Member States, if they think they need them. Personally, I am convinced that some Member States will not have to finance the universal service from public or additional funds. We shall be able to discuss the details shortly in a different context and I shall then say more on the subject, since the communication is the next item on the agenda.
The idea of a single, consolidated legal text - as put forward in parts of Amendments Nos 4 and 6 - is one I find very attractive. I have considered with my colleagues whether we cannot introduce the principle of codification in the telecommunications sector; in other words, we would adopt a collection of previously adopted legal texts, and only what appeared in that collection would then be valid. It would be an enormous help to all users if they could find the valid form of any given legal text through codification. As yet, our legal experts have not brought themselves to accept this idea, since it does of course mean a double legislative decision, if you like. First the text is adopted, and then a decision is made to include it in the codified version, and that is a new procedure. We shall have to consider how to handle this. As an alternative, we could publish a kind of legal jungle, in other words include everything valid in a collection without legislative force. We shall probably have to do so in any case, if we pursue this problem of convergence, since that will oblige us to review and possibly amend virtually everything we have adopted so far on telecommunications.
Those are, I believe, the issues we have to discuss here. I am grateful for your cooperation in effecting these changes, and I think that with the active help of the Dutch presidency, we shall be able to celebrate final adoption by the middle of 1997.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Universal telecommunications service
The next item is the report (A4-0389/96) by Mrs Berès, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission (COM(96)0073 - C4-0205/96) on universal service for telecommunications in the perspective of a fully liberalized environment - an essential element of the information society.
Madam President, my dear colleagues, in the journey towards liberalisation of telecommunications which is being undertaken within the European Union, the text upon which we are to pronounce today comes along very late. It comes late and its legal value is uncertain. We liberalise rapidly by directive, and we regulate late in the day - let us hope not too late - by communication.
Now, universal service in the telecommunications sector cannot be considered an appendage to liberalisation. It is an element which gives balance. It is the only thing which allows for consideration of environmental integration, equal access for all, economic and social cohesion, employment.
Europe needs, the citizens of Europe need, public services, services in the public interest. This should be written into the Treaty of Rome, it should be stated sector by sector, and in the telecommunications sector, the interests of citizens do not boil down simply to the reduction in costs which, in principle, liberalisation should bring about.
Beyond public regulations, which define obligations legitimately in terms of public freedoms or preservation of the environment, the market cannot take account of everything. It is the opinion of the operators themselves that no regulatory system, including the market, has proved its efficacy to this day. We must, therefore, establish the legal framework for an industry which is gaining strength every day.
Concerning the scope of universal service, the Commission is proposing to us a minimum definition, which would not prohibit Member States wishing to go further from doing so. We think that it is in the interests of citizens and of operators to have the widest definition of universal service at the level of the European Union. The best of the practice of each nation should be taken up for the enrichment of all. This should be accompanied by a communitylevel definition of the notion of affordable price. This is also in the interests of operators, who are not against the definition of a European framework, provided that it is defined for them - it is not up to them to do it and they will not do it - but who dread having to localise their services in accordance with differences in national legislation.
Geographical uniformity, which should permit a balance between all areas of the territory of Member States, should also fall within the province of universal service.
The Commission's communication is too timid, it seems to us, for the liberalisation of telecommunications to result in equal access for all to the information society. This is the central problem.
From today, public access for schools, libraries and hospitals should figure in the basic list for universal service. Surprisingly, the Commission says on this that it does not wish to follow American legislation which refutes the liberal approach.
We have taken up the concept of liberalisation, but primarily to allow us to win internal struggles in this emerging sector.
With regard to funding, we must have a figure in our heads to start with. Universal service represents a cost which is estimated at between 4 % and 8 % of the turnover of this sector in the future years, depending on the scope given to the notion of universal service. It is our wish that all operators who will stand to gain from liberalisation, under certain threshold conditions, in particular, which remain to be defined, should contribute to the funding of the said universal service. I will give just one example. The current situation means that new operators benefit from infrastructures paid for yesterday by public operators, the copper wire installations. If we want to change over to optical fibres tomorrow, who will finance the installation of these if all of the operators benefitting from liberalisation are not funding the universal service?
The Commission's communication anticipates that, where Member States wish to, they may define a broader notion of universal service than that retained at the level of the European Union. But they cannot finance it by means of the funding mechanisms set up for universal service. We hope that the definition retained at European level will be so wide that this mechanism is not necessary, but should it be so, then the universal service defined at the level of the Member State must be financially viable.
The feeling of your rapporteur - but I must admit that on this point, he has not yet convinced the majority of his colleagues - is that this mechanism is not realistic. Under the system proposed by the Commission, how are these actions to be financed? By the operators holding responsibility for the mission of universal service? This is completely hypocritical in a liberalised environment. From the budget of Member States? That is equally hypocritical when one knows the state of our public finances. We must beware of a mechanism which leads operators to work towards liberalisation. This liberalisation leads to changes in the balance of the assumption of certain responsibilities, in terms of training and environmental integration for example. Then, these operators turn round to the Member States to ask them to finance the operations which they do not want to pay for. That cannot work.
So, Commissioner, we want to see you in the years to come, and I think that, from that point of view, we must ensure the coherence of the texts which we are adopting. We want to meet with you at the end of next year, and we ask you to give us some clear proposals as to the scope of a universal service to serve a better information society and as to the contribution of new operators to the funding of universal service.
Let us hope we can prevent a tremendous technological success from turning into a human failure. We want nothing to do with a minimum service for the less privileged. We want a universal service, if it must be called that for telecommunications, for social cohesion and to spread progress for a democratic society.
Madam President, Commissioner, I am afraid that the spirit of cooperation between the Commission and Parliament, which marked the first half of this evening, might dissipate during the second half.
In the space of two minutes and in the name of the Committee on Legal Affairs and Citizens' Rights, I will tackle just one question: subsidiarity. It is quite true, it lies at the heart of the very debateable logic you are proposing to us.
Let us look at this in three parts. Firstly, you are proposing a minimal definition for universal service, minimum, minimorum . You acknowledge this yourself, by comparing this definition with that ruled in the United States, which includes obligations relating to the public services of education, social services and regional planning.
Second part of your argument: you justify this conception of minimal universal service in the name of subsidiarity, with Member States free to add to this basic universal service additional obligations which they consider useful. Up to here your reasoning is acceptable. But, third part, you specify that these additional obligations, I quote 'cannot under any circumstances be funded by mechanisms put in place to bear the cost of universal service' and they will therefore be borne by national solidarity, i.e. taxes.
This subsidiarity, which leaves the definition of additional obligations to Member States but refuses to fund them, is quite remarkable. The truth is, Commissioner, that you really mean to impose an ultra-liberal definition upon universal service and you are refusing to give any substance to the obligation of public service. You have a right to hold a narrow conception of solidarity, to sacrifice the notion of universal service lightly to the sacred law of market forces. But do not hide behind the argument of subsidiarity. That legal subterfuge is not worthy of the Commission.
Madam President, ladies and gentlemen, I must first express my sincere thanks to Mrs Berès, who has taken great pains over this report. It is undoubtedly true that a comprehensive universal service for telecommunications in the perspective of a fully liberalized environment is an essential element of the information society. This calls for equal opportunities for customers in all regions of the EU, in terms of both access and prices. Affordability must in each case take the groups and regions with the lowest incomes as the point of reference. The costs not covered must be spread among all operators of telecommunications services. So far, so good. That is why I would actually prefer not Mr Bangemann, but Commissioner Flynn to be sitting opposite me here.
On behalf of the Committee on Social Affairs and Employment, I would like to draw particular attention to the following points. Firstly, the universal service does not meet the requirements of the handicapped and users with special needs. I would therefore call on the Commission to include special services for these groups in the universal service and to keep the procedures as simple as possible. Secondly, liberalization and the introduction of new technologies not only create new jobs, but also have a cost; in this context, women occupy a high proportion of jobs in areas that are under threat. Social acceptability must therefore be given special attention. Thirdly, access to training and further training in the field of information technologies must be provided for workers, particularly women. Fourthly, lower costs must be passed on to final users, Commissioner, and not treated as shareholder value. The Commission must therefore also keep price developments in the telecommunications sector under constant surveillance.
Madam President, ladies and gentlemen, Commissioner, I am not speaking on behalf of the Committee on Culture, which was what I understood was said, but for the Committee on the Environment, Public Health and Consumer Protection. The committee welcomes the calls by Mrs Berès for a broad interpretation of the concept of universal service, so as to avoid dualization between groups of people and regions and to enable as many people as possible in Europe to have access at affordable prices to the infrastructure, technology and information channels involved. Guaranteed access for schools, health centres, libraries and so on will break down barriers and help to ensure that fewer people are left by the wayside on the information superhighway. Our committee urges that all operators on the telecommunications market should contribute to the financing of the universal service, and we would refer here to the resolution adopted by Parliament in May 1995, which calls for the establishment of a public service fund, ' these funds being contributed by all operators of infrastructure and services in proportion to their respective market share and the gross profitability of their revenues' .
Some colleagues would like to exempt providers of information from these contributions, on the grounds that they would be at a disadvantage compared with other providers outside the Union. We doubt whether this would be the case. It usually depends on how the contributions are paid. Easy access to the new communications facilities, if possible or necessary with preferential rates for risk groups, will probably eventually result in a higher turnover for all operators, provided that more people also make greater use of the new technologies. We therefore wholeheartedly support the amendment on a public access strategy, but we would urge the Commission not just to do what the operators say here, but also to listen to the consumer organization and, not least, the trade union in this sector.
Madam President, the continuing reduction in technology costs in the telecommunications sector, together with the huge and dynamic developments that are taking place, make it difficult to decide what the universal service should involve in the long term. We must not forget that the universal service is already widely available in some countries as a result of liberalization, and this is why it must not on any account be abused to protect the positions of the dominant players on the market. We must find a balance between the need to allow the market to develop naturally and without too much strict regulation, and the justified concern that every citizen should be offered a package of telecommunications services at a reasonable price.
It was for this reason that the Group of the European People's Party decided to support the level of universal service currently proposed by the Commission in the review of the voice telephony directive. Make no mistake about it, this already offers a great deal, with every citizen having a basic telephone, a fax line and the possibility of connection to the Internet.
It is also encouraging that the Commission is thinking about the disabled. We would ask it to introduce a system of regular reviews of the basic list, since it is only to be expected that new technologies will eventually become so widely available on the market and so cheap that they should be included. But the emphasis must always be on the fact that every level of universal service has its price. Developing objective cost models would keep the whole debate transparent, and I would ask the Commission to consider this idea.
Given the need for balance which I mentioned earlier, the PPE Group takes the view that the new serviceproviders and publishers of directories should not have to contribute to the universal service at this stage. We would ask the Commission to examine when they should be made to start contributing, in the light of how the telecommunications market develops. To insist on payments now would be particularly damaging for many young firms currently providing services in telecommunications and new electronic services. However, we feel that providers of mobile services should not be exempt from contributing to the universal service, a view which the Commission shares.
The EU must ensure that people have access to new, advanced services. This is a responsibility we all share and one which comes under our education and social policies. Making all telecommunications firms pay now for all schools, libraries and so on to be connected to advanced services would put them at a great disadvantage compared with American rivals who do not have to meet such requirements on their home market. Every obligation involves a cost of some kind, which above all the new, smaller telecommunications companies in Europe and the new service-providers with many young staff really cannot afford at present. This is a responsibility which the Group of the European People's Party cannot and will not accept.
Madam President, technology can never be better than the man making it. The information society gives unparalleled opportunities for people to fulfil their deepest needs and wishes to be able to talk to, express oneself to and communicate with other people and with the surrounding world. The development of TV, radio, mobile telephony, e-mail and the Internet has come a long way very quickly, and development will continue.
But there are also risks, the risk of division into the haves and the have nots, those that can and those that cannot, those with the means and those without, those living in such sparsely populated and remote regions that they are out of reach of the service or where it is worse than elsewhere. Many of these issues are national issues but communication is international and therefore requires national, European and international regulations for us to be able to live up to the principle goal that everyone must be given the same opportunity to enjoy the benefits of the information society. Prime responsibility for achieving this goal must rest with the Member States but this is to be in conjunction with EU bodies, European organisations, companies and international organisations.
Naturally, the liberals support the main principle of basic services for all at a reasonable cost. Most important, perhaps, is that everyday communication via local calls can be at a low tariff.
I am personally dubious about establishing new control bodies, models and funds at EU level. Consultation and cooperation goes a long way in this respect and is, as I see it, a better way forward. If funding is required to cover the cost of the provision of society wide services then this should be determined and administered at national level.
Madam President, I should also like to stress how important the decision on universal service provision will be in the short term. As Mrs Berès says in her excellent report, it seems likely that in the long term these services will tend to become cheaper, so that it will also be easier for citizens to gain access to them.
It is not possible to say much in such a brief intervention, but I particularly wish to stress the fifth paragraph of Mrs Berès's report, which recommends that the EU institutions should also seize the opportunity to exploit computer networks and thereby increase the transparency of their own actions. I should like to know whether Mr Bangemann has considered how the use of computer networks could increase the transparency of the Union institutions. It has been said here that the institutions' official documents ought in principle to be available to all citizens free of charge through the Internet. This is an excellent idea, and in its own way it is linked to the idea that the universal service should be guaranteed to all.
Madam President, as other speakers have already emphasized, the liberalization of the telecommunications sector is not only an economic and financial problem, but a deeply cultural and social one as well. Unfortunately, Europe has closed its eyes to this development. When you think that in the United States, more than 60 % of schoolchildren and over 90 % of students already use telecommunications in the course of their studies and would probably no longer manage to prepare their work without them, you can imagine what this difference in the use of telecommunications means for pupils in Austria or other European countries.
The liberalization of the telecommunications sector therefore means that the education system in Europe, which was created with great effort and organized to be the same for everyone, is suddenly no longer what it was. There are some school pupils and students, children from well-to-do families, who have very good access, and those from other families who do not have such access, because of the high telephone costs. If things continue in this way, a form of inequality will develop among the next generation which sets us back a hundred years in education.
A special problem in this context is the fact that in Austria above all in recent decades, the profits from telecommunications have been used to fill other gaps in the budget. The result is that in Austria today, we have a completely outdated telephone system, and a business which lags behind with debts running into billions. It is now easier to make a telephone call in Austria through an international communications network than to use our own national system. I therefore appeal to all those responsible to pursue and support modernization as quickly as possible, and in the course of this to facilitate access to communications for the next generation in particular.
Madam President, I wish to begin by congratulating Mrs Berès on her report, which is very comprehensive and a good piece of work.
I want to speak briefly about three points: firstly, the liberalization agenda, which has set the need for universal service; secondly, universal service itself; and, thirdly, to say a bit more about the definition and how that definition should develop.
The reasons are obvious: price, competition and the desire to lower the cost to industry, so as to make Europe more competitive against our competitors, both in North America and in Asia. It is clear as well that governments cannot afford to do everything and, therefore, a liberalization agenda is required so that we can combine both public and private capital in order to improve the information society that we are developing here in Europe.
Clearly, where there is competition around, price becomes important. But, clearly as well, there are going to be unprofitable services and the question is how we can ensure that service levels are maintained and, indeed, improved.
The universal service definition which the Commission has come up with is a good start, but it is not the end of the story. We need the basic services that are there, but we also need quality, which it refers to as well, and we particularly need affordability, given the problems we face here in the European Union with social exclusion. I agree with the rapporteur that we need a European definition for affordability, and that means, as far as I am concerned, a formula we can apply to each Member State, in the light of its economic condition at any moment in time.
We also need to take account of changing technology and what may be the norm in differing Member States: what is the norm in Sweden is not necessarily the norm in Greece or in Portugal. Therefore, we need to adopt a timetable - maybe a differing timetable for each Member State - because of the level at which technology is being introduced, the level of universal service that they may have.
It is at this point that I wish to distinguish between universal service and universal access. When the telephone was introduced, everybody had the option to go out and use a public telephone in the street somewhere, and that was all that was available until the market became saturated and most people had a telephone in their home. What we have in Europe at the moment are areas which have universal access and universal service, particularly amongst the developed states, but also some areas of the Union where we still do not have universal access. For that reason, a timetable needs to be set in each Member State, and the Commission, in consultation with Parliament, should do that.
I agree with the rapporteur that the definition should be broad. I also agree on the public amenity areas; but we also need to look at private institutions that are caring for people who are socially excluded - such as prisons and private nursing homes - to ensure universal access for these people as well.
Again, I totally agree with the rapporteur that we need to ensure that the definitions and the technological solutions we come up with will help these favoured users, whether geographically or socially excluded.
I agree with the rapporteur about the haves and the have-nots. We want to ensure that this is a universal service for everybody. I commend Mrs Berès's report to this House.
Madam President, Commissioner, liberalizing competition in the field of telecommunications is an important element in European competitiveness and enhanced development of technology. At the same time it is vital to ensure that core services are equally available to all at reasonable prices and with a reasonable standard of quality. Free competition alone is not enough to guarantee universal telecommunications services. Clear, separate provisions must therefore be laid down concerning each of them, and they must be funded jointly. However, it is important that universal services should be administered neutrally from the point of view of competition, without distorting the latter. It would not be right just for certain operators to be saddled with obligations: a common system is needed which will create balance on the market.
Universal services are often considered purely from the point of view of particular groups. The strong monopolies which exist in the field and the general lack of development have resulted in rather a rigid conception of universal services. There are big differences among the EU countries in this field.
From the point of view of the rapid development of the field, the problems of the future also need to be considered. Universal services will not become any less important, but the nature of their significance is changing quite rapidly. A good example of this is access to public information, including EU information, through libraries and computer networks. It is therefore essential to establish a durable and flexible funding system for universal services, which is a difficult task.
Madam President, ladies and gentlemen, the use of means of communication will change radically in the future. Today, over a billion people use the telephone for a few minutes a day. Tomorrow, there will be over a billion people using the Internet for an hour or more, to talk to each other, to find things out or in connection with their businesses. This calls for a further wide-ranging adjustment of communications policy at European Union level, and of the pricing policy which is part and parcel of it. The prices for data communications - despite the present universal service model - are far too high in terms of local tariffs. This means that the citizens and businesses of the Union cannot make adequate use of the new opportunities in communications.
Prices have to fall dramatically, Mr Bangemann. The thinking on affordability is something which concerns me most about the present blueprint for universal service. It is totally inadequate in its present form. Moreover, we need to reform the concept of voice telephony, rewording it as a matter of urgency to include data communications. This concept is leading to confusion, because we are constantly having to explain that as well as voice telephony, it also covers data transmission by fax and modem.
We need a new plan - as my colleague Mr Hendrick pointed out - to supplement universal service, whereby every citizen must be given access to the network. For this, there needs to be integration with libraries and public authorities. Every school must be connected to the network, so that the pupils can exploit the potential of the information society.
To achieve this, we need a new plan at European level in the coming year, and also a financing plan. The present one for the universal service - and here I agree with the Commission - cannot be expanded to include this sector. But we shall have to produce a model at European level. We cannot leave this to the Member States alone.
One final point: the Americans have set themselves the goal of connecting every school to the network by the year 2000. I believe that should be our goal as well.
Madam President, I rise in support of Mrs Berès' report and want to draw just two or three points from it. But just to put the whole debate in a global context, I think it is important to remind ourselves that worldwide the vast majority of people never have made a telephone call and never in their lives will make a telephone call and it is important not to forget information poverty on that scale.
Mrs Berès is right to include in her report references to a Treaty change in recognition of public service. At a time when many citizens are showing signs of losing faith in the European Union this is a very clear example of how we can demonstrate that there really is something in Europe for every man, woman and child who lives in it. Universal service is also important, less and less in terms of geographic deprivation, but more and more for those citizens who live in the poorest areas of our inner cities where the telephone operators are less and less willing to provide telephones and telephone services. This matters in many ways, not least because in modern society use of, and access to, the telephone is a necessary part of life. Looking for jobs, taking part in civic society, acting in a democracy - all is predicated on having access to, and use of, a telephone.
Universal service is also important because it is one of the very few ways in which the European Union institutions can exercise some real control over this hugely profitable sector of industry. There is universal access and universal demand. We should never lose sight of how far the economic developments in this sector have very little political accountability or control contained within them.
My final point: others have mentioned the importance of reviewing what citizens should be entitled to. What is different about telecommunications as opposed to water, gas or electricity is that technology is going to mean extending the possibilities very considerably and we do not know the time-scale of that. Therefore it is very important for both the Commission and this Parliament to recognize that we need to build in, not only to this report but to legislation - I am the rapporteur on the voice telephony and universal service report - periodic reviews of entitlement that are realistic and achievable.
Madam President, I should like to confine myself to issues where the Commission differs from what has been said here in the debate; in other words, I do not wish to highlight all the areas of common ground and thank the rapporteur in doing so, but just to try to explain what we had in mind with this communication, since I think that is necessary and will continue to be so, because there are in fact two different conceptions here.
First of all, telecommunications are more than the telephone was in the past. Telecommunications are a factor in the economy, and have become a production factor. Of course, they are important for individual citizens as well, but we should not forget that the scale and cost of using telecommunications will determine the competitiveness of European industry. The worst thing which struck us a few years ago, when we compared our situation with that of the USA, for example, was that data transmission costs were ten times higher.
We recently presented another report on the competitiveness of European industry. We have fallen further and further behind because of inputs, the heavy burden of inputs in sectors like telecommunications - as well as energy and services. This means that those who have a traditional conception of social policy - I am trying to be restrained in my comments here, since last time Mr Caudron complained that I expressed myself too plainly. I would not rule out the possibility of Mr Caudron being right on occasion, and now I am trying to put this very carefully. The traditional conception, which shows through in the case of the rapporteur, Mr Cot and others, including sections of the ELDR Group, is as follows: we have social problems which we can only finance through funding from the state, and we shall do this by placing a burden on a performance generated by the economy. That is the traditional concept in a nutshell.
The modern conception is completely different, and I shall tell you why. First of all, it begins with the idea of public service. There is such a thing as public service, and the Commission acknowledged that only recently in a proposal, but not everything done now and in the past in the area of public service has to coincide with the requirements of universal service.
The rapporteur and others talk as a matter of course about how these two concepts coincide: public service and universal service are the same thing. That is completely wrong! In an extreme case, access for individual citizens to telecommunications services could be organized without any kind of public service, and I am surprised that Swedish and Finnish Members are chiming in here, since both countries are an example of how such services and universal access can exist perfectly well in a system of competition - and why is that possible, Mr Cot? I shall try to explain why by referring to the particular laws of this sector of the economy: someone who operates services basically earns his living from providing those services to as many people as possible. That is why he has a personal interest - quite selfishly, but this then has a social effect - in as many people as possible having access. You can see that everywhere.
Moreover, ladies and gentlemen - I nearly said brothers and sisters of this traditional group - when did prices fall? Mrs Mann tells me that prices have to fall. They only fell when we liberalized the sector, when we did away with the monopolies and when we introduced competition. I am not one of those who ask everything from the market. What makes me happy is not delivered by the market, but I know one thing very well: competition and the market is better than a monopoly every time - and not least for providing universal services. That is just the point.
We have also discussed this communication in a wide-ranging debate, in which trade unions and consumer groups have also been represented, and from which a fairly broad consensus has emerged, not least in the Council. The consensus regarding our proposals is considerably greater in the Council than here in Parliament. That does not necessarily mean anything, I am simply mentioning it now. It may be that when one is in agreement with the Council, it is a sign of being in the wrong; I am prepared to concede that, but it is not always the case.
I now turn to the definition of the concept of universal service. If you read the communication, we have recognized Parliament's view that this is a concept which is going to change. In other words, what is perhaps defined today only in terms of simple access - as Mr Hendrick rightly said - may have to include whole areas of services tomorrow or the day after. We recognize this, which means that this definition of universal service must be kept under constant review. It is a dynamic and developing concept.
On the question of affordability and funding, people may now say that this is taking subsidiarity too far, but we have chosen this approach for two reasons. Firstly, the situation in the various Member States is really very different, and imposing a general, across-the-board European solution on it now would be completely mistaken.
Secondly, precisely because we wish to avoid an excessive burden being placed on those who provide this vitally needed service, we have proposed a funding model with two variants, but at the same time limited the services which can be included in this funding model. Now, I do not know why a school which is equipped with desks and chairs and many other things from public funds should not also be provided with a connection and computers. I cannot see that at all. Surely one can ask that a modern school should have these things. Why should it be imposed on any of the operators? This is ultimately an original service, which should be paid for from a budget.
That is our position, and I think that if we pursue this, we shall see - and I am quite sure that this will happen - that this universal service actually dwindles into a minor problem. However, there will be a problem with regard to technical facilities for disabled persons, for example. That is a real problem. We need to clarify some particular issues, such as those regarding public documents - I cannot remember who it was that raised this point. The Commission already has a home page on the Internet, that is something which we offer. We should be very glad to set up a joint information service with Parliament and the Council. Unfortunately, this has always fallen through, however, because everyone has their own ideas about it! That does have to be said. We ourselves are prepared to agree on a system with Parliament and the Council, even if it is not our own, but so far we have not made any progress in these working groups.
To sum up, this is an important problem for us today. We are convinced that, with our definition, the problem can be overcome, and in a few years' time it will not be a problem any more, because all the operators have a considerable interest in covering everything completely. You can watch this happening in all kinds of areas, for example with this question of decoders which has been exercising us a great deal - not that this involves telecommunications, but it does have to do with the media - and which is disappearing, now that some pressure is being brought to bear. They are all aware that if they can reach everyone, then they could even give the users a decoder, because it is using these services which brings in the money, not the hardware.
If you would just consider that for once! You are always calling on the Commission to consider things. We do that all the time, and that is why we look so tired and pale! No, I would simply ask you to think a little about your traditional positions. I can see that Mr Caudron is starting to have some thoughts already - he has a much more open expression than I have seen before. In any event, we should not be applying the conceptions of the past to such a modern technology, or to modern times. That would certainly lead us to failure!
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Competition in the postal sector
The next item is the report (A4-0388/96) by Mr de Brémond d'Ars, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission draft notice (SEC(95)0830 - C4-0551/95) on the application of the competition rules to the postal sector and in particular on the assessment of certain State measures relating to postal services.
I should like to know why the Commissioner who is responsible for postal services is not staying with us!
This is really not to show any disrespect for Parliament or to underestimate the importance of this subject, but the only issue here today is a draft notice for which my colleague Mr Van Miert is responsible. I have already presented this notice three times here in the House. I have done that. Mr Van Miert has yet to do so, and I should now like to give him the pleasure of explaining for himself what he had in mind with it.
Mr Bangemann is right, it falls within the competence of Mr van Miert, this evening. Madam President, Commissioner, seven years will have passed, more or less, since the first requests of the European Parliament and Council for the Commission finally to formulate some proposals relating to the postal sector. This fact is very revealing of the enormous complexity of the subject. We are talking about one of the most developed public services in some Member States, which, over and above its natural vocation, fulfils other functions, particularly of a social nature and regarding regional planning. Because of this it escapes largely from laws on competition, taking account of the non-profitable nature of service to sparsely-populated areas.
Some harmonisation is nevertheless necessary, because of the development of wildcat competition which is making the activity of some postal services, already threatened by technological evolution, lose money. In December 1995, two texts were submitted to Parliament: a proposal for a directive on which it expressed its opinion at first reading last May, on the basis of a report by Mr Simpson, on behalf of the Committee on Transport, and a draft communication on the application of the competition rules to the postal sector. Today's debate relates to this second text.
Two texts. Parliament was not expecting so many. It has been asking for a directive on the postal sector, based on Article 100a, for a long time, and that would broadly-speaking have been enough. The simultaneous publication of these two texts is moreover strange and unprecedented. Logically such a communication would not have been envisaged unless, if necessary, after the adoption of the draft directive. What is more, in the case of telecommunications, the Commission's communication came after two prior directives. Why was that not the case this time?
In this case, the Commission has several times threatened to adopt its draft communication, whatever the state of progress of the legal procedure relating to the directive. If it carried out this threat, it would create a constitutional problem for the Union's legislator, which is the Council and Parliament which, since 1988 has, I repeat, constantly requested a directive based on Article 100a.
The opinion of the Committee on Economic Affairs is however qualified. It is in some way the synthesis of the opinions of Mr Jean-Pierre Cot for the Committee on Legal Affairs and Mr Marcus Ferber for the Committee on Transport. The Committee on Economic Affairs, like the two committees from whom an opinion was sought, does not deliver its opinion on the provisions contained in the draft communication, only on its appropriateness and its legal nature.
The Committee on Economic Affairs asks you, Commissioner, to withdraw your draft communication provisionally. 'Provisionally' means that the committee asks you to await the results of the legislative procedure which is in progress. At the same time, it asks the Council to give its opinion quickly - there must still be some other meetings - and to rule upon its common position on the draft directive.
I hope, Commissioner, that the Commission pays more attention today to the wishes of the European Parliament than it has done up to now, in particular by withholding only a limited number of Parliament's amendments to the directive. This attitude is not likely to make agreement within the Council any easier. If it has taken seven years for it to formulate some proposals, the Commission ought to wait the time it takes for Council and Parliament to legislate on such a sensitive and complex question.
Madam President, Commissioner, we were facing a problem of coordination of a directive and a communication concerning the same subject: the postal service. Since the failure of the Council of Ministers on telecommunications on 28 November, we have been faced with a constitutional problem. Does the Commission have the right to adopt as it is the communication which has been submitted to us, in the absence of a directive?
I would say not both for legal and political reasons. Legally, the Commission cannot blow hot and cold. It cannot consider that there is cause to harmonise legislation by a directive based on Article 100a at the same time as it resorts to its own power drawn from Article 90(3) to arrive at the same result. There is a general principle common to our internal rights: ' electa una via' . If two procedures are possible, one must be chosen, but one does not have the right to pass with impunity from one procedure to another, and less still to use one as a threat to put pressure on the other. This would be a patent case of procedural misappropriation. Once you consider the directive to be necessary, you must stick with the directive. The communication and the specific decisions made in accordance with the Treaty can only be decisions relating to application, not an alternative route.
Any other course of action would be politically unacceptable. We are talking about competition policy. Whoever talks about policy is talking about appropriateness of decisions, power of appreciation. It has taken you yourselves thirty years to decide to apply the rules of competition to public services. There is nothing automatic about the methods or the schedule for application. Parliament, with a very large majority, amended the Commission's proposal for a directive on these points. The Commission rejected all of these amendments, and thereby contributed to a deadlock of the situation in the Council of Ministers. The Council was divided, even though a qualified majority could undoubtedly have been released upon our positions.
And today the Commission would like to use this paralysis, which it organised itself, to go steaming through! You will in this way open up a constitutional conflict, the consequences and the timeliness of which, on the eve of the inter-governmental conference, I would ask you to consider. Your stubbornness on this sensitive matter which is lacking in political support gives an argument to those who would like to reduce the Commission's powers. I do not want, myself, to be forced reluctantly to prove them right.
Madam President, ladies and gentlemen, as draftsman of the opinion of the Committee on Transport and Tourism on this draft notice, I have the difficult and considerable task of performing a balancing act between the urgent need to ensure efficient and affordable postal services in the long term and the question of the legal basis on which to do so. As regards the legal basis, the Committee on Transport and Tourism has always taken a clear stance, namely that a balanced and lasting solution can only be achieved by means of the codecision procedure. It is therefore important for the Council to do its homework and finally adopt a common position, as we in Parliament have also done.
Leaving that aside, we naturally have to establish rules on competition - and it must be acknowledged that the Commission has the right to do so - because several cases have already been brought and are pending before the Court of Justice. However, we cannot accept the competition rules which have been presented to us and which you have drawn up, Commissioner, for the following reasons. Firstly, the legality of the notice vis-à-vis the directive has not been demonstrated. It was a political compromise in the Commission, which is overstepping its competence. The notice is not consistent with the proposal for a directive: the Commission is presenting two documents - a proposal for a directive and a notice - whose contents are not at all consistent with each other.
Secondly, we cannot understand the Commission's thinking. We in Parliament made a number of basic comments at first reading. Our first point was the changing of the timescale for liberalization. We deleted the provisions on open access, because this is not feasible in the postal sector. There is a difference between post and telecommunications in this respect, and we called for a universal service to be safeguarded through the creation of a reserved sector. All these things would be overturned by such a notice.
Indeed, even the safeguarding of a universal service is called into question by the notice, which leaves the door wide open to unregulated liberalization throughout Europe. I really do wonder if this is the road which we in the European Parliament can take.
I would therefore ask the Commission to withdraw this notice and to submit a new draft which is consistent with Parliament's proposals. We surely need to bring some pressure to bear on the Council, which must finally get to grips with this issue and adopt a common position. But the price for doing this must not be total chaos resulting from unchecked liberalization.
Madam President, one of the main problems currently facing the European Union is related to bringing the people closer to its institutions, making them feel that they are at the heart of our concerns, that it is for them that we are labouring, that we represent them according to the basic principles of democracy and transparency.
At a time when we are making such an effort to help European citizens feel part and parcel of the Union that we are building, in which special programmes are being launched - such as CITIZENS FIRST - to enlighten Europeans and bring them closer, win them over, the Commission is proposing that, against the will of the elected institutions - the European Parliament and the Council - decisions be taken over the process of liberalizing one of the sectors closest to our people, a sector that they feel to be theirs, namely the postal services.
I know that legally speaking the Commission is able to do so. However it is politically unacceptable that it should be able singlehanded to liberalize the postal sector. I think that to do so at a time when we are working on a draft directive is an act of hostility, arrogance and disrespect for the will of the people which will do nothing the strengthen the new European model or make it more attractive, where liberalism and technocratic practices prevail over solidarity and a spirit of cohesion.
The European Parliament and the Council alike are in favour of liberalizing the postal sectors but we reject the terms of the Commission's communication. We should work jointly on the draft directive which the Commission has drafted and on which the European Parliament has already approved an excellent report. The Commission is not entitled to act without transparency, democracy or popular support. Let us have a dialogue and find the appropriate solutions. If the principles of a universal service and democratic control are ensured, and if the report we are considering takes account of these principles in its final version then it will undoubtedly deserve our support.
Madam President, Commissioner, I have here a letter which took five days to get from Belgium to the Netherlands. This is what the postal service is still like in some areas of Europe. It is a sad state of affairs, but it seems that the Council has reached deadlock on the entire postal sector dossier. At the last Telecommunications Council on 17 November, it appeared that the Member States could not reach agreement on the draft directive, which means a further delay for the liberalization of the postal services market and no further progress in a sector which is so vital for the Union's competitive position. All this is most regrettable, but at the same time I realize that the social climate in some Member States is very tense at the moment, and we must be careful not to take too drastic measures. In some Member States the postal sector fulfils a special function, such as in rural areas, and we cannot simply ignore this. I also entirely agree with Mr de Brémond d'Ars that the draft notice that we are discussing today cannot simply be accepted as it stands, particularly in view of the legal basis.
A communication is not a binding decision, but is simply intended to explain existing Treaty law. We therefore have to recognize that the Council and Parliament are both democratically empowered to take decisions on the postal sector. But we also have to recognize that the Commission has its own responsibility under Articles 85, 86 and 90 of the EC Treaty. The fact is that at the moment some postal companies are abusing their dominant positions and are imposing unnecessary conditions or charging excessive tariffs, as we can see from the many complaints addressed to the Commission. The lack of progress on the postal sector dossier is also encouraging some postal companies in Europe to invest in other areas of the world, which is bad for our competitive position, bad for the investment climate in Europe and bad for employment. I would therefore ask the Commissioner what he intends to do now, following the Telecommunications Council in November. Does he intend to put forward a new proposal or to use Article 90 of the Treaty? I think we have got ourselves into a tight spot at the moment, but we still need to be very clear about what the eventual aim of the whole discussion is: to create a harmonized and largely liberalized market in postal services, guaranteeing an affordable and high-quality service for everyone. The people of Europe deserve this from the Union.
Here we have the latest chapter in the never-ending saga of the postal sector. What does Parliament really want? Do we want the Commission to stop doing its job? Mr Cot has already given you the answer to that question. What you are asking for is absolutely impossible. What you want is for the Commission to renounce its responsibilities. Whenever the Commission has the courtesy to tell us what it intends to do in accordance with its mandate, you want to be able to say that that is not what you want. Would you really like the Commission to renounce its responsibilities under the Treaty? Actually, I would.
I think that the people of Europe have a right to a proper service, as Mr van Velzen has just said. But I think that when six complaints have been made and the Court has already found against La Poste in France for unfair competition, it is absolutely wrong to say that the Commission is not obliged and entitled to carry out its responsibilities under the Treaty. For us in Parliament and the Council to say that we do not want it to is not the right way to set about things at all. This is plainly what we do want. For me, it is quite clear that the Commission must do what it is required to do under the terms of the Treaty. Mr Van Miert told you this in Brussels, and he is here this evening to defend the fact that the Commission has its own job to do. If you wish to dissuade him, then you must be honest about it, and not just produce a report telling the Commission to withdraw its communication. You simply have to say that you do not want the Commission to do its job. But none of us should have to say this: it should be the Commission that says it.
Madam President, it is important to note that the Council on telecommunications of 28 November did not result in an agreement on the directive relating to postal services. Unquestionably, the mobilisation of trade union organisations and employees, which our group prides itself on having represented before the governmental and European authorities, played an important part in this.
Liberalisation thus suffered a setback once more, but the threat survives because basically, the disagreements of the Member States relate more to the way it should be carried out than to the fact of liberalisation itself. The defeat of 28 November, however, did nothing to dampen the ardour of the Commission for deregulation, and it still brandishes its draft notice like the sword of Damocles which it threatens to let drop in the absence of any directive.
This 'notice' , based on Article 90(3) of the Treaty, would permit the competition rules to be imposed upon the postal service, without consultation of either the European Parliament or the Council, and this is unacceptable. This totally undemocratic procedure would hold the authority of the European Parliament up to ridicule and would only serve to increase the famous democratic deficit of the current construction of Europe. As the joint communiqué of the postal services of the European Union highlighted, this communication opens the way for deregulation which would be prejudicial to the interests of the majority of European citizens, to the profit of economic pressure groups which want to appropriate the most profitable postal market segments.
These groups already exert a pressure which is difficult to accept. Thus, the American postal company UPS grants employees of the Commission a reduction of 50 % on items of private mail. I have here the memo giving details of this favour. What is more, for the last year and a half, the Dutch Royal Mail, KPN, has delegated its specialist in international postal traffic to the Commission. For three years, this person will participate in this way in legislation on the liberalisation of the postal market. This is the kind of expert which the Commission is consulting to work out its directive.
This expert justifies all our concerns, concerns which can only be reinforced by the accession of the Netherlands to the presidency of the Council, given that they have been champions of deregulation in the postal sector for years. I have a press cutting about it here.
Confirming the European Parliament's majority vote in October 1995, the Committee on Economic and Monetary Affairs and Industrial Policy asks the European Commission to withdraw its draft communication, which contradicts totally the amendments adopted by this Parliament on 9 May this year to slow the liberalisation process down seriously. Our group is very pleased that the Committee on Economic Affairs has taken up this position, but regrets that the adoption of certain amendments should have lessened its impact by involving them in liberalisation. That is why we will be presenting some amendments to strengthen the text and come up with a firm condemnation of the position of the European Commission.
At the same time, it will be a case of remaining vigilant at the level of every Member State, in order to prevent governments from implementing measures in anticipation of the application of the directive. We have made up our minds to continue our action in association with the sector's trade union organisations, employees and user groups, to secure a high-level harmonisation of the postal services which respects the status of their employees, ensuring the maintenance and development of a quality service founded upon equal treatment of users, and favouring cooperation between the national operators.
Ladies and gentlemen, rightly or wrongly - but Mr Wijsenbeek is no longer here - politics does not simply consist of reacting to the needs of the moment. The Commission's role cannot be discussed separately from the underlying political concept. The aim must surely be for us to have flexible, modern and effective services for everyone as free and equal citizens, and the point is not to open up new areas for exploitation by capital, where a few private businesses are then able to reap profits.
Against this background, I share the views of Mr de Brémond d'Ars. We need a directive. We do not need the draft notice presented by the Commission. We need a clear legal basis, as requested by Mr Ferber - Article 100a and not Article 90(3) - and tomorrow we must reject the unacceptable amendments, in particular Amendment No 1 which would make the report mean just the opposite.
Madam President, with the examination of Mr de Brémond d'Ars' report, we are again confronted with the difficulties of the basic dossier of the postal services.
Without a doubt, in relation to the postal services, the Commission is very single-minded. This would be rather a good thing if its ideas, when implemented, were not of the kind to destroy public service.
Parliament has had to exercise its quite relative authority to get the Commission to present it with a directive on the postal services. The rapporteur reminded us that it took almost seven years. The directive was adopted by the European Parliament with some amendments, none of which has been retained by the Commission.
We know today not only that the Commission rejected the amendments, but also that it is proposing a communication, the text of which departs totally from that of the directive and, what is more, aims to undertake an irreversible and uncontrolled process of liberalisation from which the users and employees of this sector would never recover.
It is therefore essential that this draft communication is purely and simply withdrawn. And if there is no question of contesting the Commission's ability to produce a communication, it should still remember that the text should be consistent with that of the directive.
Personally I attribute these inconsistencies to the sudden haste with which the Commission now intends to liberalise the postal services. Ultra-liberalism is now charging ahead, and public service is in danger.
Madam President, ladies and gentlemen, I should firstly like to congratulate Mr de Brémond d'Ars on his report. It provides a good basis for developing a coherent European policy on the postal sector. We all wish to see a properly functioning postal service of high quality for the citizens of Europe, with affordable prices and a guarantee of universal service. In Parliament's debate and vote on the proposal for a directive - and here I am quoting the exact title - on common rules for the development of Community postal services and the improvement of quality of service, we have already established that the notice on the competition rules issued at the same time is unacceptable and entirely superfluous. It contradicts the title of the proposal for a directive, as well as many other points in a text which was also produced by the Commission, after all. We are therefore continuing to call for the notice to be withdrawn.
A directive means legislation, and a notice can only supplement, not replace it, let alone introduce rules which contradict the directive. The notice takes no account of the need for a universal service. It looks as if the Commission would like to introduce a form of liberalization for the sake of ideology, an unbridled liberalization which ignores the needs of Europe's citizens.
Since August, the Commission has had before it the study which Parliament requested on the job situation in postal undertakings. This has so far been kept secret, no doubt because it states in black and white: if the competition rules enter into force, then 20 to 40 % of jobs across Europe - between 300 000 and 600 000 of them - will be lost. That is not a pleasant prospect, given the state of unemployment which we have already. The pressure of time which the Commission is exerting on the Council and Parliament in terms of taking a decision on the directive is completely inappropriate, as has already been pointed out. The Commission itself took seven years before finally publishing the proposal for a directive. It is certainly annoying that the Council has not yet been able to agree on a common position; that is why we are calling on the Council to reach agreement as quickly as possible, taking account of Parliament's position, and on the Commission to withdraw its draft notice.
Madam President, Commissioner, my dear colleagues, there is no more time now to return to the constitutional debate, especially since Jean-Pierre Cot did it with such brilliance. I would like nevertheless, in turn, to stress the seriousness of this situation, with a draft directive blocked by the Council, making way for a communication from the Commission which is far removed from the positions expressed by Parliament on the subject of the postal sector.
In my opinion, there are indeed serious and irreversible risks associated with deregulation, which many of us here have condemned. And I would like to take a couple of minutes to highlight three points particularly.
My first point is that the absence of agreement in the Council means the absence of the possibility of a real universal service; it is the intolerable risk of seeing no European postal service, no universal service anywhere in the Union, no equal service for all businesses wherever they are located, no universal service for all consumers irrespective of their situation or wealth, and no simply adequate intraCommunity postal service, exist at all.
My second point is that it is not right, and I am saying this to you, Mr van Miert, that Europe should open itself up to the rest of the world, and particularly to the United States, without some reciprocity. Do not forget that in the United States there is a postal monopoly.
My third point, finally, is the problem of employment. Apparently the Commission launched a study some time ago. We are waiting for precise, proven, discussed and written results. As far as we are concerned, we are afraid that between 300, 000 and 600, 000 jobs will be lost. I would like this to be denied, but today I am recording this formally.
So this evening, Commissioner, my dear colleagues, I want to salute the important and sensible work done by Mr de Brémond d'Ars, but I want to express my concern. I would like to be reassured, but above all I would like the Council of Ministers to listen to Parliament very soon and lay down a common position in agreement with our wishes.
Madam President, firstly I am anxious to thank the rapporteur, who had the difficult task of trying to bring together some fairly conflicting points of view. That is a situation which we have experienced for years, in Parliament, in Council, and within the other European institutions, which explains why it has taken years to come up with some proposals. You knew, therefore, when you insisted that the Commission should make some proposals, that, in view of the arguments which there already were at that time and which continue to exist within the European Union, it was an almost superhuman task. For the rest, the document we are discussing today is not a directive, and many interventions demonstrate not only ambiguity but also, and worse still, lack of understanding. To be specific, we are talking in this case about a text which claims only to render transparent the application of rules relating to competition in the postal sector, and nothing more.
You persistently demand transparency. Well, for once, let us apply it. We are being criticised and you are asking us to withdraw the document. I declare that this is unacceptable from a constitutional point of view, because this is a case in which the Commission is exercising its responsibility in a sector in which its responsibility is clear, and is confirmed by judgments by the Court of Justice. If you demand the withdrawal of this document meaning then to change the Treaty - and that is certainly what you want: that the rules of the game should no longer apply in matters of competition - obviously you are asking the impossible and, as Mr Wijsenbeek said, at the end of the day, that amounts to asking the Commission not to do its work any more. That is what this is all about!
It is indeed regrettable, now, that the Council has not been able to agree on these directives, but I am sorry to tell you, ladies and gentlemen, that none of you has got it right with respect to the Commission. Have we really put forward a proposal for full liberalisation? No we haven't, have we? Even if that situation exists in several Member States, we have proposed in our directive that Member States who wish to can maintain the basic activity of their official postal service under monopoly. Yes or no? Yes, right! So, do not make out that the opposite is true, Madam, do not make out that the opposite is true. Read our proposal.
What is being discussed in the Council of Ministers is the matter of whether it will indeed be possible in the years to come to liberalise certain activities such as mail advertising, at the appropriate time, and by whom these will be carried out. Moreover the conflict within the Council is on this matter. Please, do not then say that the Commission is proposing the privatisation of state postal services, full liberalisation for tomorrow: it is not true, it is not correct and it is not worthy of Parliament to doctor a debate like this!
Now, to the notice. It is, I repeat, an effort at transparency - and not, Mr Cot, a case of resorting to Article 90. You are mistaken, that is wrong -. It is quite simply a case of describing, on the basis of concrete cases, how the Commission will do it. May I remind you that we have already received, in respect of the postal sector, many complaints along these lines, which it is the Commission's duty to deal with. So, do not ask me to withdraw a notice which is trying to clarify the debate, to specify the methods of application of the rules of the game on the basis of specific cases!
Unfortunately, because of the fact that agreement has not been reached within the Council, I am expecting even more complaints, because some countries have already liberalised certain activities, such as mail advertising. In seven Member States, there is already complete or partial liberalisation, not because the Commission has imposed it, but because these governments have come to this decision about it. That is the reality.
As far as the notice is concerned, we are of course going to take account of the debate in Council. Since it has not been possible to reach agreement on the dates for liberalisation of mail advertising and incoming mail, nor on the methods and schedule, we are going to withdraw from the notice everything relating to dates because effectively, as long as there is no agreement on this point, we cannot refer to it in the application of rules relating to competition either. We put it in at the time because the notice was harmonised with the Commission's proposal, such as it was, but logic requires that we withdraw the mention of dates from the notice. We are effectively going to stop at explaining in a series of hypotheses and individual cases how we intend to apply the rules in relation to competition.
There, Mr Cot, I cannot eliminate the possibility that there will be complaints on the basis of Article 90. That is already the case at present and you know how the situation in the postal sector can at times be anachronistic. The final prices differ so much that you can end up with some unbelievable situations. You send things to third party countries, you accept them back and there are still people who make money on that. So there really are some strange situations in the postal sector! Accept the situation and the reality, all the same! We are going to try to put it all right but, because of the situation, there are already a large number of complaints and there will be more to come.
Consequently, the Commission has a duty to deal with them, otherwise the complainants can bring us before the Court of Justice. Time has already been lost because, until now, I had agreed to postpone the Commission's approval of this notice from my department until the end of the year in an attempt to see the debate more clearly. Things are a little clearer, but sadly, not clear enough, but account will be taken of a number of matters which have arisen during the debate. My department is currently in the process of preparing, tidying up and modifying the text, condensing it in some way, but explaining how the Commission will deal with individual cases in a series of hypotheses, from the point of view of competition policy.
One example is mutual subsidisation. Complaints have already been made, in France, Mr Cot, as you know. Private insurers have complained to the Commission about the fact that La Poste has entered the insurance market, a sector liberalised ages ago, using a certain number of privileges which, obviously, the authorities granted to La Poste . Mr Wijsenbeek recalled a recent Court of Justice ruling which, actually, was given against a situation which benefitted the French postal service. So you see, we are still in a community of law, in which the rules of the game as they exist must be enforced.
That is why, while accepting some modifications, Mr de Brémond d'Ars, and accepting some of your amendments, moreover, we are going to rework our text, but not withdraw the notice. We owe it to all of those active in the sector to be clear regarding application of the rules in this matter.
That is our responsibility, and it has been my pleasure to explain myself on this subject to you tonight.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 12.04 a.m.)